Exhibit 10.9

 

EXECUTION VERSION

 

 

SERVICING AGREEMENT

Dated as of October 25, 2019

by and among

TRTX 2019-FL3 ISSUER, LTD.
“Issuer”

TPG RE FINANCE TRUST MANAGEMENT, L.P.
“Collateral Manager”

WILMINGTON TRUST, NATIONAL ASSOCIATION
“Trustee”

WELLS FARGO BANK, NATIONAL ASSOCIATION
“Note Administrator”

TRTX MASTER CLO LOAN SELLER, LLC
“Advancing Agent”

SITUS ASSET MANAGEMENT LLC
“Servicer”

and

SITUS HOLDINGS, LLC
“Special Servicer”

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

ARTICLE I

DEFINITIONS

Section 1.01

 

Defined Terms.

 

1

ARTICLE II

RETENTION AND AUTHORITY OF SERVICER

 

 

Section 2.01

 

Engagement; Servicing Standard.

 

28

Section 2.02

 

Subservicing.

 

30

Section 2.03

 

Authority of the Servicer or the Special Servicer.

 

31

Section 2.04

 

Certain Calculations.

 

33

ARTICLE III

SERVICES TO BE PERFORMED

Section 3.01

 

Servicing; Special Servicing.

 

34

Section 3.02

 

Escrow Accounts; Collection of Taxes, Assessments and Similar Items.

 

36

Section 3.03

 

Collection Account.

 

37

Section 3.04

 

Permitted Investments.

 

39

Section 3.05

 

Maintenance of Insurance Policies.

 

40

Section 3.06

 

Delivery and Possession of Servicing Files.

 

41

Section 3.07

 

Inspections; Financial Statements.

 

42

Section 3.08

 

Exercise of Remedies upon Commercial Real Estate Loan Defaults.

 

42

Section 3.09

 

Enforcement of Due-On-Sale Clauses; Due-On-Encumbrance Clauses; Assumption
Agreements; Defeasance Provisions.

 

42

Section 3.10

 

Appraisals; Realization upon Defaulted Collateral Interests.

 

45

Section 3.11

 

Annual Statement as to Compliance.

 

49

Section 3.12

 

Annual Independent Public Accountants’ Servicing Report.

 

49

Section 3.13

 

Title and Management of REO Properties and REO Accounts.

 

49

Section 3.14

 

Cash Collateral Accounts.

 

52

Section 3.15

 

Modification, Waiver, Amendment and Consents.

 

52

Section 3.16

 

Transfer of Servicing Between Servicer and Special Servicer; Record Keeping;
Asset Status Report.

 

55

Section 3.17

 

[Reserved.]

 

59

Section 3.18

 

[Reserved.]

 

59

Section 3.19

 

Repurchase Requests.

 

59

Section 3.20

 

Investor Q&A Forum and Rating Agency Q&A Forum and Servicer Document Request
Tool.

 

60

Section 3.21

 

Duties under Indenture; Miscellaneous.

 

61

Section 3.22

 

[Reserved].

 

61

Section 3.23

 

Control and Consultation.

 

61

Section 3.24

 

[Reserved].

 

64

Section 3.25

 

Certain Matters Related to the Participated Loans.

 

64

Section 3.26

 

Ongoing Future Advance Estimates.

 

66

-i-

--------------------------------------------------------------------------------

 

ARTICLE IV

STATEMENTS AND REPORTS

Section 4.01

 

Reporting by the Servicer and the Special Servicer.

 

69

ARTICLE V

SERVICER AND SPECIAL SERVICER COMPENSATION AND EXPENSES

Section 5.01

 

Servicing Compensation.

 

70

Section 5.02

 

Servicing Advances; Servicer Expenses.

 

71

Section 5.03

 

Special Servicing Compensation.

 

75

ARTICLE VI

THE SERVICER AND THE ISSUER

Section 6.01

 

No Assignment; Merger or Consolidation.

 

76

Section 6.02

 

Liability and Indemnification.

 

77

Section 6.03

 

Eligibility; Successor, the Servicer or the Special Servicer.

 

78

ARTICLE VII

REPRESENTATIONS AND WARRANTIES; TERMINATION EVENTS

Section 7.01

 

Representations and Warranties.

 

80

Section 7.02

 

Servicer Termination Event.

 

86

Section 7.03

 

Termination of the Special Servicer by the Collateral Manager.

 

88

Section 7.04

 

[Reserved].

 

88

Section 7.05

 

[Reserved].

 

88

Section 7.06

 

[Reserved].

 

88

Section 7.07

 

Note Administrator/Trustee Termination Event.

 

89

Section 7.08

 

Trustee to Act; Appointment of Successor.

 

90

Section 7.09

 

Closing Conditions; Issuer Covenants.

 

91

Section 7.10

 

Collateral Manager Termination Event.

 

91

Section 7.11

 

Post-Closing Performance Conditions.

 

93

ARTICLE VIII

TERMINATION; TRANSFER OF COLLATERAL INTERESTS

Section 8.01

 

Termination of Agreement.

 

93

Section 8.02

 

Transfer of Collateral Interests.

 

94

-ii-

--------------------------------------------------------------------------------

 

ARTICLE IX

MISCELLANEOUS PROVISIONS

Section 9.01

 

Amendment; Waiver.

 

94

Section 9.02

 

Governing Law.

 

95

Section 9.03

 

Notices.

 

96

Section 9.04

 

Severability of Provisions.

 

99

Section 9.05

 

Inspection and Audit Rights.

 

99

Section 9.06

 

[Reserved].

 

99

Section 9.07

 

Binding Effect; No Partnership; Counterparts.

 

99

Section 9.08

 

Protection of Confidential Information.

 

100

Section 9.09

 

General Interpretive Principles.

 

100

Section 9.10

 

Further Agreements.

 

101

Section 9.11

 

Rating Agency Notices.

 

101

Section 9.12

 

Limited Recourse and Non-Petition.

 

102

Section 9.13

 

Capacity of Trustee and Note Administrator.

 

103

Section 9.14

 

Third-Party Beneficiaries.

 

103

 

EXHIBIT A

 

Collateral Interest Schedule

 

 

EXHIBIT B

 

Applicable Servicing Criteria in Item 1122 of Regulation AB

 

 

EXHIBIT C

 

[Reserved]

 

 

EXHIBIT D

 

Form of Servicer’s Two Quarter Future Advance Estimate

 

 

EXHIBIT E

 

Participation Holder Register

 

 

 

 

 

-iii-

--------------------------------------------------------------------------------

 

THIS SERVICING AGREEMENT dated as of October 25, 2019 is by and among TRTX
2019-FL3 Issuer, Ltd. (the “Issuer”), an exempted company incorporated with
limited liability under the laws of the Cayman Islands, TPG RE Finance Trust
Management, L.P., as collateral manager (the “Collateral Manager”), Wilmington
Trust, National Association, as trustee (the “Trustee”) Wells Fargo Bank,
National Association, as note administrator (in such capacity, the “Note
Administrator”), TRTX Master CLO Loan Seller, LLC, as advancing agent (the
“Advancing Agent”) Situs Asset Management LLC, as servicer (the “Servicer”) and
Situs Holdings, LLC, as special servicer (the “Special Servicer”).

PRELIMINARY STATEMENTS

The Issuer desires to engage the Servicer, the Special Servicer, the Advancing
Agent, the Trustee, the Note Administrator and the Collateral Manager, and the
Servicer, the Special Servicer, the Advancing Agent, the Trustee, the Note
Administrator and the Collateral Manager, desire to accept the Issuer’s
engagement, to perform their respective duties with respect to the Commercial
Real Estate Loans in accordance with the provisions of this Agreement

This Agreement shall become effective with respect to each Commercial Real
Estate Loan upon the related Servicing Transfer Date.

NOW, THEREFORE, in consideration of the recitals in this Preliminary Statement
which are made a contractual part hereof, and of the mutual promises contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Article I

DEFINITIONS

Section 1.01Defined Terms.

Any capitalized term used herein without definition shall have the meaning
ascribed to such term in the Indenture. In addition, whenever used in this
Agreement, the following words and phrases, unless the context otherwise
requires, shall have the following meanings:

“15Ga‑1 Notice”: As defined in Section 3.19.

“17g‑5 Information Provider”: As defined in the Indenture.

“17g‑5 Website”: As defined in the Indenture.

“Accounts”: The Escrow Accounts, the Collection Account, the REO Accounts and
the Cash Collateral Accounts.

 

--------------------------------------------------------------------------------

 

“Additional Servicing Compensation”: (a) Any fee or penalty amounts collected
for checks or other items returned for insufficient funds related to the
Accounts (other than the REO Account), (b) any late payment charges and default
interest collected with respect to any Serviced Loan (which, for each
Participated Loan, shall be payable solely from amounts allocated to such
Collateral Interest under the related Participation Agreement) that accrues when
the related Commercial Real Estate Loan is not a Specially Serviced Loan and
(c) subject to Section 3.04, all income and gain realized from the investment of
funds deposited in the Accounts (other than the REO Account).

“Additional Special Servicing Compensation”: (a) All assumption application fees
received on Commercial Real Estate Loans, (b) any modification fees, assumption
fees, consent fees and similar fees received on any Commercial Real Estate
Loans, (c) any charges for processing other Obligor requests, beneficiary
statements or demands and fees in connection with defeasance, if any, on any
Commercial Real Estate Loans, (d) any late payment charges and default interest
collected with respect to any Collateral Interest that accrues when the related
Commercial Real Estate Loan is a Specially Serviced Loan and (e)(i) any fee or
penalty amounts collected for checks or other items returned for insufficient
funds relating to the REO Account and (ii) subject to Section 3.04, all income
and gain realized from the investment of funds deposited in the REO Account.

“Administrative Modification”: Any modification, waiver or amendment directed by
the Collateral Manager that relates exclusively to (a) with respect to any
Commercial Real Estate Loan, in the case of a mismatch between the Benchmark
Replacement and the Benchmark Replacement Adjustment on the Notes and the
benchmark replacement and the benchmark replacement adjustment (if any)
applicable to such Commercial Real Estate Loan, (i) any alternative rate index
and alternative rate spread that the Collateral Manager determines are
reasonably necessary to reduce or eliminate such mismatch and (ii) any
corresponding changes to such Commercial Real Estate Loan to match the
applicable Benchmark Replacement Conforming Changes and/or to make any
Loan-Level Benchmark Replacement Conforming Changes, or (b) with respect to any
Commercial Real Estate Loan other than a Commercial Real Estate Loan related to
a Credit Risk Collateral Interest, Specially Serviced Loan or Defaulted Loan,
exit fees, extension fees, default interest, financial covenants relating
(directly or indirectly) to debt yield, debt service coverage or loan-to-value,
property performance covenants (including cash management triggers), prepayment
fees, yield or spread maintenance provisions, substitution of a guarantor,
adding or modifying provisions related to partial releases of a Mortgaged
Property, or reserve account minimum balance amounts and purposes.

“Advance Rate”: A per annum rate equal to the “Prime Rate” (as published from
time to time in the “Money Rates” section of The Wall Street Journal).

“Advancing Agent”: TRTX Master CLO Loan Seller, LLC, or its successors or
assigns pursuant to the Indenture, solely in its capacity as Advancing Agent.

“Affiliate”: As defined in the Indenture.

“Affiliated Future Funding Companion Participation Holder”: Any Companion
Participation Holder that is the Seller or any Affiliate of the Seller.

“Aggregate Outstanding Amount”: As defined in the Indenture.

-2-

--------------------------------------------------------------------------------

 

“Agreement”: This Servicing Agreement, as the same may be modified, supplemented
or amended from time to time.

“Anti-Terrorism Laws”: Any Laws relating to terrorism, trade sanctions programs
and embargoes, import/export licensing, money laundering or bribery, and any
regulation, order, or directive promulgated, issued or enforced pursuant to such
Laws, all as amended, supplemented or replaced from time to time.

“Appraisal”: An appraisal prepared by an Appraiser and certified by such
Appraiser as having been prepared in accordance with the requirements of the
Standards of Professional Appraisal Practice of the Appraisal Institute and the
Uniform Standards of Professional Appraisal Practice of the Appraisal
Foundation, as well as FIRREA.

“Appraisal Reduction Event”: The occurrence of any of the following events with
respect to a Commercial Real Estate Loan: (a) the 90th day following the
occurrence of any uncured delinquency in monthly payments with respect to such
Commercial Real Estate Loan, (b) receipt of notice that the related Obligor has
filed a bankruptcy petition or the date on which a receiver is appointed and
continues in such capacity or the 90th day after the related Obligor becomes the
subject of involuntary bankruptcy proceedings and such proceedings are not
dismissed in respect of the Mortgaged Property securing such Commercial Real
Estate Loan, (c) the date on which the Mortgaged Property securing such
Commercial Real Estate Loan becomes an REO Property, (d) such Commercial Real
Estate Loan becomes a Modified Loan and (e) a payment default occurs with
respect to a balloon payment; provided, however if (i) the related Obligor is
diligently seeking a refinancing commitment and delivers a statement to that
effect to the Servicer within 30 days after the default, who will promptly
deliver a copy to the Special Servicer and the Collateral Manager, (ii) the
related Obligor continues to make its assumed scheduled payment, (iii) no other
Appraisal Reduction Event has occurred with respect to that Commercial Real
Estate Loan and (iv) the Collateral Manager consents, an Appraisal Reduction
Event will not occur until ninety (90) days beyond the related maturity date,
unless extended by the Special Servicer in accordance with the Transaction
Documents, the Indenture or the Servicing Agreement; and provided, further, if
the related Obligor has delivered to the Servicer, who has promptly delivered a
copy to the Special Servicer and the Collateral Manager, on or before the 90th
day after the related maturity date, a refinancing commitment reasonably
acceptable to the Special Servicer, and the borrower continues to make its
assumed scheduled payments (and no other Appraisal Reduction Event has occurred
with respect to that Commercial Real Estate Loan), an Appraisal Reduction Event
will not occur until the earlier of (A) 120 days beyond the related maturity
date (or extended maturity date) and (B) the termination of the refinancing
commitment.

“Appraiser”: An Independent appraiser, selected by the Special Servicer with the
prior consent of the Issuer (or the Collateral Manager acting on behalf of the
Issuer) (or, with respect to a Non-Controlled Collateral Interest, in
consultation with the holder of the related controlling Companion
Participation), which is a member in good standing of the Appraisal Institute,
and is certified or licensed in the state in which the relevant related
Mortgaged Property is located, and that has a minimum of five (5) years of
experience in the appraisal of comparable properties.

“Asset Documents”: As defined in the Indenture.

“Asset Status Report”: As defined in Section 3.16(f).

“Balloon Loan”: Any Commercial Real Estate Loan that requires a payment of
principal on the maturity date in excess of its constant Monthly Payment.

-3-

--------------------------------------------------------------------------------

 

“Balloon Payment”: With respect to each Balloon Loan, the scheduled payment of
principal due on the maturity date (less principal included in the applicable
amortization schedule or scheduled Monthly Payment).

“Benchmark Replacement”: As defined in the Indenture.

“Benchmark Replacement Adjustment”: As defined in the Indenture.

“Benchmark Replacement Conforming Changes”: As defined in the Indenture.

“Benchmark Transition Event”: As defined in the Indenture.

“Business Day”: As defined in the Indenture.

“Cash”: As defined in the Indenture.

“Cash Collateral”: As defined in Section 3.14.

“Cash Collateral Account”: As defined in Section 3.14.

“Closing Date”: October 25, 2019.

“Closing Date Collateral Interests”: As defined in the Indenture.

“Co-Issuer”: TRTX 2019-FL3 Co-Issuer, LLC, a Delaware limited liability company.

“Co-Issuers”: The Issuer and the Co-Issuer.

“Code”: As defined in the Indenture.

“Collateral Interest File”: As defined in the Indenture.

“Collateral Interest Purchase Agreement”: As defined in the Indenture.

“Collateral Interest Schedule”: A schedule of the Collateral Interests attached
as Exhibit A hereto, which sets forth information with respect to such
Collateral Interests and which may be amended from time to time by the parties
hereto (without the consent or approval of any other Person) to add or delete
Collateral Interests therefrom. An initial Collateral Interest Schedule shall be
attached as Exhibit A hereto.

“Collateral Interests”: Each of the Mortgage Loans, Combined Loans and Pari
Passu Participations owned by the Issuer from time to time in accordance with
the terms of the Indenture.

“Collateral Management Agreement”: The Collateral Management Agreement, dated
October 25, 2019, between the Issuer and the Collateral Manager.

“Collateral Management Standard”. As defined in the Collateral Management
Agreement.

“Collateral Manager”: TPG RE Finance Trust Management, L.P., a Delaware limited
partnership, as Collateral Manager under the Collateral Management Agreement,
and any successor Collateral Manager appointed pursuant to the Collateral
Management Agreement.

-4-

--------------------------------------------------------------------------------

 

“Collateral Manager Termination Event”: As defined in Section 7.10.

“Collection Account”: As defined in Section 3.03.

“Combined Loan”: Collectively, any Mortgage Loan and a related Mezzanine Loan
secured by a pledge of all of the equity interests in the Obligor under such
Mortgage Loan, as if they are a single loan. Each Combined Loan shall be treated
as a single loan for all purposes hereunder.

“Commercial Real Estate Loans”: All of the Mortgage Loans, Combined Loans and
Participated Loans.

“Committed Warehouse Line”: A warehouse facility, repurchase facility or other
similar financing facility pursuant to which the related lender has approved
advances (at a 60% or greater advance rate) to fund future advance requirements
under the Future Funding Companion Participations held by Affiliated Future
Funding Companion Participation Holders, subject only to the satisfaction of
general conditions precedent in the related facility documents.

“Companion Participation”: With respect to each Pari Passu Participation, the
related companion participation interest in the related Participated Loan that
will not be held by the Issuer unless such Companion Participation is later
acquired, in whole or in part, by the Issuer pursuant to the applicable
provisions of the Indenture. Upon any acquisition of a Companion Participation
by the Issuer, such Companion Participation shall become a Collateral Interest.

“Companion Participation Holder”: The holder of any Companion Participation.

“Controlled Collateral Interest”: Each Collateral Interest that is not a
Non-Controlled Collateral Interest. As of the Closing Date (a) each of the
Closing Date Collateral Interests identified on Exhibit A hereto as “Summerly at
Zanjero” and “Hilton Garden Inn Mountain View” will be a Controlled Collateral
Interest and (b) each of the Closing Date Collateral Interest, other than the
Closing Date Collateral Interests specified in clause (a) above will be
Non-Controlled Collateral Interests.

“Corporate Trust Office”: The designated corporate trust office of (a) the
Trustee, currently located at 1100 North Market Street, Wilmington, Delaware
19890, Attention: CMBS Trustee – TRTX 2019-FL3, (b) the Note Administrator,
currently located at (i) with respect to the delivery of Asset Documents, at
1055 10th Avenue SE, Minneapolis, Minnesota, 55414, Attention: Document Custody
Group, (ii) with respect to the delivery of Note transfers and surrenders, at
600 South 4th St., 7th Floor, MAC N9300-070 Minneapolis, Minnesota 55479, and
(iii) for all other purposes, at 9062 Old Annapolis Road, Columbia, Maryland
21045-1951, Attention: Corporate Trust Services (CMBS), TRTX 2019-FL3, telecopy
number (410) 715-2380 or (c) such other address as the Trustee or the Note
Administrator, as applicable, may designate from time to time by notice to the
Noteholders, the Holder of the Preferred Shares, the 17g‑5 Information Provider
and the parties hereto.

-5-

--------------------------------------------------------------------------------

 

“Corrected Loan”: Any Specially Serviced Loan that has become current and
remained current for three (3) consecutive Monthly Payments (for such purposes
taking into account any modification or amendment of such Commercial Real Estate
Loan, whether by a consensual modification or in connection with a bankruptcy,
insolvency or similar proceeding involving the Obligor), and (provided, that no
additional default is foreseeable in the reasonable judgment of the Special
Servicer and no other event or circumstance exists that causes such Commercial
Real Estate Loan to otherwise constitute a Specially Serviced Loan) the
servicing of which the Special Servicer has returned to the Servicer pursuant to
Section 3.16(b).

“Covered Entity”: (a) The Issuer and its subsidiaries and (b) each Person that,
directly or indirectly, is in control of a Person described in clause (a) above.
For purposes of this definition, control of a Person shall mean the direct or
indirect (i) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (ii) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.

“Credit Risk Collateral Interest”: As defined in the Indenture.

“CREFC®”: CRE Finance Council, formerly known as Commercial Mortgage Securities
Association, or any association or organization that is a successor thereto.

“CREFC® Comparative Financial Status Report”: The report substantially in the
form of, and containing the information called for in, the downloadable form of
the “Comparative Financial Status Report” available as of the Closing Date on
the CREFC® Website, or such other final form for the presentation of such
information and containing such additional information as may from time to time
be promulgated as recommended by the CREFC® for commercial mortgage‑backed
securities transactions generally, provided, that, to the extent that such other
form contemplates such additional information, such other form must be
reasonably acceptable to the Servicer, the Special Servicer and the Note
Administrator.

“CREFC® Investor Reporting Package”: The reporting package substantially in the
form of, and containing the information called for in, the downloadable form of
the “CREFC® Investor Reporting Package” available as of the Closing Date on the
CREFC® Website, or such other final form for the presentation of such
information and containing such additional information as may from time to time
be promulgated as recommended by CREFC® for commercial mortgage securities
transactions generally, provided that, to the extent that such other form
contemplates such additional information, such other form must be reasonably
acceptable to the Servicer.

“CREFC® Loan Periodic Update File”: The monthly data file substantially in the
form of, and containing the information called for in, the downloadable form of
the “Loan Periodic Update File” available as of the Closing Date on the CREFC®
Website, or such other final form for the presentation of such information and
containing such additional information as may from time to time be recommended
by CREFC® for commercial mortgage‑backed securities transactions generally;
provided, that, to the extent that such other form contemplates such additional
information, such other form must be reasonably acceptable to the Servicer, the
Special Servicer and the Note Administrator. Notwithstanding any provision
hereof, neither the CREFC® Loan Periodic Update File, nor any other report or
accounting prepared or performed by the Servicer, is required to include any
allocation among the Collateral Interests of the fee payable to the Note
Administrator, the fee payable to the Trustee or the fee payable to the
Collateral Manager.

-6-

--------------------------------------------------------------------------------

 

“CREFC® NOI Adjustment Worksheet”: An annual report substantially in the form
of, and containing the information called for in, the downloadable form of the
“NOI Adjustment Worksheet” available as of the Closing Date on the CREFC®
Website, or such other final form for the presentation of such information and
containing such additional information as may from time to time be promulgated
as recommended by the CREFC® for commercial mortgage‑backed securities
transactions generally; provided, that, to the extent that such other form
contemplates such additional information, such other form must be reasonably
acceptable to the Servicer, the Special Servicer and the Note Administrator.

“CREFC® Operating Statement Analysis Report”: The report substantially in the
form of, and containing the information called for in, the downloadable form of
the “Operating Statement Analysis Report” available as of the Closing Date on
the CREFC® Website or in such other final form for the presentation of such
information and containing such additional information as may from time to time
be promulgated as recommended by the CREFC® for commercial mortgage‑backed
securities transactions generally; provided, that, to the extent that such other
form contemplates such additional information, such other form must be
reasonably acceptable to the Servicer, the Special Servicer and the Note
Administrator.

“CREFC® Special Servicer Loan File”: The report substantially in the form of,
and containing the information called for in, the downloadable form of the
“CREFC® Special Servicer Loan File” available as of the Closing Date on the
CREFC® Website, or such other final form for the presentation of such
information and containing such additional information as may from time to time
be promulgated as recommended by the CREFC® for commercial mortgage securities
transactions generally; provided, that, to the extent that such other form
contemplates such additional information, such other form must be reasonably
acceptable to the Servicer, the Special Servicer and the Note Administrator.

“CREFC® Website”: The website located at www.crefc.org or such other primary
website as CREFC® may establish for dissemination of its report forms.

“Criteria-Based Modification”: With respect to any Commercial Real Estate Loan
other than a Commercial Real Estate Loan related to a Credit Risk Collateral
Interest, Specially Serviced Loan or Defaulted Loan, any modification, waiver or
amendment directed by the Collateral Manager that would result in a change in
interest rate (other than in the case of a mismatch between the Benchmark
Replacement and the Benchmark Replacement Adjustment on the Notes and the
benchmark replacement and the benchmark replacement adjustment (if any)
applicable to such Commercial Real Estate Loan, (x) any alternative rate index
and alternative rate spread that the Collateral Manager determines are
reasonably necessary to reduce or eliminate such mismatch and (y) any
corresponding changes to such Commercial Real Estate Loan to match the
applicable Benchmark Replacement Conforming Changes and/or to make any
Loan-Level Benchmark Replacement Conforming Changes), a change in the required
timing of any payment of principal for any prepayment, amortization or other
principal reduction, or a change of maturity date or extended maturity date,
under such Commercial Real Estate Loan.

-7-

--------------------------------------------------------------------------------

 

“Criteria-Based Modification Conditions”: A Criteria-Based Modification for a
Commercial Real Estate Loan (or related Collateral Interest) will be permissible
only if, immediately after giving effect to such modification, (a) no Event of
Default has occurred and is continuing and the Note Protection Tests are
satisfied, (b) the related Collateral Interest complies with the Eligibility
Criteria, as adjusted by the EC Modification Adjustments, (c) not more than
eight (8) Criteria-Based Modifications have been effectuated since the Closing
Date (multiple modifications simultaneously of a single Collateral Interest
being treated as a single Criteria-Based Modification) and (d) an updated
Appraisal is obtained with respect to the Commercial Real Estate Loan. For the
avoidance of doubt, Criteria-Based Modifications may only be made with respect
to Serviced Loans (regardless of whether the related Collateral Interest is a
Controlled Collateral Interest or a Non-Controlled Collateral Interest).

“Custodian”: As defined in the Indenture.

“DBRS”: DBRS, Inc., or any successor thereto.

“Defaulted Collateral Interest”: Any Collateral Interest for which the related
Commercial Real Estate Loan is a Defaulted Loan.

“Defaulted Loan”: As defined in the Indenture.

“Designated Transaction Representative”: As defined in the Indenture.

“Determination Date”: The 11th calendar day of each month or, if such date is
not a Business Day, the next succeeding Business Day, commencing on the
Determination Date in November 2019.

“Directly Operate”: With respect to any REO Property, the furnishing or
rendering of services to the tenants thereof that are not customarily provided
to tenants in connection with the rental of space “for occupancy only” within
the meaning of Treasury Regulations Section 1.512(b)-1(c)(5), the management or
operation of such REO Property, the holding of such REO Property primarily for
sale to customers, the use of such REO Property in a trade or business conducted
by the Issuer or the performance of any construction work on the REO Property,
other than through an Independent Contractor; provided, however, that an REO
Property shall not be considered to be Directly Operated solely because the
Trustee (or the Special Servicer on behalf of the Trustee) establishes rental
terms, chooses tenants, enters into or renews leases, deals with taxes and
insurance or makes decisions as to repairs or capital expenditures with respect
to such REO Property or takes other actions consistent with Treasury Regulations
Section 1.856-4(b)(5)(ii).

“EC Modification Adjustments”: With respect to any Criteria-Based Modification,
adjustments to the Eligibility Criteria having the effects of (i) no
requirements of obtaining a No Downgrade Confirmation from DBRS or re-obtaining
a rating from Moody’s, (ii) the maturity date of the related Collateral
Interest, assuming the exercise of all extension options (if any) that are
exercisable at the option of the borrower under the terms of the Collateral
Interest, being required to be not more than seven (7) years following the first
Payment Date, (iii) clauses (xxvi)(a), (xxviii), (xxix), (xxxiii) and (xxxiv) of
the Eligibility Criteria not being applicable, and (iv) references in clause
(xxx) to “acquisition” being deemed to instead be references to “modification.”

-8-

--------------------------------------------------------------------------------

 

“Eligibility Criteria”: As defined in the Indenture.

“Eligible Account”: As defined in the Indenture.

“Eligible Investments”: As defined in the Indenture.

“Escrow Account”: As defined in Section 3.02.

“Escrow Payment”: Any amounts received by the Servicer or Special Servicer for
the account of an Obligor under a Serviced Loan for application toward the
payment of taxes, insurance premiums, assessments, ground rents, deferred
maintenance, environmental remediation, rehabilitation costs, capital
expenditures, lease-up expenses and similar items in respect of the related
Mortgaged Property.

“EU Securitization Laws”: As defined in the Indenture.

“Event of Default”: As defined in the Indenture.

“Exchange Collateral Interest”: As defined in the Indenture.

“Final Asset Status Report”: With respect to any Specially Serviced Loan, each
related Asset Status Report, together with such other data or supporting
information provided by the Special Servicer to the Issuer which shall not
include any communication (other than the related Final Asset Status Report)
between the Special Servicer and the Collateral Manager with respect to such
Specially Serviced Loan, and the Special Servicer has otherwise communicated to
the Issuer (or the Collateral Manager acting on behalf of the Issuer) as being
final; provided that no Asset Status Report shall be considered to be a Final
Asset Status Report unless the Issuer (or the Collateral Manager acting on
behalf of the Issuer) has either finally approved of and consented to the
actions proposed to be taken in connection therewith, or has exhausted all of
its rights of approval and consent pursuant to this Agreement in respect of such
action, or has been deemed to have approved or consented to such action or the
Asset Status Report is otherwise implemented by the Special Servicer in
accordance with this Agreement.

“FIRREA”: The Financial Institution Reform, Recovery and Enforcement Act of
1989, as amended.

“Fitch”: Fitch Ratings, Inc., or any successor thereto.

“Future Funding Agreement”: The Future Funding Agreement, dated as of the
Closing Date, by and among the Seller, as pledgor, Holdco, as future funding
indemnitor, the Trustee, as trustee on behalf of the Noteholders and the Holders
of the Preferred Shares, as secured party, and the Note Administrator, as the
same may be amended, supplemented or replaced from time to time.

“Future Funding Amount”: With respect to a Participated Loan, any unfunded
future funding obligations of the lender thereunder.

-9-

--------------------------------------------------------------------------------

 

“Future Funding Companion Participation”: With respect to a Participated Loan
that has any remaining Future Funding Amounts, the Companion Participation in
such Participated Loan the holder of which is obligated to fund such Future
Funding Amounts.

“Future Funding Controlled Reserve Account”: The account required to be
maintained by the Seller pursuant to the Future Funding Agreement.

“Future Funding Indemnitor”: Holdco, in its capacity as Future Funding
Indemnitor.

“Governmental Body”: Any nation or government, any state or other political
subdivision thereof or any entity, authority, agency, division or department
exercising the executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to a government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any such group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor similar authority to
any of the foregoing).

“Holdco”: TPG RE Finance Trust Holdco, LLC, and its successors-in-interest.

“Holder”: As defined in the Indenture.

“Indenture”: The Indenture, dated as of the Closing Date, among the Issuer, the
Co-Issuer, the Advancing Agent, the Trustee and the Note Administrator.

“Independent”: As defined in the Indenture.

“Independent Contractor”: Any Person that would be an “Independent Contractor”
with respect to Sub-REIT (or any subsequent REIT) within the meaning of
Section 856(d)(3) of the Code.

“Inquiry”: As defined in the Indenture.

“Insurance and Condemnation Proceeds”: All proceeds paid under any Insurance
Policy or in connection with the full or partial condemnation of a Mortgaged
Property, as applicable, in either case, to the extent such proceeds are not
applied to the restoration of the related Mortgaged Property, as applicable, or
released to the Obligor or any tenants or ground lessors, in either case, in
accordance with the Servicing Standard.

“Insurance Policy”: With respect to any Commercial Real Estate Loan, any hazard
insurance policy, flood insurance policy, title insurance policy or other
insurance policy that is maintained from time to time in respect of such
Commercial Real Estate Loan or the related Mortgaged Property, as applicable.

“Interest Advance”: As defined in the Indenture.

“Investor Q&A Forum”: As defined in the Indenture.

“Issuer”: As defined in the Preamble hereto.

-10-

--------------------------------------------------------------------------------

 

“Largest One Quarter Future Advance Estimate”: An estimate of the largest
aggregate amount of future advances that will be required to be made under the
Future Funding Companion Participations held by Affiliated Future Funding
Companion Participation Holders during any calendar quarter, subject to the same
exclusions as the calculation of the Two Quarter Future Advance Estimate.

“Law”: shall mean any law(s) (including common law), constitution, statute,
treaty, regulation, rule, ordinance, opinion, issued guidance, release, ruling,
order executive order, injunction, writ, decree, bond, judgment, authorization
or approval, lien or award of or any settlement arrangement, by agreement,
consent or otherwise, with any Governmental Body, foreign or domestic.

“Liquidation Event”: An REO Property (and the related REO Loan) or a Commercial
Real Estate Loan is liquidated for a full or discounted amount and the Special
Servicer has determined that all amounts which it expects to recover from or on
account of such Commercial Real Estate Loan or REO Property, as applicable, have
been recovered.

“Liquidation Fee”: A fee payable to the Special Servicer with respect to each
Specially Serviced Loan or REO Property, as applicable, as to which the Special
Servicer receives a full or discounted payoff (or an unscheduled partial payment
to the extent such prepayment is required by the Special Servicer as a condition
to a workout) with respect thereto from the related Obligor or any Liquidation
Proceeds or Insurance and Condemnation Proceeds with respect to the related
Commercial Real Estate Loan or REO Property, as applicable (in any case, other
than amounts for which a Workout Fee has been paid, or will be payable), equal
to the product of the Liquidation Fee Rate and the proceeds of such full or
discounted payoff or other partial payment or the Liquidation Proceeds or
Insurance and Condemnation Proceeds related to such liquidated Specially
Serviced Loan or REO Property, as applicable, as the case may be; provided,
however, that no Liquidation Fee shall be payable with respect to any event
described in clause (c) of the definition of “Liquidation Proceeds” or
clause (d) of the definition of “Liquidation Proceeds” if such repurchase occurs
within the time parameters (including any applicable extension period) set forth
in the Collateral Interest Purchase Agreement.

“Liquidation Fee Rate”: With respect to each Specially Serviced Loan, a rate
equal to 1.0%.

“Liquidation Proceeds”: Cash amounts received by or paid to the Servicer or the
Special Servicer, as applicable, in connection with (a) the liquidation
(including a payment in full) of a Mortgaged Property constituting security for
a Defaulted Loan, through a receiver’s or trustee’s sale, foreclosure sale or
sale of an REO Property, as applicable, or otherwise, exclusive of any portion
thereof required to be released to the related Obligor in accordance with
applicable law and the terms and conditions of the related Asset Documents,
(b) the realization upon any deficiency judgment obtained against an Obligor,
(c) (i) the purchase of a Defaulted Loan or Credit Risk Collateral Interest by
the Collateral Manager pursuant to Section 12.1(b) of the Indenture, (ii) the
sale of Collateral Interests pursuant to Section 12.1(c) of the Indenture or
(iii) any other sale of a Commercial Real Estate Loan pursuant to Section 12.1
of the Indenture or (d) the repurchase of a Collateral Interest by the Seller
pursuant to the Collateral Interest Purchase Agreement.

-11-

--------------------------------------------------------------------------------

 

“Loan-Level Benchmark Replacement”: With respect to any Serviced Loan, the
alternate, substitute, successor or replacement index designated by the
Collateral Manager upon the occurrence of a Loan-Level Benchmark Transition
Event pursuant to applicable Asset Documents.

“Loan-Level Benchmark Replacement Conforming Changes”: With respect to any
Loan-Level Benchmark Replacement, any technical, administrative or operation
changes (including, but not limited to, changes to the definition of “interest
accrual period” under the applicable Asset Documents setting an applicable
determination date for the Loan-Level Benchmark Replacement, reference time, the
timing and frequency of determining rates, the method for determining the
Loan-Level Benchmark Replacement and other administrative matters) that the
Collateral Manager determines, in its sole discretion, may be appropriate to
reflect the adoption of such Loan-Level Benchmark Replacement.

“Loan-Level Benchmark Transition Event”: With respect to any Serviced Loan, (a)
any determination by the Collateral Manager that a trigger event under the
related Asset Documents has occurred that will result in the conversion of the
applicable interest rate index for such Commercial Real Estate Loan from LIBOR
(as defined in the related Asset Documents) to an alternate, substitute,
successor or replacement index or (b) upon a determination by the Designated
Transaction Representative that a Benchmark Transition Event has occurred, which
Benchmark Transition Event has been determined by the Collateral Manager to also
be a trigger event under the Asset Documents.

“Major Decisions”: Any of the following:

(a)any modification of, or waiver with respect to, a Collateral Interest or
underlying Commercial Real Estate Loan that would result in the extension of the
maturity date or extended maturity date thereof (however the maturity date of
such Commercial Real Estate Loan may not be extended beyond the date that is
five (5) years prior to the Stated Maturity Date of the Notes), a reduction in
the interest rate borne thereby or the monthly debt service payment or
prepayment, if any, payable thereon or a deferral or a forgiveness of interest
on or principal of the Collateral Interest or underlying Commercial Real Estate
Loan, any change in the principal balance of any Collateral Interest or
underlying Commercial Real Estate Loan or a modification or waiver of any other
monetary term of the Collateral Interest or the underlying Commercial Real
Estate Loan relating to the timing or amount of any payment of principal or
interest (other than late payment charges and default interest) or any other
material sums due and payable under the Commercial Real Estate Loan or
underlying Asset Documents or a modification or waiver of any provision of the
Commercial Real Estate Loan that (i) restricts the Obligor or its equity owners
from incurring additional indebtedness, (ii) waives any breach of a material
representation or a material covenant, (iii) waives any breach of any material
provision of a related guaranty delivered by a guarantor of the obligations of a
Obligor on such Collateral Interest or underlying Commercial Real Estate Loan,
or (iv) waives any default or event of default due to the bankruptcy or
insolvency of a Obligor or any guarantor of the obligations of a Obligor on such
Collateral Interest or Commercial Real Estate Loan;

-12-

--------------------------------------------------------------------------------

 

(b)any modification of, or waiver with respect to, a Collateral Interest or
underlying Commercial Real Estate Loan that would result in a discounted pay-off
of the Commercial Real Estate Loan;

(c)any foreclosure upon or comparable conversion of the ownership of a Mortgaged
Property or any acquisition of a Mortgaged Property by deed-in-lieu of
foreclosure;

(d)any sale of a Mortgaged Property or any material portion thereof or, except,
as specifically permitted in the Asset Documents, the transfer of any direct or
indirect interest in the Obligor;

(e)any sale of a Defaulted Collateral Interest;

(f)any action to bring a Mortgaged Property or REO Property into compliance with
any laws relating to hazardous materials;

(g)any substitution or release of collateral for a Collateral Interest (other
than in accordance with the terms of, or upon satisfaction of, the Asset
Documents);

(h)any release of the Obligor or any guarantor from liability with respect to
the Commercial Real Estate Loan (other than in accordance with the terms of, or
upon satisfaction of, the Asset Documents);

(i)any waiver of or determination not to enforce a “due-on-sale” or
“due-on-encumbrance” clause (unless such clause is not exercisable under
applicable law or such exercise is reasonably likely to result in successful
legal action by the Obligor);

(j)any material changes to or waivers of any of the insurance requirements in
the Asset Documents;

(k)any incurrence of additional debt by the Obligor to the extent such
incurrence requires the consent of the lender under the Asset Documents; and

(l)any consent to any lease to the extent the entering into such requires the
consent of the lender under the Asset Documents.

“Measurement Date”: The meaning specified in the Indenture.

“Mezzanine Loan”: A mezzanine loan secured by a pledge of all of the equity
interest in a Obligor under a Mortgage Loan that is either acquired by the
Issuer or in which a Pari Passu Participation represents an interest.

“Modified Loan”: A Commercial Real Estate Loan that has been modified (other
than pursuant to an Administrative Modification or Criteria-Based Modification)
by the Special Servicer pursuant to this Agreement in a manner that:

(a)except as expressly contemplated by the related Asset Documents, reduces or
delays in a material and adverse manner the amount or timing of any payment of
principal or interest due thereon (other than, or in addition to, bringing
current monthly payments with respect to such Commercial Real Estate Loan);

-13-

--------------------------------------------------------------------------------

 

(b)except as expressly contemplated by the related Asset Documents, results in a
release of the lien of the Mortgage on any material portion of the related
Mortgaged Property without a corresponding Principal Prepayment in an amount not
less than the fair market value (as is), as determined by an Appraisal delivered
to the Special Servicer (at the expense of the related Obligor and upon which
the Special Servicer may conclusively rely), of the property to be released; or

(c)in the reasonable good faith judgment of the Special Servicer, otherwise
materially impairs the value of the security for such Commercial Real Estate
Loan or reduces the likelihood of timely payment of amounts due thereon.

“Monthly Payment”: With respect to any Collateral Interest, the scheduled
monthly payment of interest or the scheduled monthly payment of principal and
interest, as the case may be, on such Collateral Interest which is payable by
the related Obligor on the due date under the related Commercial Real Estate
Loan.

“Monthly Report”: As defined in the Indenture.

“Moody’s”: Moody’s Investors Service, Inc., and its successors in interest.

“Mortgage”: With respect to each Mortgage Loan, the mortgage, deed of trust or
other instrument securing the related Underlying Note, which creates a lien on
the real property securing such Underlying Note.

“Mortgage Loan”: A commercial, multifamily or manufactured-housing community
real estate mortgage loan (which may consist of an A note and a B note) that is
either acquired by the Issuer or in which a Pari Passu Participation represents
an interest, which mortgage loan is secured by a first-lien mortgage or
deed-of-trust on commercial, multifamily and/or manufactured-housing community
properties.

“Mortgaged Property”: With respect to any Mortgage Loan or Mezzanine Loan, the
commercial, multifamily and/or manufactured-housing community mortgage property
or properties directly or indirectly securing such Mortgage Loan or Mezzanine
Loan, as applicable.

“New Lease”: Any lease of all or any part of an REO Property entered into on
behalf of the Issuer, including any lease renewed or extended on behalf of the
Issuer if the Issuer has the right to renegotiate the terms of such lease.

“No Downgrade Confirmation”: As defined in the Indenture.

“No Trade or Business Opinion”: As defined in the Indenture.

-14-

--------------------------------------------------------------------------------

 

“Non-Controlled Collateral Interest”: Each Collateral Interest that is a Pari
Passu Participation that is owned by the Issuer, but is controlled by the holder
of a related controlling Companion Participation. If a related controlling
Companion Participation is acquired in its entirety by the Issuer, the
Collateral Interest (together with a related controlling Companion
Participation) will become a Controlled Collateral Interest. As of the Closing
Date (a) each of the Closing Date Collateral Interests identified on Exhibit A
hereto as “Summerly at Zanjero” and “Hilton Garden Inn Mountain View” is a
Controlled Collateral Interest and (b) each of the Closing Date Collateral
Interests other than the Closing Date Collateral Interests specified in (a)
above will be Non-Controlled Collateral Interests.

“Non-Custody Collateral Interest”: Each Collateral Interest that is owned by the
Issuer, but with respect to which the Note Administrator is not appointed as
Custodian of such Collateral Interest hereunder.  If the related Commercial Real
Estate Loan is acquired in its entirety by the Issuer, the Collateral Interest
(together with the related Companion Participation) will become a Custody
Collateral Interest. As of the Closing Date (i) each of the Closing Date
Collateral Interests identified on Exhibit A hereto as “The Curtis,” “Westin
Charlotte,” “Jersey City Portfolio II” and “Lenox Park Portfolio” is a
Non-Custody Collateral Interest and (ii) each of the Closing Date Collateral
Interests other than the Closing Date Collateral Interests specified in (i)
above will be Custody Collateral Interests.

“Non-Exempt Person”: Any Person other than a Person who is either (a) a U.S. Tax
Person or (b) has provided to the Servicer for the relevant year such
duly-executed form(s) or statement(s) which may, from time to time, be
prescribed by law and which, pursuant to applicable provisions of (i) any income
tax treaty between the United States and the country of residence of such
Person, (ii) the Internal Revenue Code of 1986, as amended from time to time and
any successor statute, or (iii) any applicable rules or regulations in effect
under clauses (i) or (ii) above, permit the Servicer to make such payments free
of any obligation or liability for withholding: provided, that duly executed
form(s) provided to the Servicer pursuant to Section 7.09 hereof, shall be
sufficient to qualify the Issuer as not a Non-Exempt Person.

“Non-Material Borrower Request”: Any Obligor request that does not require
consent of the Collateral Manager or, with respect to a Non-Controlled
Collateral Interest, the holder of the related controlling Companion
Participation.

“Non‑Serviced Loans”: Each of the Closing Date Collateral Interests identified
on Exhibit A hereto as “Lenox Park Portfolio,” “Westin Charlotte,” “Jersey City
Portfolio II” and “The Curtis,” and any Reinvestment Collateral Interest or
Exchange Collateral Interest (and the related underlying Commercial Real Estate
Loan) which is serviced and administered pursuant to a servicing agreement other
than this Agreement.

-15-

--------------------------------------------------------------------------------

 

“Nonrecoverable Servicing Advance”: Any Servicing Advance previously made or
proposed to be made in respect of a Serviced Loan which, in the reasonable
judgment of the Advancing Agent or, in accordance with the Servicing Standard,
the Special Servicer or the Servicer, as the case may be, will not be ultimately
recoverable, together with any accrued and unpaid interest thereon, at the
Advance Rate, from late collections or any other recovery on or in respect of
such Commercial Real Estate Loan. In making such recoverability determination,
such Person will be entitled to consider (in the case of the Servicer or the
Special Servicer, in accordance with the Servicing Standard), among other
things:

(a)the obligations of the Obligor under the terms of the related Asset Documents
as they may have been modified,

(b)the related Mortgaged Properties or REO Properties in their “as is” or then
current conditions and occupancies, as modified by such party’s assumptions
regarding the possibility and effects of future adverse change with respect to
such Mortgaged Properties or REO Properties,

(c)future expenses as estimated by such Person,

(d)the timing of recoveries as estimated by such Person, and

(e)the existence of any Nonrecoverable Servicing Advance with respect to other
Mortgaged Properties in light of the fact that proceeds on the related Mortgaged
Property are not only a source of recovery for the Servicing Advance under
consideration, but also a potential source of recovery for such Nonrecoverable
Servicing Advance.

In addition, any such Person may (consistent with the Servicing Standard in the
case of the Servicer or the Special Servicer) update or change its
recoverability determinations at any time (but, except as provided below, may
not reverse any other Person’s determination that a Servicing Advance is a
Nonrecoverable Servicing Advance). Any such Person may obtain promptly upon
request, from the Special Servicer, any reasonably required analysis, Appraisals
or market value estimates or other information in the Special Servicer’s
possession for making a recoverability determination. If the Special Servicer
makes a determination in accordance with the Servicing Standard that any
Servicing Advance previously made is a Nonrecoverable Servicing Advance or that
any proposed Servicing Advance, if made, would constitute a Nonrecoverable
Servicing Advance (and provides the Servicer and the Advancing Agent with the
Officer’s Certificate referred to herein), the Servicer (or the Note
Administrator) may rely on the Special Servicer’s determination and the Special
Servicer’s determination of nonrecoverability cannot reverse a determination
made by the Servicer.

Any such determination by any such Person, or any updated or changed
recoverability determination, shall be evidenced by an Officer’s Certificate
delivered by any of the Servicer, the Special Servicer or Advancing Agent to the
other and to the Issuer, the Special Servicer, the Trustee, the Note
Administrator and the Collateral Manager. The Advancing Agent, when making an
independent determination, whether or not a proposed Servicing Advance would be
a Nonrecoverable Servicing Advance, shall be subject to the standards applicable
to the Special Servicer hereunder.

-16-

--------------------------------------------------------------------------------

 

Any Officer’s Certificate described above shall set forth such determination of
nonrecoverability and the considerations of the Advancing Agent, the Servicer or
the Special Servicer, as the case may be, forming the basis of such
determination (which shall be accompanied by, to the extent available,
information such as related income and expense statements, rent rolls, occupancy
status and property inspections, and shall include an Appraisal of the related
Mortgaged Property or REO Property, as applicable). The Servicer shall promptly
furnish any party required to make Servicing Advances with any information in
its possession regarding Performing Loans and the Special Servicer shall
promptly furnish any party required to make Servicing Advances with any
information in its possession regarding the Specially Serviced Loans as such
party required to make Servicing Advances may reasonably request for purposes of
making recoverability determinations.

“Note Administrator”: Wells Fargo Bank, National Association, a national banking
association, appointed as Note Administrator under the Indenture or its
successor under the Indenture. Wells Fargo Bank, National Association will
perform the Note Administrator role through its Corporate Trust Services
division.

“Note Administrator/Trustee Termination Event”: As defined in Section 7.07.

“Note Protection Tests”: As defined in the Indenture.

“Noteholder”: With respect to any Note, the Person in whose names such Note is
registered in the notes register maintained pursuant to the Indenture.

“Notes”: The Notes issued under, and as defined in, the Indenture.

“Obligor”: Any Person obligated to make payments of principal, interest, fees or
other amounts or distributions of earnings or other amounts under any Commercial
Real Estate Loan.

“Offering Memorandum”: As defined in the Indenture.

“Officer’s Certificate”: With respect to the Servicer, Special Servicer or
Advancing Agent, any certificate executed by a Responsible Officer thereof.

“Other Borrower Request”: Any Non-Material Borrower Request or request for any
Future Funding Amount.

“Pari Passu Participation”: A fully funded pari passu participation interest in
a Participated Loan, which pari passu participation is acquired by the Issuer.

“Participated Loan”: Any Mortgage Loan or Combined Loan in which a Pari Passu
Participation represents an interest.

“Participation”: As defined in the Indenture.

“Participation Agent”: With respect to any Non-Custody Collateral Interest, the
party designated as such under the related Participation Agreement.

-17-

--------------------------------------------------------------------------------

 

“Participation Agreement”: With respect to each Participated Loan, the
participation agreement that governs the rights and obligations of the holders
of the related Pari Passu Participation and the related Companion Participation.

“Participation Holder Register”: As defined in Section 3.25(b).

“Payment Date”: The 4th Business Day following each Determination Date,
commencing on the Payment Date in November 2019, and ending on the Stated
Maturity Date unless the Notes are redeemed or repaid prior thereto.

“Performing Loan”: Any Serviced Loan that is not a Specially Serviced Loan.

“Person”: Any individual, corporation, limited liability company, partnership,
joint venture, estate, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.

“Pledged Equity”: All of the equity interest in an Obligor under a Mortgage Loan
that is pledged to secure a Mezzanine Loan.

“Preferred Shareholder”: A registered owner of Preferred Shares as set forth in
the share register maintained by the preferred share registrar.

“Preferred Shares”: As defined in the Indenture.

“Principal Prepayment”: Shall mean any voluntary payment of principal made by
the Obligor on a Commercial Real Estate Loan that is received in advance of its
scheduled due date and that is not accompanied by an amount of interest
representing scheduled interest due on any date or dates in any month or months
subsequent to the month of prepayment.

“Privileged Information”: Shall mean (a) any correspondence or other
communications between the Collateral Manager or any Companion Participation
Holder, on the one hand, and the Special Servicer, on the other hand, related to
any Specially Serviced Loan or the exercise of the consent or consultation
rights of the Collateral Manager under Section 3.23 or any related Participation
Agreement or intercreditor agreement, (b) any strategically sensitive
information that the Special Servicer has reasonably determined could compromise
the Issuer’s position in any ongoing or future negotiations with the borrower
under a Specially Serviced Loan or other interested party and labeled as
“Privileged Information,” and (c) information subject to attorney client
privilege.

“Qualified Affiliate”: Any Person (a) that is organized and doing business under
the laws of any state of the United States or the District of Columbia, (b) that
is in the business of performing the duties of a servicer of Commercial Real
Estate Loans, and (c) as to which 51% or greater of its outstanding voting stock
or equity ownership interest are directly or indirectly owned by the Servicer or
the Special Servicer, as the case may be, or by any Person or Persons who
directly or indirectly own equity ownership interests in the Servicer or the
Special Servicer, as the case may be.

-18-

--------------------------------------------------------------------------------

 

“Qualified Insurer”: An insurance company or security or bonding company
qualified to write the related insurance policy, in the relevant jurisdiction,
which (a) other than in the case of a fidelity bond or errors and omissions
policy, has a claims paying ability rated at least (i) “A3” by Moody’s or, if
not by rated by Moody’s, an equivalent rating by two other NRSROs or A.M. Best
and (ii) “A(low)” by DBRS, or if not rated by DBRS, at least an equivalent
rating by two other NRSROs (which may include Moody’s) or A.M. Best, or (b) in
the case of a fidelity bond and errors and omissions insurance policies required
to be maintained by the Servicer and the Special Servicer pursuant to
Section 3.05, is a company or security or bonding company having a claims paying
ability of at least (i) “A3” by Moody’s (or, if not rated by Moody’s, an
equivalent rating by any other NRSRO (which may include DBRS) or A.M. Best),
(ii) “A(low)” by DBRS, or if not rated by DBRS, at least an equivalent rating by
two other NRSROs (which may include Moody’s), (iii) “A:X” by A.M. Best, (iv)
“A-” by S&P Global Ratings or (v) “A-” by Fitch Ratings, Inc., unless the Rating
Agencies have confirmed in writing will not result, in and of itself, in a
withdrawal or downgrading of the rating then assigned by the Rating Agencies to
any Class of Notes, and if not rated by the Rating Agencies, then otherwise
approved by the Rating Agencies.

“Qualified REIT Subsidiary”: As defined in the Indenture.

“Qualified Servicer”: A commercial mortgage servicer (a) that has acted as
servicer or special servicer, as applicable, for a commercial mortgage-backed
securities transaction rated by DBRS in the prior twelve (12) months and as to
which DBRS has not, in the past twelve (12) months, publicly cited servicing
concerns with respect to such servicer as the sole or material factor in any
qualification, downgrade or withdrawal of the ratings (or placement on “watch
status” in contemplation of a ratings downgrade or withdrawal, which
qualification, downgrade or placement on “watch status” has not been withdrawn
within 60 days of such rating action) of securities in such commercial
mortgage-backed securities transaction rated by DBRS and serviced by the
applicable servicer prior to the time of determination, and (b) that has acted
as servicer or special servicer, as applicable, for a commercial mortgage-backed
securities transaction rated by Moody’s in the prior twelve (12) months and as
to which Moody’s has not, in the past twelve (12) months, publicly cited
servicing concerns with respect to such servicer as the sole or material factor
in any qualification, downgrade or withdrawal of the ratings (or placement on
“watch status” in contemplation of a ratings downgrade or withdrawal, which
qualification, downgrade, withdrawal or placement on “watch status” has not been
withdrawn within 60 days of such rating action) of securities in such commercial
mortgage-backed securities transaction serviced by the applicable servicer prior
to the time of determination.

“Qualified Trustee”: An entity meeting the eligibility requirements of
Section 6.8 of the Indenture.

“Rating Agencies”: As defined in the Indenture.

“Rating Agency Condition”: As defined in the Indenture.

“Real Property”: Land or improvements thereon such as buildings or other
inherently permanent structures thereon (including items that are structural
components of the buildings or structures).

-19-

--------------------------------------------------------------------------------

 

“Regulation AB”: Subpart 229.1100 – Asset Backed Securities (Regulation AB), 17
C.F.R. §§ 229.1100-229.1125, as such may be amended from time to time, and
subject to such clarification and interpretation as have been or may hereafter
be from time to time provided by the Commission or by the staff of the
Commission, in each case as effective from time to time as of the compliance
dates specified therein.

“Reinvestment Account”: As defined in the Indenture.

“Reinvestment Collateral Interest”: As defined in the Indenture.

“Reinvestment Period”: As defined in the Indenture.

“REIT Provisions”: Sections 856 through 859 of the Code and related Treasury
Regulations promulgated thereunder.

“Relevant Parties in Interest”: With respect to any Commercial Real Estate Loan,
the Noteholders, the Preferred Shareholders and the related Companion
Participation Holders (as a collective whole as if such Noteholders, the
Preferred Shareholders and the related Companion Participation Holders
constituted a single lender and taking into account the relative priority rights
of such parties set forth in the related Participation Agreement).
Notwithstanding the foregoing, in connection with any sale of a Collateral
Interest that is not sold together with any related Companion Participation, the
Relevant Parties in Interest shall not include any Companion Participation
Holder whose Companion Participation is not being included in such sale.

“Remittance Date”: With respect to each Payment Date under the Indenture, the
Business Day immediately preceding such Payment Date.

“Rents from Real Property”: With respect to any REO Property, gross income of
the character described in Section 856(d) of the Code, which income, subject to
the terms and conditions of that Section of the Code in its present form, does
not include:

(a)except as provided in Section 856(d)(4) or (6) of the Code, any amount
received or accrued, directly or indirectly, with respect to such REO Property,
if the determination of such amount depends in whole or in part on the income or
profits derived by any Person from such property (unless such amount is a fixed
percentage or percentages of receipts or sales and otherwise constitutes Rents
from Real Property);

(b)any amount received or accrued, directly or indirectly, from any Person if
any Co-Issuer owns directly or indirectly (including by attribution) a ten
percent (10%) or greater interest in such Person determined in accordance with
Sections 856(d)(2)(B) and (d)(5) of the Code;

(c)any amount received or accrued, directly or indirectly, with respect to such
REO Property if any Person directly operates such REO Property;

-20-

--------------------------------------------------------------------------------

 

(d)any amount charged for services that are not customarily furnished in
connection with the rental of property to tenants in buildings of a similar
class in the same geographic market as such REO Property within the meaning of
Treasury Regulations Section 1.856-4(b)(1) (whether or not such charges are
separately stated); and

(e)rent attributable to personal property unless such personal property is
leased under, or in connection with, the lease of such REO Property and, for any
taxable year of the Co-Issuers, such rent is no greater than fifteen percent
(15%) of the total rent received or accrued under, or in connection with, the
lease.

“REO Accounts”: As defined in Section 3.13(c).

“REO Loan”: The Commercial Real Estate Loan deemed for purposes hereof to be
outstanding with respect to each REO Property. Each REO Loan shall be deemed to
be outstanding for so long as the related REO Property remains part of the
assets of the Issuer and provides for assumed scheduled payments on each due
date therefor, and otherwise has the same terms and conditions as its
predecessor Commercial Real Estate Loan including, without limitation, with
respect to the calculation of the interest rate in effect from time to time.
Each REO Loan shall be deemed to have an initial outstanding principal balance
and stated principal balance equal to the outstanding principal balance and
stated principal balance, respectively, of its predecessor Commercial Real
Estate Loan as of the date of the acquisition of the related REO Property. All
amounts due and owing in respect to the predecessor Commercial Real Estate Loan
as of the date of the acquisition of the related REO Property including, without
limitation, accrued and unpaid interest, shall continue to be due and owing in
respect of an REO Loan. All amounts payable or reimbursable to the Servicer, the
Special Servicer, as applicable, in respect of the predecessor Commercial Real
Estate Loan as of the date of the acquisition of the related REO Loan,
including, without limitation, any unpaid Special Servicing Fees, Servicing Fees
and any unreimbursed Servicing Advances or Servicing Expenses, together with any
interest accrued and payable to the Servicer or the Special Servicer, as the
case may be, in respect of such Servicing Advances or Servicing Expenses shall
continue to be payable or reimbursable to the Collateral Manager, the Servicer
or the Special Servicer, as the case may be, in respect of an REO Loan.

“REO Proceeds”: Any payments received by the Servicer or the Special Servicer,
the Issuer, the Trustee, the Note Administrator or otherwise with respect to an
REO Property.

“REO Property”: A Mortgaged Property acquired by a U.S. corporation (or a
limited liability company treated as a corporation for U.S. federal income tax
purposes) acquired directly or indirectly by the Special Servicer for the
benefit of the Secured Parties (and also including, with respect to any
Non‑Serviced Loan, the Issuer’s beneficial interest in a Mortgaged Property
acquired by the applicable special servicer on behalf of, and in the name of,
the applicable trustee or a nominee thereof for the benefit of the
certificateholders under the servicing agreement related to such Non‑Serviced
Loan) through foreclosure, acceptance of a deed-in-lieu of foreclosure or
otherwise in accordance with applicable law in connection with the default or
imminent default of a Serviced Loan.

-21-

--------------------------------------------------------------------------------

 

“Reportable Compliance Event”: An event where any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

“Reporting Person” As defined in Section 3.11.

“Repurchase Request”: As defined in the Indenture.

“Repurchase Request Recipient”: As defined in Section 3.19.

“Responsible Officer”: With respect to the Servicer, the Special Servicer or the
Advancing Agent, as the case may be, any officer or employee involved in or
responsible for the administration, supervision or management of such Person’s
obligations under this Agreement and whose name and specimen signature appear on
a list prepared by each party and delivered to the other party, as such list may
be amended from time to time by either party. With respect to the Issuer or the
Co-Issuer, any Authorized Officer, as such term is defined in the Indenture.
With respect to the Trustee and the Note Administrator, any Trust Officer, as
such term is defined in the Indenture.

“Retained Interest”: As defined in the Collateral Interest Purchase Agreement.

“S&P”: Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor thereto.

“Sanctioned Country”: A country subject to a sanctions program maintained under
any Anti-Terrorism Law.

“Sanctioned Person”: Any individual person, group, regime, entity or thing
listed or otherwise recognized as a specially designated, prohibited, sanctioned
or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

“Secured Parties”: As defined in the Indenture.

“Segregated Liquidity”: With respect to the Future Funding Indemnitor as of any
date of determination, an amount that equals the sum of (a) amounts available
under a Committed Warehouse Line, (b) Cash or Cash equivalents of the Future
Funding Indemnitor and its Affiliates that are available to make future advances
under the Future Funding Companion Participations held by Affiliated Future
Funding Companion Participation Holders (which will include any amounts on
deposit in the Future Funding Controlled Reserve Account), (c) Cash or Cash
equivalents that are projected to be earned and received by the Future Funding
Indemnitor or its Affiliates during the subject period and will be available to
make future advances under the Future Funding Companion Participations held by
Affiliated Future Funding Companion Participation Holders, (d) amounts that are
undrawn and available to draw under any credit facility, subscription facility
or warehouse facility subject only to the satisfaction of general conditions
precedent in the related facility documents and (e) callable capital of the
Future Funding Indemnitor or its Affiliates.

-22-

--------------------------------------------------------------------------------

 

“Seller”: TRTX Master CLO Loan Seller, LLC, and its successors in interest,
solely in its capacity as Seller.

“Serviced Loans”: All of the Commercial Real Estate Loans except the
Non-Serviced Loans, which Non-Serviced Loans are serviced and administered
pursuant to a servicing agreement other than this Agreement.

“Servicer”: Situs Asset Management LLC, a Texas limited liability company, or
any successor servicer as herein provided.

“Servicer Termination Event”: As defined in Section 7.02.

“Servicing”: As defined in Section 3.01(a).

“Servicing Advances”: All Servicing Expenses related to the Serviced Loans,
Mortgaged Properties or REO Properties and all other customary, reasonable and
necessary “out of pocket” costs and expenses (including attorneys’ fees and
expenses and fees of real estate brokers) incurred by the Advancing Agent, the
Servicer or the Special Servicer, as applicable, in connection with the
servicing and administering of (a) a Serviced Loan in respect of which a
default, delinquency or other unanticipated event has occurred or as to which a
default is reasonably foreseeable or (b) an REO Property, including (in the case
of each of such clause (a) and (b)), but not limited to the cost of
(i) compliance with the Servicer’s obligations set forth in Section 3.02,
(ii) the preservation, restoration and protection of a Mortgaged Property,
(iii) obtaining any Insurance and Condemnation Proceeds or any Liquidation
Proceeds, (iv) any enforcement or judicial proceedings with respect to a
Mortgaged Property including foreclosures, (v) the operation, leasing,
management, maintenance and liquidation of any REO Property and (vi) any amount
specifically designated herein to be paid as a “Servicing Advance.”
Notwithstanding anything to the contrary, “Servicing Advances” shall not include
allocable overhead of the Special Servicer, the Advancing Agent or the Servicer,
as applicable, such as costs for office space, office equipment, supplies and
related expenses, employee salaries and related expenses and similar internal
costs and expenses or costs and expenses incurred by any such party in
connection with its purchase of a Serviced Loan or REO Property.

“Servicing Expenses”: All customary, reasonable and necessary out-of-pocket
costs and expenses paid or incurred in accordance with the Servicing Standard in
connection with the obligations of the Collateral Manager, the Servicer or the
Special Servicer, as the case may be (other than legal fees or expenses
associated with contracting with a sub-servicer or payment of any sub-servicing
fee), including without limitation:

(a)real estate taxes, assessments and similar charges that are or may become a
lien on a Mortgaged Property;

(b)insurance premiums if and to the extent funds collected from the related
Obligor are insufficient to pay such premiums when due;

(c)ground rents, if applicable;

-23-

--------------------------------------------------------------------------------

 

(d)any cost or expense necessary in order to prevent or cure any violation of
applicable laws, regulations, codes, ordinances, rules, orders, judgments,
decrees, injunctions or restrictive covenants;

(e)any cost or expense necessary in order to maintain or release the lien of any
Commercial Real Estate Loan on each Mortgaged Property, including any mortgage
registration taxes, release fees, or recording or filing fees;

(f)customary costs or expenses for the collection, enforcement or foreclosure of
the Commercial Real Estate Loans and the collection of deficiency judgments
against Obligors and guarantors (including but not limited to the fees and
expenses of any trustee under a deed of trust, foreclosure title searches and
other lien searches);

(g)costs and expenses of any appraisals, valuations, inspections, environmental
assessments (including but not limited to the fees and expenses of environmental
consultants), audits or consultations, engineers, architects, accountants,
on-site property managers, market studies, title and survey work and financial
investigating services;

(h)customary costs or expenses for liquidation, restructuring, modification or
loan workouts, such as sales brokerage expenses and other costs of conveyance;

(i)costs and expenses related to travel and lodging with respect to property
inspections (except to the extent expressly provided otherwise herein);

(j)any other reasonable costs and expenses, including without limitation, legal
fees and expenses, incurred by the Collateral Manager, the Special Servicer or
the Servicer under this Agreement in connection with the enforcement,
collection, foreclosure, disposition, condemnation or destruction of any
Commercial Real Estate Loan and the performance of Servicing by the Servicer or
the Special Servicer, as the case may be, under this Agreement; and

(k)costs and expenses related to legal opinions obtained in connection with
performing the duties and responsibilities of the Servicer or the Special
Servicer, as the case may be, hereunder.

“Servicing Fee”: With respect to each Serviced Loan and Companion Participation
(including without limitation a Specially Serviced Loan or REO Loan), an amount
equal to the product of (a) the applicable Servicing Fee Rate and (b) the
outstanding principal balance of such Collateral Interest or Companion
Participation, as applicable, as calculated in accordance with Section 5.01 of
this Agreement.

“Servicing Fee Rate”: With respect to (a) each Collateral Interest related to a
Serviced Loan, and to the extent of its interest in any related REO Property,
0.02% per annum, (b) each Companion Participation related a Serviced Loan, and
to the extent of its interest in any related REO Property, 0.0075% per annum and
(c) each Collateral Interest related to a Non-Serviced Loan, and to the extent
of its interest in any related REO Property, 0.0125% per annum.

-24-

--------------------------------------------------------------------------------

 

“Servicing File”: With respect to each Commercial Real Estate Loan, all
documents, information and records relating to the Commercial Real Estate Loan
that are necessary to enable the Servicer to perform its duties and service the
Commercial Real Estate Loan and the Special Servicer to perform its duties and
service each Specially Serviced Loan in compliance with the terms of this
Agreement, and any additional documents or information related thereto
maintained or created by the Servicer.

“Servicing Standard”: As defined in Section 2.01(b).

“Servicing Transfer Date”: With respect to each Collateral Interest currently
listed on the Collateral Interest Schedule attached as Exhibit A, and any
related Serviced Loan, the Closing Date. With respect to any Collateral Interest
added to the Collateral Interest Schedule after the Closing Date, and any
related Serviced Loan, the date on which the conditions relating to the
acquisition of such Collateral Interest set forth in the Indenture have been
satisfied.

“Special Servicer”: Situs Holdings, LLC, a Delaware limited liability company,
or any successor special servicer as herein provided.

“Special Servicing”: As defined in Section 3.01(b).

“Special Servicing Fee”: With respect to each Specially Serviced Loan,
(excluding the Non-Serviced Loans, the special servicing fee for each of which
is paid under the applicable servicing agreement) an amount equal to the product
of (a) the Special Servicing Fee Rate and (b) the outstanding principal balance
of such Specially Serviced Loan, as calculated in accordance with
Section 5.03(b) of this Agreement.

“Special Servicing Fee Rate”: With respect to each Specially Serviced Loan, a
rate equal to 0.25% per annum.

“Special Servicing Transfer Event”: With respect to any Serviced Loan, the
occurrence of any of the following events:

(a)a payment default shall have occurred at the original maturity date, or, if
the original maturity date of such Commercial Real Estate Loan has been
extended, a payment default shall have occurred at such extended maturity date;

(b)any Monthly Payment (other than a Balloon Payment) is more than sixty (60)
days delinquent;

(c)the Servicer determines, or receives a written determination of the Special
Servicer, that a payment default is imminent and is not likely to be cured by
the related Obligor within sixty (60) days;

-25-

--------------------------------------------------------------------------------

 

(d)a decree or order of a court or agency or supervisory authority having
jurisdiction in the premises in an involuntary case under any present or future
federal or state bankruptcy, insolvency or similar law, or the appointment of a
conservator, receiver or liquidator in any insolvency, readjustment of debt,
marshaling of assets and liabilities or similar proceedings, or for the
winding-up or liquidation of its affairs, is entered against the related
Obligor; provided, that if such decree or order is discharged or stayed within
sixty (60) days of being entered, or if, as to a bankruptcy, the automatic stay
is lifted within sixty (60) days of a filing for relief or the case is
dismissed, upon such discharge, stay, lifting or dismissal such Commercial Real
Estate Loan shall no longer be a Specially Serviced Loan (and no Special
Servicing Fees, Workout Fees or Liquidation Fees will be payable with respect
thereto and any such fees actually paid shall be reimbursed by the Special
Servicer);

(e)the related Obligor shall consent to the appointment of a conservator or
receiver or liquidator in any insolvency, readjustment of debt, marshaling of
assets and liabilities or similar proceedings of or relating to such Obligor or
of or relating to all or substantially all of its property;

(f)the related Obligor shall admit in writing its inability to pay its debts
generally as they become due, file a petition to take advantage of any
applicable insolvency or reorganization statute, make an assignment for the
benefit of its creditors, or voluntarily suspend payment of its obligations;

(g)a default (other than a failure by the related Obligor to pay principal or
interest) of which the Servicer or the Special Servicer has notice and which the
Servicer or the Special Servicer, as the case may be, determines in accordance
with the Servicing Standard may materially and adversely affect the interests of
the Relevant Parties in Interest has occurred and remained unremedied for the
applicable grace period specified in the related Asset Documents (or if no grace
period is specified for those defaults which are capable of cure, sixty (60)
days); or

(h)the Servicer or the Special Servicer has received notice of the foreclosure
or proposed foreclosure of any other lien on the related Mortgaged Property.

“Specially Serviced Loan”: Any Serviced Loan for which a Special Servicing
Transfer Event has occurred and such Specially Serviced Loan has not become a
Corrected Loan.

“Stated Maturity Date”: As defined in the Indenture.

“Sub-REIT”: As defined in the Indenture.

“Successor”: As defined in Section 6.03(b).

“Taxes”: Any income or other taxes (including withholding taxes), levies,
imposts, duties, fees, assessments or other charges of whatever nature, now or
hereafter imposed by any jurisdiction or by any department, agency, state or
other political subdivision thereof or therein.

“Transaction Documents”: As defined in the Indenture.

-26-

--------------------------------------------------------------------------------

 

“TRTX”: TPG RE Finance Trust, Inc., a Maryland corporation, and its successors
in interest.

“Trustee”: As defined in the Preamble hereto.

“Two Quarter Future Advance Estimate”: As of any date of determination, an
estimate of the aggregate amount of future advances that will be required to be
made under the Future Funding Companion Participations held by Affiliated Future
Funding Companion Participation Holders during the immediately following two
calendar quarters, excluding future advances to be made for (a) accretive
leasing costs (e.g., following the future advance for such leasing costs, the
debt yield will be equal to or greater than a required debt yield specified in
the Asset Documents of the related Participated Loan), (b) earnouts paid to
borrowers upon satisfaction of certain performance metrics set forth in the
Asset Documents of the related Participated Loan, (c) advances that the Seller
believes, in the exercise of its reasonable judgment, will be repaid in full
during the period covered by the estimate and (d) accretive capital expenditures
(e.g., following the future advance for such capital expenditures, the debt
yield will be equal to or greater than a required debt yield specified in the
Asset Documents of the related Participated Loan).

“Two Quarter Future Advance Estimate Fee”: A fee in the amount of $2,500 payable
to the Servicer with respect to each Two Quarter Future Advance Estimate
reviewed by the Servicer in accordance with Section 3.26.

“Underlying Note”: With respect to any Commercial Real Estate Loan, the
promissory note or other evidence of indebtedness or agreements evidencing the
indebtedness of an Obligor under such Commercial Real Estate Loan.

“Unscheduled Principal Proceeds”: As defined in the Indenture.

“U.S. Tax Person”: A citizen or resident of the United States, a corporation,
partnership (except to the extent provided in applicable Treasury Regulations),
or other entity created or organized in or under the laws of the United States,
any state thereof or the District of Columbia, including any entity treated as a
corporation or partnership for U.S. federal income tax purposes, an estate whose
income is subject to United States federal income tax regardless of its source,
or a trust if a court within the United States is able to exercise primary
supervision over the administration of such trust, and one or more such U.S. Tax
Persons have the authority to control all substantial decisions of such trust
(or, to the extent provided in applicable Treasury Regulations, certain trusts
in existence on August 20, 1996 which have elected to be treated as U.S. Tax
Persons).

“Voting Rights”: At all times during the term of the Indenture and Servicing
Agreement, 100% of the voting rights for the Notes that are allocated among the
holders of the respective Classes of Notes in proportion with the Aggregate
Outstanding Amount of the Notes. Voting rights allocated to a Class of
Noteholders is allocated among such Noteholders in proportion to the percentage
interest in such Class evidenced by their respective Notes.

“Workout Fee”: With respect to each Corrected Loan, an amount equal to the
product of (a) the Workout Fee Rate and (b) each collection of interest and
principal (other than penalty charges, excess interest and any amount for which
a Liquidation Fee would be paid), including (i) Monthly Payments, (ii) Balloon
Payments, (iii) Principal Prepayments and (iv) payments (other than those
included in clause (i) or (ii) of this definition) at maturity, received on each
Corrected Loan for so long as it remains a Corrected Loan.

“Workout Fee Rate”: With respect to each Corrected Loan, a rate equal to 1.0%.

-27-

--------------------------------------------------------------------------------

 

Article II

RETENTION AND AUTHORITY OF SERVICER

Section 2.01Engagement; Servicing Standard. (a) As of the Servicing Transfer
Date, the Issuer hereby engages the Servicer and Special Servicer, as the case
may be, to perform, and the Servicer or the Special Servicer, as the case may
be, hereby agrees to perform, Servicing and Special Servicing, as applicable,
with respect to each of the Serviced Loans for the benefit of the Relevant
Parties in Interest throughout the term of this Agreement, upon and subject to
the terms, covenants and provisions hereof.

(b)Each of the Servicer and the Special Servicer shall diligently service and
administer the Serviced Loans and REO Properties it is obligated to service or
special service, as the case may be, pursuant to this Agreement on behalf of the
Issuer and Trustee in the best interests of and for the benefit of the Relevant
Parties in Interest (as a collective whole) (as determined by the Servicer or
the Special Servicer, as the case may be, in its reasonable judgment), in
accordance with applicable law, the terms of this Agreement and the Asset
Documents. To the extent consistent with the foregoing, the Servicer and the
Special Servicer shall service and special service, as applicable, the Serviced
Loans:

(i)in accordance with the higher of the following standards of care:

(A)with the same care, skill, prudence and diligence with which the Servicer or
the Special Servicer, as the case may be, services and administers comparable
commercial real estate loans with similar borrowers and comparable REO
properties for other third party portfolios (giving due consideration to the
customary and usual standards of practice of prudent institutional commercial
real estate loan servicers servicing commercial real estate loans similar to the
Commercial Real Estate Loans and REO Properties); and

(B)with the same care, skill, prudence and diligence with which the Servicer or
the Special Servicer, as the case may be, services and administers comparable
commercial real estate loans and REO properties owned by the Servicer or the
Special Servicer, as the case may be;

and in either case, exercising reasonable business judgment and acting in
accordance with applicable law, the terms of this Agreement and the terms of the
respective Commercial Real Estate Loan (and any related Participation
Agreements);

(ii)with a view to the timely recovery of all payments of principal and
interest, including Balloon Payments, under the applicable Commercial Real
Estate Loans or, in the case of a Specially Serviced Loan or an REO Property,
the maximization of recovery on such Specially Serviced Loan or REO Property to
the Relevant Parties in Interest of principal and interest, on a present value
basis; and

-28-

--------------------------------------------------------------------------------

 

(iii)without regard to any potential conflict of interest arising from (A) any
relationship, including as lender on any other debt, that the Servicer or the
Special Servicer, as the case may be, or any Affiliate thereof, may have with
any of the related borrowers or any Affiliate thereof, or any other party to
this Agreement, (B) the ownership of any Note by the Servicer or the Special
Servicer, as the case may be, or any Affiliate thereof, (C) the right of the
Servicer or the Special Servicer, as the case may be, or any Affiliate thereof,
to receive compensation or reimbursement of costs hereunder generally or with
respect to any particular transaction, (D) the ownership, servicing or
management for others of any other commercial real estate loan or real property
not subject to this Agreement by the Servicer or the Special Servicer, as the
case may be, or any Affiliate thereof and (E) any obligation of the Special
Servicer or any Affiliate to repurchase any Commercial Real Estate Loan or pay
an indemnity in respect thereof.

The servicing practices described in the preceding sentence are herein referred
to as the “Servicing Standard.”

(c)Without limiting the foregoing, subject to Section 3.16, (i) the Servicer
shall be obligated to service and administer all Performing Loans and (ii) the
Special Servicer shall be obligated to service and administer (A) any Specially
Serviced Loan, (B) with respect to a Performing Loan (1) any Other Borrower
Request (other than waivers of late payment charges and default interest on
Performing Loans), (2) any Major Decision or (3) any Administrative Modification
or Criteria-Based Modification with respect to a Performing Loan and (C) any REO
Properties (other than an REO Property related to any Non-Serviced Loan),
provided, that the Servicer shall continue to receive payments and make all
calculations, and prepare, or cause to be prepared, all reports, required
hereunder with respect to the Specially Serviced Loans, except for the reports
specified herein as prepared by the Special Servicer, as if no Special Servicing
Transfer Event had occurred and with respect to any REO Properties (and the
related REO Loans) as if no acquisition of such REO Properties had occurred, and
to render such services with respect to such Specially Serviced Loans and REO
Properties as are specifically provided for herein; provided, further, however,
that the Servicer shall not be liable for failure to comply with such duties
insofar as such failure results from a failure of the Special Servicer to
provide sufficient information to the Servicer to comply with such duties or
failure by the Special Servicer to otherwise comply with its obligations
hereunder. Each Commercial Real Estate Loan that becomes a Specially Serviced
Loan shall continue as such until satisfaction of the conditions specified in
Section 3.16. The Special Servicer shall make the inspections, use its
reasonable efforts to collect the statements and forward to the Servicer reports
in respect of the related Mortgaged Properties or REO Properties with respect to
Specially Serviced Loans in accordance with, and to the extent required by,
Section 3.12.

After notification to the Servicer, the Special Servicer may contact the related
Obligor of any Performing Loan if efforts by the Servicer to collect required
financial information have been unsuccessful or any other issues remain
unresolved. Such contact shall be coordinated through and with the cooperation
of the Servicer. No provision herein contained shall be construed as an express
or implied guarantee by the Servicer or the Special Servicer, as the case may
be, of the collectability or recoverability of payments on the Commercial Real
Estate Loans or shall be construed to impair or adversely affect any rights or
benefits provided by this Agreement to the Servicer or the Special Servicer, as
the case may be (including with respect to Servicing Fees,

-29-

--------------------------------------------------------------------------------

 

Special Servicing Fees or, in the case of the Servicer, the right to be
reimbursed for Servicing Advances and interest accrued thereon). Any provision
in this Agreement for any Servicing Advances by the Advancing Agent or the
Servicer or any Servicing Expenses by the Collateral Manager, the Servicer or
Special Servicer, is intended solely to provide liquidity for the benefit of
Relevant Parties in Interest and not as credit support or otherwise to impose on
any such Person the risk of loss with respect to one or more of the Commercial
Real Estate Loans. No provision hereof shall be construed to impose liability on
the Advancing Agent, the Servicer or the Special Servicer for the reason that
any recovery to the Issuer, the Noteholders, the Preferred Shareholders or any
Companion Participation Holder in respect of a Commercial Real Estate Loan at
any time after a determination of present value recovery is less than the amount
reflected in such determination.

Section 2.02Sub-servicing. (a) The Servicer or Special Servicer, as the case may
be, may delegate any of its obligations hereunder to a sub-servicer (so long as
such Person is a Qualified Servicer); provided, however, that the Servicer or
Special Servicer, as the case may be, shall provide oversight and supervision
with regard to the performance of all subcontracted services and (i) any
sub-servicing agreement shall be consistent with and subject to the provisions
of this Agreement and (ii) no sub-servicer retained shall foreclose on any
Commercial Real Estate Loan or grant any modification, waiver, or amendment to
the Asset Documents without the approval of the Servicer or the Special
Servicer, as the case may be. Neither the existence of any sub-servicing
agreement nor any of the provisions of this Agreement relating to sub-servicing
shall relieve the Servicer or Special Servicer, as the case may be, of its
obligations to the Issuer hereunder. Notwithstanding any such sub-servicing
agreement, the Servicer or Special Servicer, as the case may be, shall be
obligated to the same extent and under the same terms and conditions as if the
Servicer or the Special Servicer, as the case may be, alone was servicing the
related Commercial Real Estate Loans in accordance with the terms of this
Agreement. The Servicer or Special Servicer, as the case may be, shall be solely
liable for all fees owed by it to any sub-servicer, regardless of whether the
compensation hereunder of the Servicer or Special Servicer, as the case may be,
is sufficient to pay such fees. The Servicer and the Special Servicer shall be
permitted to provide a copy of this Agreement, the Indenture and the Collateral
Interest Purchase Agreement to any sub-servicer retained by the Servicer or the
Special Servicer, as applicable.

(b)Each sub-servicer shall be (i) authorized to transact business in the
applicable state(s), if, and to the extent, required by applicable law to enable
the sub-servicer to perform its obligations hereunder and under the applicable
sub-servicing agreement, and (ii) qualified to service investments comparable to
the Commercial Real Estate Loans.

(c)Any sub-servicing agreement entered into by the Servicer or Special Servicer,
as the case may, be shall provide that it may be assumed or terminated by
(i) the Servicer or the Special Servicer, as the case may be, (ii) the Trustee,
if the Trustee has assumed the duties of the Servicer or Special Servicer, as
the case may be, or if the Servicer or Special Servicer, as the case may be, is
otherwise terminated pursuant to the terms of this Agreement, or (iii) a
successor servicer if such successor servicer has assumed the duties of the
Servicer or Special Servicer, as the case may be, in each case without cause and
without cost or obligation to the Trustee, the successor servicer or the
successor special servicer. In no event shall the Trustee be responsible for the
payment of any termination fee in connection with any sub-servicing agreement
entered into by the Servicer or Special Servicer or any successor servicer. In
no event shall any sub-servicing agreement give a sub-servicer direct rights
against the assets of the Issuer.

-30-

--------------------------------------------------------------------------------

 

Any sub-servicing agreement and any other transactions or services relating to
the Commercial Real Estate Loans involving a sub-servicer shall be deemed to be
between the sub-servicer and the Servicer or Special Servicer, as the case may
be, alone and the Trustee shall not be deemed a party thereto and shall have no
claims, rights, obligations, duties or liabilities with respect to any
sub-servicer except as set forth in Section 2.01(c) and Section 6.02.

The Trustee shall not be (a) liable for any acts or omissions of any Servicer,
(b) obligated to make any Servicing Advance, (c) responsible for expenses of the
Servicer or the Special Servicer, (d) liable for any amount necessary to induce
any successor servicer to act as successor servicer or any successor special
servicer to act as special servicer hereunder.

(d)Notwithstanding any contrary provisions of the foregoing subsections of this
Section 2.02, the appointment by the Servicer or the Special Servicer of one or
more third-party contractors for the purpose of performing discrete, ministerial
functions shall not constitute the appointment of sub‑servicers and shall not be
subject to the provisions of this Section 2.02; provided, that (a) the Servicer
or the Special Servicer, as the case may be, shall remain responsible for the
actions of such third-party contractors as if it were alone performing such
functions and shall pay all fees and expenses of such third-party contractors;
and (b) such appointment imposes no additional duty on any other party to this
Agreement, any successor hereunder to the Servicer or the Special Servicer, as
the case may be.

(e)Each sub-servicing agreement entered into by the Servicer shall provide that
Collateral Manager (or, with respect to a Non-Controlled Collateral Interest,
the holder of the related controlling Companion Participation) shall be entitled
to terminate the rights and obligations of the sub-servicer under such
sub-servicing agreement with respect to such Collateral Interest, with or
without cause, upon ten (10) Business Days’ notice to the Issuer, the Special
Servicer, the Servicer, the Collateral Manager, the Note Administrator and the
Trustee, and replace such sub-servicer with a successor sub-servicer that is a
Qualified Servicer, subject to the consent of the Servicer with respect to such
replacement sub-servicer, which consent shall not be unreasonably withheld,
conditioned or delayed; provided that (a) all applicable costs and expenses
(including, without limitation, cost and expenses of the Servicer) of any such
termination made by the Collateral Manager (or, with respect to a Non-Controlled
Collateral Interest, the holder of the related controlling Companion
Participation) shall be paid by the Collateral Manager (or, with respect to a
Non-Controlled Collateral Interest, the holder of the related controlling
Companion Participation) and (b) all applicable accrued and unpaid Servicing
Fees, Additional Servicing Compensation and Servicing Expenses owed to such
sub-servicer are paid in full.

Section 2.03Authority of the Servicer or the Special Servicer. (a) In performing
its Servicing or Special Servicing obligations hereunder, the Servicer or
Special Servicer, as the case may be, shall, except as otherwise provided herein
and subject to the terms of this Agreement, have full power and authority,
acting alone or through others, to take any and all actions in connection with
such Servicing or Special Servicing, as applicable, that it deems necessary or
appropriate in accordance with the Servicing Standard. Without limiting the
generality of the foregoing, each of the Servicer or Special Servicer, as the
case may be, is hereby authorized and empowered by the Issuer when the Servicer
or Special Servicer, as the case may be, deems it appropriate in accordance with
the Servicing Standard and subject to the terms of this Agreement, including,
without limitation, Section 3.23, to execute and deliver, on behalf of the
Issuer, (i) any

-31-

--------------------------------------------------------------------------------

 

and all financing statements, continuation statements and other documents or
instruments necessary to maintain the lien of each Mortgage or other relevant
Asset Documents on the related Mortgaged Property, (ii) any and all instruments
of satisfaction or cancellation, or of partial or full release or discharge and
all other comparable instruments with respect to each of the Commercial Real
Estate Loans and (iii) in the case of the Special Servicer, to execute such
instruments of assignment and sale on behalf of the Issuer in accordance with
the terms of the Indenture; provided, however, that the Servicer or Special
Servicer, as the case may be, shall notify the Issuer, the Collateral Manager
and any related Companion Participation Holder in writing in the event that the
Servicer or Special Servicer, as the case may be, intends to execute and deliver
any such instrument referred to in clause (ii) above. The Issuer agrees to
cooperate with the Servicer or the Special Servicer, as the case may be, by
either executing and delivering to the Servicer or the Special Servicer, as the
case may be, from time to time (i) powers of attorney evidencing the authority
and power under this Section of the Servicer or the Special Servicer, as the
case may be, or (ii) such documents or instruments deemed necessary or
appropriate by the Servicer or the Special Servicer, as the case may be, to
enable the Servicer or the Special Servicer, as the case may be, to carry out
its Servicing or Special Servicing obligations hereunder.

(b)Subject to Section 2.03(d), in the performance of its Servicing or Special
Servicing obligations, the Servicer or the Special Servicer, as the case may be,
shall take any action or refrain from taking any action that the Issuer (or the
Collateral Manager acting on behalf of the Issuer) directs shall be taken or not
taken, as the case may be, which relates to the Servicing or Special Servicing
obligations under this Agreement; provided, however, that the Servicer or the
Special Servicer shall not take or refrain from taking any action that the
Issuer (or the Collateral Manager acting on behalf of the Issuer) requests that
the Servicer or the Special Servicer, as the case may be, take or refrain from
taking to the extent that the Servicer or the Special Servicer, as the case may
be, determines in accordance with the Servicing Standard that such action or
inaction, as the case may be: (i) may cause a violation of applicable laws,
regulations, codes, ordinances, court orders or restrictive covenants with
respect to any Commercial Real Estate Loan, Mortgaged Property or other
collateral for a Commercial Real Estate Loan, (ii) may cause a violation of any
provision of an Asset Document, this Agreement, the related Participation
Agreement or the Indenture or (iii) may cause a violation of the Servicing
Standard (except that the processing of Administrative Modifications or
Criteria-Based Modifications by the Special Servicer will not be subject to the
Servicing Standard). Notwithstanding anything herein to the contrary, neither
the Servicer nor the Special Servicer will be in violation of the Servicing
Standard if servicing a Commercial Real Estate Loan that was previously the
subject of an Administrative Modification or Criteria-Based Modification in
accordance with the terms of the Asset Documents as modified by such
Administrative Modification or Criteria-Based Modification, so long as it is
otherwise performing the servicing of such Commercial Real Estate Loan in
accordance with the Servicing Standard.

(c)The Collateral Manager shall perform its obligations and exercise its rights
hereunder (including, without limitation, its right to direct the Special
Servicer to process any Administrative Modification or Criteria-Based
Modification) in accordance with the Collateral Management Standard and, in the
case of a Criteria-Based Modification, if such Criteria-Based Modification
constitutes a Major Decision, subject to the consent of the holder of the
related controlling Companion Participation (if any) over such Major Decision.

-32-

--------------------------------------------------------------------------------

 

(d)The Collateral Manager (or, with respect to a Non-Controlled Collateral
Interest, the holder of the related controlling Companion Participation) shall
have the right to consent to any decision that is a Major Decision hereunder.
The Servicer or the Special Servicer, as applicable, (i) shall send the
Collateral Manager (or, with respect to a Non-Controlled Collateral Interest,
the holder of the related controlling Companion Participation) a copy of any
written request by an Obligor for a decision that is a Major Decision or any
written notification of the occurrence of an event or circumstance that requires
the making of a Major Decision within two (2) Business Days of receipt thereof,
and (ii) may request that the Collateral Manager (or, with respect to a
Non-Controlled Collateral Interest, the holder of the related controlling
Companion Participation) approve a Major Decision at any time that the Servicer
or the Special Servicer, as applicable, determines that such Major Decision
should be considered. The Collateral Manager shall send the Servicer and the
Special Servicer, as applicable, a copy of any written request it receives from
an Obligor for a decision that is a Major Decision within two (2) Business Days
of receipt thereof. The Collateral Manager (or, with respect to a Non-Controlled
Collateral Interest, the holder of the related controlling Companion
Participation) shall consider such Major Decision and notify the Servicer or the
Special Servicer, as applicable, of its decision with respect to the actions to
be taken with respect thereto within five (5) Business Days (or, with respect to
a Non-Controlled Collateral Interest, within the timeframe set forth in the
related Participation Agreement) of receipt of a written request therefor by an
Obligor, the Servicer or the Special Servicer, as applicable. In the event that
the Servicer or the Special Servicer, as applicable, determines that the
decision of the Collateral Manager (or, with respect to a Non-Controlled
Collateral Interest, the holder of the related controlling Companion
Participation) is in accordance with the Servicing Standard, then the Servicer
or the Special Servicer, as applicable, shall take such actions as approved by
the Collateral Manager (or, with respect to a Non-Controlled Collateral
Interest, the holder of the related controlling Companion Participation). In the
event that the Servicer or the Special Servicer, as applicable, determines that
the decision of the Collateral Manager (or, with respect to a Non-Controlled
Collateral Interest, the holder of the related controlling Companion
Participation) is not in accordance with the Servicing Standard, or if the
Collateral Manager (or, with respect to a Non-Controlled Collateral Interest,
the holder of the related controlling Companion Participation) fails to give
notice of its decision with respect to the actions to be taken within such five
(5) Business Day period (or, with respect to a Non-Controlled Collateral
Interest, within the timeframe set forth in the related Participation
Agreement), then the Servicer or the Special Servicer, as applicable, shall not
be bound by the determination of the Collateral Manager (or, with respect to a
Non-Controlled Collateral Interest, the holder of the related controlling
Companion Participation) with respect to such Major Decision and shall have the
right to take such actions with respect thereto as the Servicer or the Special
Servicer, as applicable, determines is in accordance with the Servicing
Standard.

Section 2.04Certain Calculations. (a) All net present value calculations and
determinations made under this Agreement with respect to any Commercial Real
Estate Loan or REO Property shall be made using a discount rate (with respect to
the selection of which the Special Servicer will be required to consult, on a
non-binding basis, with the Collateral Manager) appropriate for the type of cash
flows being discounted; namely (i) for principal and interest payments on the
Commercial Real Estate Loan or sale of the Commercial Real Estate Loan if it is
a Defaulted Loan by the Special Servicer, the higher of (1) the rate determined
by the Special Servicer, that approximates the market rate that would be
obtainable by the related Obligor on similar debt of such Obligor as of such
date of determination and (2) the interest rate on such Commercial Real Estate
Loan based on its outstanding principal balance and (ii) for all other cash
flows, including property cash flow, the “discount rate” set forth in the most
recent Appraisal (or update of such Appraisal).

(b)Allocations of payments among Participations in a Participated Loan shall be
made in accordance with the related Participation Agreement.

-33-

--------------------------------------------------------------------------------

 

Article III

SERVICES TO BE PERFORMED

Section 3.01Servicing; Special Servicing. (a) The Servicer hereby agrees to
serve as the servicer with respect to each of the Serviced Loans and to perform
servicing as described below and as otherwise provided herein, upon and subject
to the terms of this Agreement. Subject to any limitation of authority under
Section 2.03, “Servicing” shall mean those services pertaining to the Commercial
Real Estate Loans which, applying the Servicing Standard, are required hereunder
to be performed by the Servicer, and which shall include:

(i)reviewing all documents in its possession or otherwise reasonably available
to it pertaining to such Commercial Real Estate Loans, administering and
maintaining the Servicing Files, and inputting all necessary and appropriate
information into the Servicer’s loan servicing computer system all to the extent
and when necessary to perform its obligations hereunder;

(ii)preparing and filing or recording all continuation statements and other
documents or instruments necessary to cause the continuation of any UCC
financing statements filed with respect to the related Mortgaged Property and
taking such other actions necessary to maintain the lien of any Mortgage or
other relevant Asset Documents on the related Mortgaged Property, but only to
the extent such other actions are within the control of the Servicer;

(iii)in accordance with and to the extent required by Section 3.05, monitoring
each Obligor’s maintenance of insurance coverage on the related Mortgaged
Property, as required by the related Asset Documents and causing to be
maintained adequate insurance coverage on the related Mortgaged Property in
accordance with Section 3.05;

(iv)in accordance with and to the extent required by Section 3.02, monitoring
the status of real estate taxes, assessments and other similar items and
verifying the payment of such items for the related Mortgaged Property;

(v)preparing and delivering all reports and information required to be prepared
or delivered by the Servicer hereunder;

(vi)performing payment processing, record keeping, administration of escrow and
other accounts, interest rate adjustment, and other routine customer service
functions;

(vii)in accordance with the Servicing Standard monitoring any casualty losses or
condemnation proceedings and administering any proceeds related thereto in
accordance with the related Asset Documents; and

(viii)notifying the related Obligors of the appropriate place for communications
and payments, and collecting and monitoring all payments made with respect to
such Commercial Real Estate Loans.

-34-

--------------------------------------------------------------------------------

 

(b)The Special Servicer hereby agrees to serve as the special servicer with
respect to each Specially Serviced Loan and REO Loan as provided herein in
accordance with the Servicing Standard (“Special Servicing”).

(c)The Special Servicer shall be responsible for administering Other Borrower
Requests (other than waivers of late payment charges and default interest on
Performing Loans), Major Decisions, Administrative Modifications and
Criteria-Based Modifications with respect to the Serviced Loans as provided
herein and is authorized to perform all administrative functions related
thereto.

(d)In the event the Issuer is no longer a Qualified REIT Subsidiary, but instead
has received a No Trade or Business Opinion, the Servicer and Special Servicer
each acknowledge that the Issuer may deliver to the Servicer and the Special
Servicer written restrictions relating to the Issuer’s ability to acquire,
dispose of or modify Commercial Real Estate Loans (and the related Pari Passu
Participations), as may be required to ensure that the Issuer is at no time
treated as engaged in a trade or business in the United States. In this regard,
the Servicer and Special Servicer, as applicable, acknowledge that its actions
on behalf of the Issuer under this Agreement shall be subject to such written
restrictions and that such restrictions will be incorporated into the Servicer’s
and Special Servicer’s duties under this Agreement.

(e)With respect to each Non‑Serviced Loan, the Servicer agrees to perform the
following limited functions with respect to the related Collateral Interest and
such Non‑Serviced Loan:

(i)deposit in the Collection Account all payments of interest, principal and all
other amounts received by the Servicer with respect to such Collateral Interest
in accordance with Section 3.03 hereof;

(ii)receive and promptly provide any and all reports, budgets, material notices
and related deliverables to which the holder of such Collateral Interest is
entitled and that the Servicer actually receives pursuant to the terms of the
related Asset Documents to the Trustee, the Note Administrator, the Collateral
Manager and the Rating Agencies, in the same manner and form as, and to the
extent that, any reports, budgets, notices and related deliverables that are
required to be provided hereunder with respect to the Serviced Loans; and

(iii)promptly provide written notice to the Trustee, the Collateral Manager, the
Note Administrator and the Rating Agencies upon the receipt of notice that there
has been any termination or replacement of the then‑current servicer or special
servicer, or any material change with respect to the servicing agreement
governing the servicing and administration of such Non‑Serviced Loan.

(f)With respect to each Non‑Serviced Loan, the Special Servicer agrees to
perform the following limited functions with respect to the related Collateral
Interest and such Non‑Serviced Loan:

(i)enforce all rights and remedies reserved for the holder of such Collateral
Interest pursuant to the terms of the related Participation Agreement and Asset
Documents;

-35-

--------------------------------------------------------------------------------

 

(ii)exercise all consent, consultation, voting and related rights reserved for
the holder of such Collateral Interest pursuant to the terms of the related
Participation Agreement, in all such cases, in the best interests of the Issuer
and Noteholders, in their respective capacities as beneficial holders of such
Collateral Interest;

(iii)receive, review and promptly provide any and all reports, budgets, material
notices and related deliverables to which the holder of such Collateral Interest
is entitled and the Special Servicer actually receives pursuant to the terms of
the related Asset Documents to the Trustee, the Collateral Manager, the Note
Administrator and the Rating Agencies, in the same manner and form as, and to
the extent that, any reports, budgets, notices and related deliverables that are
required to be provided hereunder with respect to the Serviced Loans; and

(iv)promptly provide written notice to the Trustee, the Collateral Manager, the
Note Administrator and the Rating Agencies upon the receipt of notice that there
has been any termination or replacement of the then‑current servicer or special
servicer, or any material change with respect to the servicing agreement
governing the servicing and administration of such Non‑Serviced Loan.

(g)With respect to each Non‑Serviced Loan, the parties to this Agreement shall
have no obligation or authority to supervise the respective parties to the
servicing agreement governing the servicing and administration of such
Non‑Serviced Loan (but this statement shall not relieve them of liabilities they
may otherwise have in their capacities as parties to the such other servicing
agreement) or to make Servicing Advances with respect to any such Non‑Serviced
Loan. Any obligation of the Servicer or Special Servicer, as applicable, to
provide information and collections to the Trustee, the Note Administrator, the
Issuer, the Noteholders or the Rating Agencies with respect to any Non‑Serviced
Loan shall be dependent on its receipt of the corresponding information and
collections from the servicer or the special servicer under the servicing
agreement governing the servicing and administration of such Non‑Serviced Loan.

(h)With respect to any Non‑Serviced Loan, the Servicer shall not agree to any
amendment, modification or waiver with respect to the servicing agreement
pursuant to which such Non‑Serviced Loan is serviced that adversely affects in
any material respect the interest of the related Participation, unless the
Noteholder consent requirements that would be necessary for the same amendment
under the terms of this Agreement have been satisfied.

Section 3.02Escrow Accounts; Collection of Taxes, Assessments and Similar Items.
(a) Subject to and as required by the terms of the related Asset Documents, the
Servicer shall establish and maintain one or more Eligible Accounts (each, an
“Escrow Account”) into which all Escrow Payments shall be deposited promptly
after receipt and identification. Escrow Accounts shall be denominated “Situs
Asset Management LLC, as Servicer, on behalf of Wilmington Trust, National
Association, as trustee, for the benefit of the Holders of the TRTX 2019-FL3
Notes, the other Secured Parties and the related Companion Participation
Holders” or in such other manner as the Issuer (or the Collateral Manager on
behalf of the Issuer) prescribes. The Servicer shall notify the Issuer, the
Collateral Manager, the Special Servicer, the Note Administrator and the Trustee
in writing of the location and account number of each Escrow Account it
establishes and shall notify the Issuer, the Collateral Manager, the Special
Servicer, the Note Administrator and the Trustee promptly after any change
thereof. Except as provided herein (including without limitation, the
withdrawals described in the following sentence, which may be made without
Issuer, Special Servicer or the Collateral Manager (or, with respect to a
Non-Controlled Collateral Interest, the holder of the related controlling
Companion Participation) consent), withdrawals of amounts from an Escrow Account
may be made only following notice to, and consent of, the Special Servicer
subject to consent and consultation provisions set forth in Section 3.23).

-36-

--------------------------------------------------------------------------------

 

Subject to any express provisions to the contrary herein, to applicable laws,
and to the terms of the related Asset Documents governing the use of the Escrow
Payments, withdrawals of amounts from an Escrow Account may only be made: (i) to
effect payment of taxes, assessments and insurance premiums, (ii) to effect
payment of ground rents and other items required or permitted to be paid from
escrow, (iii) to refund to the related Obligors any sums determined to be in
excess of the amounts required to be deposited therein, (iv) to pay interest, if
required under the Asset Documents, to the Obligors on balances in the Escrow
Accounts, (v) to pay to the Servicer from time to time any interest or
investment income earned on funds deposited therein pursuant to Section 3.04,
(vi) to apply funds to the indebtedness of the Commercial Real Estate Loan in
accordance with the terms thereof, (vii) to reimburse the Servicer or the
Special Servicer, the Collateral Manager or the Advancing Agent, as the case may
be, for any Servicing Advance or Servicing Expense, as the case may be, for
which Escrow Payments should have been made by the Obligors, but only from
amounts received on the Commercial Real Estate Loan which represent late
collections of Escrow Payments thereunder, (viii) to withdraw any amount
deposited in the Escrow Accounts which was not required to be deposited therein
or (ix) to clear and terminate the Escrow Accounts at the termination of this
Agreement.

(b)The Servicer shall maintain accurate records with respect to each Mortgaged
Property securing a Serviced Loan, reflecting the status of taxes, assessments
and other similar items that are or may become a lien thereon and the status of
insurance premiums payable with respect thereto as well as the payment of ground
rents with respect to each ground lease (to the extent such information is
reasonably available). To the extent that the related Asset Documents require
Escrow Payments to be made by an Obligor under a Serviced Loan, the Servicer
shall use reasonable efforts to obtain, from time to time, all bills for the
payment of such items, and shall effect payment prior to the applicable penalty
or termination date, employing for such purpose Escrow Payments paid by such
Obligor under a Serviced Loan pursuant to the terms of the Asset Documents and
deposited in the related Escrow Account by the Servicer. To the extent that the
Asset Documents do not require an Obligor to make Escrow Payments (and no other
loan secured by the Mortgaged Property requires escrows or reserves for such
amounts), the Servicer shall use its reasonable efforts to require that any tax,
insurance or other payment referenced in the definition of Escrow Payment be
made by such Obligors prior to the applicable penalty or termination date (to
the extent that the holder of the related Commercial Real Estate Loan has the
right to so require). Subject to Section 3.05 with respect to the payment of
insurance premiums, if an Obligor under a Serviced Loan fails to make payment on
a timely basis or collections from such Obligor are insufficient to pay any such
item when due and the holder of the related Commercial Real Estate Loan has the
right to pay such premiums on behalf of such Obligor pursuant to the terms of
the related Asset Documents, the amount of any shortfall shall be paid by the
Advancing Agent, subject to Section 5.02, as a Servicing Advance.

Section 3.03Collection Account. (a) With respect to the Collateral Interests,
the Servicer shall establish and maintain an Eligible Account (the “Collection
Account”) for the benefit of the Issuer for the purposes set forth herein. The
Collection Account shall be denominated “Situs Asset Management LLC, as
Servicer, on behalf of Wilmington Trust, National Association, as trustee, for
the benefit of the Holders of the TRTX 2019-FL3 Notes and the other Secured
Parties.” The Servicer shall deposit into the Collection Account within two (2)
Business Days after receipt of properly identified funds all payments and
collections received by it on or after the date hereof with respect to the
Collateral Interests and related REO Properties (other than, subject to Section
3.03(c), such payments and collections that are required to be transferred to
the servicer of the Companion Participation in accordance with the related
Participation Agreement), other than (x) Escrow Payments, (y) payments in the
nature of Additional Servicing Compensation or (z) scheduled payments of
principal and interest due on or before the Closing Date and collected on or
after the Closing Date, which amounts described in this clause (z) shall be
remitted to the Seller.

-37-

--------------------------------------------------------------------------------

 

(b)With respect to the Collateral Interests, the Servicer shall make withdrawals
from the Collection Account only as follows (the order set forth below not
constituting an order of priority for such withdrawals):

(i)to withdraw any amount deposited in the Collection Account which was not
required to be deposited therein;

(ii)pursuant to Section 5.01, to pay itself unpaid Servicing Fees, if
applicable, and any unpaid Additional Servicing Compensation on each Remittance
Date;

(iii)pursuant to Section 5.03(a), (b) and (c), but subject to the waiver, to pay
to the Special Servicer the Special Servicing Fee, Liquidation Fee, Workout Fee
and any unpaid Additional Special Servicing Compensation on each Remittance
Date;

(iv)pursuant to Section 3.26, to pay to any Two Quarter Future Advance Estimate
Fee, on each Remittance Date for which a Two Quarter Future Advance Estimate Fee
is due;

(v) (A) to reimburse itself and the Advancing Agent, as applicable (in that
order), for unreimbursed Servicing Advances, together with interest thereon at
the Advance Rate, the respective rights of each such Person to receive payment
pursuant to this clause (A) with respect to any Collateral Interest, Mortgaged
Property or REO Property being limited to, as applicable, related payments by
the applicable Obligor with respect to such Collateral Interest and Liquidation
Proceeds, Insurance and Condemnation Proceeds and REO Proceeds of the Collateral
Interest, Mortgaged Property or REO Property for which such Servicing Advance
was made, and (B) to pay for any Servicing Expenses related to the Collateral
Interests, Mortgaged Properties or REO Properties (provided that, with respect
to any Collateral Interest, such Servicing Expenses shall be paid first from
amounts collected on such Collateral Interest);

(vi)to reimburse itself and the Advancing Agent, as applicable (in that order),
for Nonrecoverable Servicing Advances, together with interest thereon at the
Advance Rate, first, out of REO Proceeds, Liquidation Proceeds and Insurance and
Condemnation Proceeds received on the related Collateral Interest or REO
Property, then, out of the interest portion of general collections on the
Collateral Interests and REO Properties, then, to the extent the interest
portion of general collections is insufficient and with respect to such excess
only, out of other collections on the Collateral Interests and REO Properties;

(vii)to pay to itself, as the case may be, from time to time any interest or
investment income earned on funds deposited in the Collection Account to the
extent it is entitled thereto pursuant to Section 3.04;

(viii)to remit to the Seller any collections representing Retained Interest
under, and as defined in, the Collateral Interest Purchase Agreement;

(ix)to remit to the Note Administrator on each Remittance Date, all amounts on
deposit in the Collection Account (that represent good and available funds) as
of the close of business on the related Determination Date, net of any
withdrawals from the Collection Account pursuant to this Section;

-38-

--------------------------------------------------------------------------------

 

(x)to clear and terminate the Collection Account upon the termination of this
Agreement; and

(xi)during the Reinvestment Period, subject to receipt by the Servicer of a
certification from the Collateral Manager that (i) the Note Protection Tests
were satisfied as of the immediately preceding Payment Date and (ii) the
Collateral Manager reasonably expects the Note Protection Tests to be satisfied
on the immediately succeeding Payment Date, to transfer from the Collection
Account by no later than two (2) Business Days after receipt by the Servicer of
any Unscheduled Principal Proceeds in properly identified funds, for deposit
into the Reinvestment Account, any such Unscheduled Principal Proceeds.  

(c)With respect to each Participated Loan that is a Serviced Loan, the Servicer
shall establish and maintain a servicing account (which account shall be an
Eligible Account (or a sub-account of an Eligible Account)) in its name for the
receipt of all amounts tendered by or on behalf of the related Obligor which
shall not be commingled with any other amounts. Within the timeframes set forth
in the applicable Participation Agreement and this Agreement, the Servicer shall
remit and/or apply, as applicable (w) any of such amounts constituting Excluded
Amounts (as defined in the applicable Participation Agreement) in accordance
with the related Asset Documents and/or to the applicable parties entitled to
such amounts in accordance with the applicable Participation Agreement and this
Agreement, (x) to the extent any Servicing Fees payable on the Companion
Participation under this Agreement are due and payable (and not waived) in
accordance with Section 5.01(a) hereof, any of such amounts constituting
Servicing Fees payable on the Companion Participation to the Servicer, (y) any
of such amounts allocable and payable to the Companion Participation in
accordance with such Participation Agreement to the holder of the Companion
Participation and (z) any of such amounts allocable and payable to the related
Collateral Interest in accordance with such Participation Agreement to the
Collection Account in accordance with Section 3.03(a) hereof. With respect to
any Companion Participation related to a Serviced Loan, any fees and
compensation that are allocable to the related Companion Participation in
accordance with the related Participation Agreement shall be paid as provided in
the Participation Agreement only from amounts allocated to such Companion
Participation and not from amounts allocated to the related Collateral Interest
or from general collections in the Collection Account.

Section 3.04Eligible Investments. (a) The Servicer or the Special Servicer, as
the case may be, may direct any depository institution or trust company in which
the Accounts are maintained to invest the funds held therein in one or more
Eligible Investments; provided, however, that (a) any amounts held in the
Collection Account that are invested shall be (x) invested only in short-term
Eligible Investments and (y) sold no later than two (2) Business Days prior to
each Remittance Date, and (b) in all cases, such funds shall be either
(i) immediately available or (ii) available in accordance with a schedule which
will permit the Servicer to meet its payment obligations hereunder. The Servicer
or the Special Servicer, as the case may be, shall be entitled to all income and
gain realized from the investment of funds deposited in the Accounts as
Additional Servicing Compensation or Additional Special Servicing Compensation,
as applicable. The Servicer or the Special Servicer, as the case may be, shall
deposit from its own funds in the applicable Account the amount of any loss
incurred in respect of any such investment of funds immediately upon the
realization of such loss; provided, that neither the Servicer nor the Special
Servicer shall be required to deposit any loss on an investment of funds if such
loss is incurred

-39-

--------------------------------------------------------------------------------

 

solely as a result of the insolvency of the federal or state chartered
depository institution or trust company that holds such Account, so long as such
depository institution or trust company satisfied the qualifications set forth
in the definition of Eligible Account in the month in which the loss occurred
and at the time such investment was made. Notwithstanding the foregoing, the
Servicer or the Special Servicer, as the case may be, shall not (other than in
the case of sub-clause (2) below) direct the investment of funds held in any
Escrow Account and shall not retain the income and gain realized therefrom if
the related Asset Documents or applicable law permit the Obligor to be entitled
to the income and gain realized from the investment of funds deposited therein.
In such event, the Servicer shall direct the depository institution or trust
company in which such Escrow Accounts are maintained to invest the funds held
therein (1) in accordance with the Obligor’s written investment instructions, if
the Asset Documents or applicable law require such funds to be invested in
accordance with the Obligor’s direction; and (2) in accordance with the written
investment instructions of the Servicer to invest such funds in a Permitted
Investment, if the Asset Documents and applicable law do not permit the related
Obligor to direct the investment of such funds; provided, however, that in
either event (i) such funds shall be either (y) immediately available or
(z) available in accordance with a schedule which will permit the Servicer to
meet the payment obligations for which the Escrow Account was established,
(ii) the Servicer or the Special Servicer, as the case may be, shall have no
liability for any loss in investments of such funds that are invested pursuant
to such written instructions, (iii) the Servicer or the Special Servicer, as the
case may be, will not be responsible for paying interest to any Obligor at a
rate in excess of a reasonable and customary rate earned on similar accounts and
(iv) in the absence of written investment instructions, the Servicer may
maintain the funds in an interest-bearing Eligible Account.

Section 3.05Maintenance of Insurance Policies. (a) The Special Servicer (only
with respect to Specially Serviced Loans and REO Properties) or the Servicer
(with respect to Performing Loans) shall use efforts consistent with the
Servicing Standard to cause the related Obligor of each Serviced Loan to
maintain for each such Serviced Loan such insurance as is required to be
maintained pursuant to the related Asset Documents. If the related Obligor fails
to maintain such insurance, the Servicer or the Special Servicer, as applicable,
shall notify the Issuer of such breach, and shall, to the extent available at
commercially reasonable rates and that the Issuer has an insurable interest,
cause such insurance to be maintained. To the extent provided in the applicable
Asset Documents, all such policies shall be endorsed with standard mortgagee
clauses (if applicable) with loss payable to the Issuer, and shall be in an
amount sufficient to avoid the application of any co-insurance clause. The costs
of maintaining the insurance policies which the Servicer or the Special
Servicer, as the case may be, is required to maintain pursuant to this Section
shall be a Servicing Expense or, if the amount in the Collection Account is
insufficient to pay such costs, such costs shall be paid by the Advancing Agent
as a Servicing Advance.

(b)The Servicer or the Special Servicer, as the case may be, may fulfill its
obligation to maintain insurance, as provided in Section 3.05(a), through a
master force placed insurance policy with a Qualified Insurer, the cost of which
shall be a Servicing Expense or, if the amount in the Collection Account is
insufficient to pay such costs, such costs shall be paid by the Advancing Agent
as a Servicing Advance; provided that such cost is limited to the incremental
cost of such policy allocable to such Mortgaged Property or REO Property (i.e.,
other than any minimum or standby premium payable for such policy whether or not
such Mortgaged Property or REO Property is then covered thereby, which shall be
paid by the Advancing Agent at the direction of the Special Servicer, the
Servicer or the Special Servicer, as the case may be). Such

-40-

--------------------------------------------------------------------------------

 

master force placed insurance policy may contain a deductible clause, in which
case the Advancing Agent, the Servicer or the Special Servicer shall, in the
event that there shall not have been maintained on the related Mortgaged
Property or REO Property a policy otherwise complying with the provisions of
Section 3.05(a), and there shall have been one or more losses which would have
been covered by such a policy had it been maintained, immediately deposit into
the related Account from its own funds the amount not otherwise payable under
the master force placed insurance policy because of such deductible to the
extent that such deductible exceeds the deductible limitation required under the
related Asset Documents, or, in the absence of such deductible limitation, the
deductible limitation which is consistent with the Servicing Standard.

(c)Each of the Servicer and the Special Servicer shall obtain and maintain at
its own expense, and keep in full force and effect, or be covered by, throughout
the term of this Agreement, a blanket fidelity bond and an errors and omissions
insurance policy covering the Servicer’s or the Special Servicer’s, as
applicable, directors, officers and employees, in connection with its activities
under this Agreement. The form and amount of coverage shall be consistent with
the Servicing Standard. In the event that any such bond or policy ceases to be
in effect, the Servicer or the Special Servicer, as applicable, shall obtain a
comparable replacement bond or policy. Any fidelity bond and errors and
omissions insurance policy required under this Section 3.05(c) shall be obtained
from a Qualified Insurer. Notwithstanding the foregoing, so long as the
unsecured obligations or deposits of the Servicer or Special Servicer (or their
respective corporate parent), as applicable, have been rated at least “A3” by
Moody’s and “A(low)” by DBRS, the Servicer or the Special Servicer, as
applicable, shall be entitled to provide self-insurance directly or through its
parent (so long as such parent is obligated to pay the related claims), as
applicable, with respect to its obligation to maintain a blanket fidelity bond
and an errors and omissions insurance policy.

No provision of this Section requiring such fidelity bond and errors and
omissions insurance shall diminish or relieve the Servicer or Special Servicer,
as applicable, from its duties and obligations as set forth in this Agreement.
The Servicer and Special Servicer, as applicable, shall deliver or cause to be
delivered to the Trustee and the Note Administrator, upon request, a certificate
of insurance from the surety and insurer certifying that such insurance is in
full force and effect.

Section 3.06Delivery and Possession of Servicing Files. On or before the
Servicing Transfer Date, the Issuer (or the Collateral Manager acting on behalf
of the Issuer) shall deliver or cause to be delivered to the Servicer (i) a
Servicing File with respect to each Commercial Real Estate Loan; and (ii) the
amounts, if any, received by the Issuer representing Escrow Payments previously
made by the Obligors. The Servicer shall promptly acknowledge receipt of the
Servicing File and Escrow Payments and shall promptly deposit such Escrow
Payments in the Escrow Accounts established pursuant to this Agreement. The
contents of each Servicing File delivered to the Servicer are and shall be held
in trust by the Servicer on behalf of the Issuer for the benefit of the Relevant
Parties in Interest. The Servicer’s possession of the contents of each Servicing
File so delivered shall be for the sole purpose of servicing the related
Commercial Real Estate Loan and such possession by the Servicer shall be in a
custodial capacity only. The Servicer shall release its custody of the contents
of any Servicing File only in accordance with written instructions from the
Issuer (or the Collateral Manager acting on behalf of the Issuer), and upon
request of the Issuer (or the Collateral Manager acting on behalf of the
Issuer), the Servicer shall deliver to the Issuer, or its nominee, the Servicing
File or a copy of any document contained therein; provided, however, that if the
Servicer is unable to perform its Servicing obligations with respect to the
related Commercial Real Estate Loan as a result of any such release or delivery
of the Servicing File, then the Servicer shall not be liable, while the related
Servicing File is not in the Servicer’s possession, for any failure to perform
any obligation hereunder with respect to the related Commercial Real Estate
Loan.

-41-

--------------------------------------------------------------------------------

 

Section 3.07Inspections; Financial Statements. (a) With respect to each
Performing Loan, the Servicer shall perform, or cause to be performed, a
physical inspection of the related Mortgaged Property (i) with respect to any
Commercial Real Estate Loan with a stated principal balance greater than or
equal to $2,000,000, at least annually, and (ii) with respect to any Commercial
Real Estate Loan with a stated principal balance less than $2,000,000, at least
once every 24 months, in each case, beginning in 2020, and, in addition, if at
any time (A) the Issuer (or the Collateral Manager acting on behalf of the
Issuer) requests such an inspection, or (B) the Servicer, with the approval of
the Issuer (or the Collateral Manager acting on behalf of the Issuer),
determines that it is prudent to conduct such an inspection. The Servicer shall
prepare a written report of each such inspection and shall promptly deliver a
copy of such report to the Issuer, the Special Servicer and the Collateral
Manager. The reasonable out-of-pocket expenses incurred by the Servicer and a
reasonable fee due the Servicer in connection with any such inspections
(including any out-of-pocket expenses related to travel and lodging and any
charges incurred through the use of a qualified third party to perform such
services) shall be paid by the Advancing Agent as a Servicing Advance; provided,
however, that with respect to the annual inspection of any such Mortgaged
Property, no additional fee shall be due and such expenses shall be borne by the
Servicer.

(b)With respect to a Specially Serviced Loan that is secured directly or
indirectly by real property and with respect to REO Property related to a
Serviced Loan, the Special Servicer shall perform a physical inspection of each
such Mortgaged Property (i) as soon as possible after a Special Servicing
Transfer Event and thereafter at least annually, and, in addition (ii) if at any
time (x) the Issuer (or the Collateral Manager acting on behalf of the Issuer)
requests such an inspection, or (y) the Special Servicer, determines that it is
prudent to conduct such an inspection. The Special Servicer shall prepare a
written report of each such inspection and shall promptly deliver a copy of such
report to the Issuer, the Servicer and the Collateral Manager. The reasonable
out-of-pocket expenses incurred by the Special Servicer and a reasonable fee due
the Special Servicer in connection with any such inspections (including any
out-of-pocket expenses related to travel and lodging and any charges incurred
through the use of a qualified third party to perform such services) shall be
paid by the Advancing Agent as a Servicing Advance.

Section 3.08Exercise of Remedies upon Commercial Real Estate Loan Defaults. Upon
the failure of any Obligor under a Serviced Loan to make any required payment of
principal, interest or other amounts due under such Serviced Loan, or otherwise
to perform fully any material obligations under any of the related Asset
Documents, in either case within any applicable grace period, the Servicer
shall, upon discovery of such failure, promptly notify the Special Servicer, the
Advancing Agent, the Collateral Manager and the Issuer in writing. As directed
in writing by the Issuer (or the Collateral Manager acting on behalf of the
Issuer) in each instance, the Special Servicer shall issue notices of default,
declare events of default, declare due the entire outstanding principal balance,
and otherwise take all reasonable actions consistent with the Servicing Standard
under the related Commercial Real Estate Loan in preparation for the Special
Servicer to realize upon the related Underlying Note.

Section 3.09Enforcement of Due-On-Sale Clauses; Due-On-Encumbrance Clauses;
Assumption Agreements; Defeasance Provisions. (a) Subject to the terms of
Section 2.03(d) hereof, if any Serviced Loan contains a provision in the nature
of a “due-on-sale” clause (including, without limitation, sales or transfers of
related Mortgaged Properties or Pledged Equity (in full or part) or the sale or
transfer of direct or indirect interests in the related Obligor, its
subsidiaries or its owners), which by its terms:

-42-

--------------------------------------------------------------------------------

 

(i)provides that such Commercial Real Estate Loan will (or may at the lender’s
option) become due and payable upon the sale or other transfer of an interest in
the related Mortgaged Property or ownership interests in the Obligor,

(ii)provides that such Commercial Real Estate Loan may not be assumed without
the consent of the related lender in connection with any such sale or other
transfer, or

(iii)provides that such Commercial Real Estate Loan may be assumed or
transferred without the consent of the lender, provided certain conditions set
forth in the Asset Documents are satisfied,

then, subject to the terms of Sections 3.09(d) and 3.23 hereof, the Special
Servicer on behalf of the Issuer shall take such action as directed by the
Collateral Manager pursuant to Section 2.03(d); provided that the Special
Servicer shall not waive, without first satisfying the Rating Agency Condition,
any “due-on-sale” clause under any Commercial Real Estate Loan for which the
related Collateral Interest (A) represents 5.0% or more of the principal balance
of all the Collateral Interests owned by the Issuer, (B) has a principal balance
of over $35,000,000 or (C) is one of the 10 largest Collateral Interests (based
on principal balance) owned by the Issuer; provided, further, that the Special
Servicer shall not be required to enforce any such due-on-sale clauses and in
connection therewith shall not be required to (x) accelerate the payments
thereon or (y) withhold its consent to such an assumption if the Special
Servicer determines, in accordance with the Servicing Standard (1) that such
provision is not enforceable under applicable law or the enforcement of such
provision is reasonably likely to result in meritorious legal action by the
related Obligor or (2) that granting such consent would be likely to result in a
greater recovery, on a present value basis (discounting at the related mortgage
rate), than would enforcement of such clause.

If, notwithstanding any directions to the contrary from the Collateral Manager,
the Special Servicer determines in accordance with the Servicing Standard that
(A) granting such consent would be likely to result in a greater recovery,
(B) such provision is not legally enforceable, or (C) that the conditions
described in clause (iii) above relating to the assumption or transfer of the
Commercial Real Estate Loan have been satisfied, the Special Servicer is
authorized to take or enter into an assumption agreement from or with the Person
to whom the related Commercial Real Estate Loan has been or is about to be
conveyed, and to release the original Obligor from liability upon the Commercial
Real Estate Loan and substitute the new Obligor as obligor thereon, provided
that the credit status of the prospective new Obligor is in compliance with the
Servicing Standard and criteria and the terms of the related Asset Documents. In
connection with each such assumption or substitution entered into by the Special
Servicer, the Special Servicer shall give prior notice thereof to the Servicer
and the Collateral Manager (or, with respect to a Non-Controlled Collateral
Interest, the holder of the related controlling Companion Participation). The
Special Servicer shall notify the Co-Issuers, the Servicer and the Collateral
Manager that any such assumption or substitution agreement has been completed by
forwarding to the Issuer (with a copy to the Servicer and the Collateral
Manager) the original copy of such agreement, which copies shall be added to the
related Collateral Interest File and shall, for all purposes, be considered a
part of such Collateral Interest File to the same extent as all other documents
and instruments constituting a part thereof. To the extent not precluded by the
Asset Documents, the Special Servicer shall not approve an assumption or
substitution without requiring the related Obligor to pay any fees owed to the
Rating Agencies associated with the approval of such assumption or substitution.
However, in the event that the related Obligor is required but fails to pay such
fees, such fees shall be treated as a Servicing Expense. The Special Servicer
shall provide copies of any waivers of any due-on-sale clause to the 17g-5
Information Provider for posting on the 17g-5 Website.

-43-

--------------------------------------------------------------------------------

 

(b)Subject to the terms of Section 2.03(d) hereof, if any Serviced Loan contains
a provision in the nature of a “due-on-encumbrance” clause (including, without
limitation, any mezzanine financing of the related Obligor or the related
Mortgaged Property), which by its terms:

(i)provides that such Commercial Real Estate Loan shall (or may at the lender’s
option) become due and payable upon the creation of any lien or other
encumbrance on the related Mortgaged Property or Pledged Equity,

(ii)requires the consent of the related lender to the creation of any such lien
or other encumbrance on the related Mortgaged Property or underlying Real
Property, or

(iii)provides that such Mortgaged Property or Pledged Equity may be further
encumbered without the consent of the lender, provided certain conditions set
forth in the Asset Documents are satisfied,

then, subject to the terms of Sections 3.09(e) and 3.23 hereof, the Special
Servicer on behalf of the Issuer shall take such actions as directed by the
Collateral Manager (or, with respect to a Non-Controlled Collateral Interest,
the holder of the related controlling Companion Participation) pursuant to
Section 2.03(d); provided that, the Special Servicer shall not waive, without
first satisfying the Rating Agency Condition, any “due-on-encumbrance” clause
(which the Special Servicer shall interpret, if the related Asset Documents
allow such interpretation, to include requests for approval of mezzanine
financing or preferred equity) with regard to any Commercial Real Estate Loan
for which the related Collateral Interest (A) represents 2% or more of the
principal balance of all the Collateral Interests owned by the Issuer, (B) has a
principal balance of over $20,000,000, (C) is one of the 10 largest Collateral
Interests (based on principal balance) owned by the Issuer, (D) has an aggregate
loan-to-value ratio (including existing and proposed additional debt) that is
equal to or greater than 85%, or (E) has an aggregate debt service coverage
ratio (including the debt service on the existing and proposed additional debt)
that is less than 1.20x; and (subject to the rights, if any, exercisable by the
Trustee); provided, further that, the Special Servicer shall not be required to
enforce any such due-on-encumbrance clauses and in connection therewith shall
not be required to (x) accelerate the payments thereon or (y) withhold its
consent to such encumbrance if the Special Servicer determines, in accordance
with the Servicing Standard (1) that such provision is not enforceable under
applicable law or the enforcement of such provision is reasonably likely to
result in meritorious legal action by the Obligor or (2) that granting such
consent would be likely to result in a greater recovery, on a present value
basis (discounting at the related interest rate), than would enforcement of such
clause.

If, notwithstanding any directions to the contrary from the Collateral Manager
(or, with respect to a Non-Controlled Collateral Interest, the holder of the
related controlling Companion Participation), the Special Servicer determines in
accordance with the Servicing Standard that (A) granting such consent would be
likely to result in a greater recovery, (B) such provision is not legally
enforceable, or (C) that the conditions described in clause (iii) above relating
to the further encumbrance have been satisfied, the Special Servicer is
authorized to grant such consent. To the extent not precluded by the Asset
Documents, the Special Servicer shall not approve an additional encumbrance
without requiring the related Obligor to pay any fees owed to the Rating
Agencies associated with the approval of such lien or encumbrance. However, in
the event that the related Obligor is required but fails to pay such fees, such
fees shall be reimbursable as a Servicing Expense. The Special Servicer shall
provide copies of any waivers of any due on encumbrance clause to the 17g-5
Information Provider for posting on the 17g-5 Website.

-44-

--------------------------------------------------------------------------------

 

(c)Both the Servicer and the Special Servicer may communicate directly with the
Obligors in connection with any Other Borrower Request or Major Decision. If the
Servicer receives any request for any assumption, transfer, further encumbrance
or other action contemplated by this Section 3.09, the Servicer shall forward
such request to the Special Servicer for analysis and processing and the
Servicer shall have no further liability or duty with respect thereto. If the
Special Servicer receives any such request from an Obligor (or from the
Servicer) the Special Servicer shall analyze and process the request, subject to
approval by the Collateral Manager (or, with respect to a Non-Controlled
Collateral Interest, the holder of the related controlling Companion
Participation) with respect to any Major Decision. Once the Special Servicer has
approved the related Other Borrower Request or Major Decision, the Special
Servicer shall notify the Servicer of such recommendation and when the related
transaction closes the Special Servicer shall promptly provide the Servicer with
the information necessary for the Servicer to update its records to reflect the
terms of the transaction.

(d)In connection with the taking of, or the failure to take, any action pursuant
to this Section 3.09, the Special Servicer shall not agree to modify, waive or
amend, and no assumption or substitution agreement entered into pursuant to
Section 3.09(a) shall contain any terms that are different from, any term of any
Commercial Real Estate Loan, other than pursuant to Section 3.15 hereof.

Section 3.10Appraisals; Realization upon Defaulted Collateral Interests. (a)
Following (i) any acquisition by the Special Servicer of an REO Property on
behalf of the Issuer for the benefit of the Relevant Parties in Interest, or
(ii) an Appraisal Reduction Event, the Special Servicer shall notify the
Servicer thereof, and, upon delivery of such notice, the Special Servicer shall
(x) promptly, in the case of an acquisition of REO Property and (y) within 120
days, in the case of an Appraisal Reduction Event, use reasonable efforts to
obtain an updated Appraisal or a letter update for an existing Appraisal if such
existing Appraisal is less than twenty-four (24) months old, in order to
determine the fair market value of such REO Property or Mortgaged Property, as
applicable, and shall notify the Issuer, the Servicer and the Collateral Manager
of the results of such Appraisal; provided that the Special Servicer shall not
be required to obtain an updated Appraisal of any Mortgaged Property with
respect to which there exists an Appraisal that is less than twelve (12) months
old. Any such Appraisal shall be conducted by an Appraiser and the cost thereof
shall be a Servicing Advance. The Special Servicer shall obtain a new updated
Appraisal or a letter update every twelve (12) months thereafter for so long as
such Commercial Real Estate Loan is subject to an Appraisal Reduction Event or
until the REO Property is sold, as applicable.

(b)The Special Servicer shall monitor each Specially Serviced Loan, evaluate
whether the causes of the Special Servicing Transfer Event can be corrected over
a reasonable period without significant impairment of the value of the
Commercial Real Estate Loan and, subject to the rights of the Collateral Manager
(or, with respect to a Non-Controlled Collateral Interest, the holder of the
related controlling Companion Participation) pursuant to Section 3.23 hereof,
initiate corrective action in cooperation with the Obligor if, in the Special
Servicer’s judgment, cure is likely, and take such other actions (including
without limitation, negotiating and accepting a discounted payoff of a
Commercial Real Estate Loan) as are consistent with the Servicing Standard. If,
in the Special Servicer’s judgment, such corrective action has been
unsuccessful, no satisfactory arrangement can be made for collection of
delinquent payments, and

-45-

--------------------------------------------------------------------------------

 

the Specially Serviced Loan has not been released from the Issuer pursuant to
any provision hereof, and except as otherwise specifically provided in
Section 3.09(a) and 3.09(b), the Special Servicer may, to the extent consistent
with an Asset Status Report and with the Servicing Standard and, subject to the
rights of the Collateral Manager (or, with respect to a Non-Controlled
Collateral Interest, the holder of the related controlling Companion
Participation) pursuant to Section 3.23 hereof, accelerate such Specially
Serviced Loan and commence a foreclosure or other acquisition with respect to
the related Commercial Real Estate Loan, provided that the Special Servicer
determines in accordance with the Servicing Standard that such acceleration and
foreclosure are more likely to produce a greater recovery to the Relevant
Parties in Interest on a present value basis (discounting at the related
interest rate) than would a waiver of such default or an extension or
modification. The Special Servicer shall notify the Advancing Agent of the need
to advance the costs and expenses of any such proceedings. With respect to any
Combined Loan, in lieu of exercising the rights of the lender under the related
Mortgage Loan to foreclose on the related Mortgaged Property, subject to the
rights of the Collateral Manager (or, with respect to a Non-Controlled
Collateral Interest, the holder of the related controlling Companion
Participation) pursuant to Section 3.23 hereof, the Special Servicer may
determine, in accordance with the Servicing Standard, to exercise the rights of
the lender under the related Mezzanine Loan to foreclose on the equity in the
Obligor under the related Mortgage Loan.

(c)If the Special Servicer elects to proceed with a non-judicial foreclosure or
other similar proceeding related to personal property in accordance with the
laws of the state where a Mortgaged Property is located, the Special Servicer
shall not be required to pursue a deficiency judgment against the related
Obligor or any other liable party if the laws of the state do not permit such a
deficiency judgment after a non-judicial foreclosure or other similar proceeding
related to personal property or if the Special Servicer determines, in
accordance with the Servicing Standard, that the likely recovery if a deficiency
judgment is obtained will not be sufficient to warrant the cost, time, expense
and/or exposure of pursuing the deficiency judgment and such determination is
evidenced by an Officer’s Certificate delivered to the Issuer and the Collateral
Manager (or, with respect to a Non-Controlled Collateral Interest, the holder of
the related controlling Companion Participation).

(d)In the event that title to any Mortgaged Property is acquired in foreclosure
or by deed in lieu of foreclosure, the related Commercial Real Estate Loan shall
be considered to be an REO Loan until such time as the Issuer’s interest in the
related REO Property is sold and the REO Loan shall be reduced only by
collections net of expenses (which with respect to any Commercial Real Estate
Loan, shall be allocated in accordance with the related Participation
Agreement). Consistent with the foregoing, for purposes of all calculations
hereunder, so long as such Commercial Real Estate Loan shall be considered to be
an outstanding Commercial Real Estate Loan and:

(i)it shall be assumed that, notwithstanding that the indebtedness evidenced by
the related Underlying Note shall have been discharged, such Underlying Note
and, for purposes of determining the stated principal balance thereof, the
related amortization schedule in effect at the time of any such acquisition of
title shall remain in effect; and

-46-

--------------------------------------------------------------------------------

 

(ii)net REO Proceeds received in any month shall be applied to amounts that
would have been payable under the related Underlying Note(s) in accordance with
the terms of such Underlying Note(s). In the absence of such terms, net REO
Proceeds shall be deemed to have been received first, in reimbursement of
Servicing Advances related to such Commercial Real Estate Loan; second, in
payment of Special Servicing Fees, Liquidation Fees and Workout Fees related to
such Commercial Real Estate Loan; third, in payment of the unpaid accrued
interest on such Commercial Real Estate Loan; fourth, in payment of outstanding
principal of such Commercial Real Estate Loan; and thereafter, net proceeds
received in any month shall be applied to the payment of installments of
principal and accrued interest deemed to be due and payable in accordance with
the terms of such Underlying Note(s) or related Asset Documents, net of any
withholding taxes, and such amortization schedule until such principal has been
paid in full and then to other amounts due under such Commercial Real Estate
Loan; provided that, with respect to any Commercial Real Estate Loan, REO
Proceeds shall be allocated in accordance with the related Participation
Agreement.

(e)Notwithstanding any provision to the contrary contained in this Agreement,
the Special Servicer shall not, on behalf of the Issuer, for the benefit of the
Relevant Parties in Interest, obtain title to any Mortgaged Property as a result
of or in lieu of foreclosure or otherwise, obtain title to any direct or
indirect equity interest in any Obligor pledged pursuant to a pledge agreement
and thereby be the beneficial owner of the related Mortgaged Property, have a
receiver of rents appointed with respect to, and shall not otherwise acquire
possession of, or take any other action with respect to, any Mortgaged Property
if, as a result of any such action, the Issuer, would be considered to hold
title to, to be a “mortgagee-in-possession” of, or to be an “owner” or
“operator” of, such Mortgaged Property within the meaning of the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended from
time to time, or any comparable law, unless the Special Servicer has previously
determined in accordance with the Servicing Standard, based on an updated
environmental assessment report prepared by an Independent environmental
consultant who regularly conducts environmental audits, that:

(i)such Mortgaged Property is in compliance with applicable environmental laws
or, if not, after consultation with an environmental consultant, that it would
be in the best economic interest of the Issuer to take such actions as are
necessary to bring such Mortgaged Property in compliance therewith, and

(ii)there are no circumstances present at such Mortgaged Property relating to
the use, management or disposal of any hazardous materials for which
investigation, testing, monitoring, containment, clean-up or remediation could
be required under any currently effective federal, state or local law or
regulation, or that, if any such hazardous materials are present for which such
action could be required, after consultation with an environmental consultant,
it would be in the best economic interest of the Issuer to take such actions
with respect to the affected Mortgaged Property.

-47-

--------------------------------------------------------------------------------

 

In the event that the environmental assessment first obtained by the Special
Servicer with respect to the Mortgaged Property indicates that such Mortgaged
Property may not be in compliance with applicable environmental laws or that
hazardous materials may be present but does not definitively establish such
fact, the Special Servicer shall cause such further environmental tests to be
conducted by an Independent environmental consultant who regularly conducts such
tests as the Special Servicer shall deem prudent to protect the interests of the
Relevant Parties in Interest. Any such tests shall be deemed part of the
environmental assessment obtained by the Special Servicer for purposes of this
Section 3.10.

(f)The environmental assessment contemplated by Section 3.10(e) shall be
prepared within three (3) months (or as soon thereafter as practicable) of the
determination that such assessment is required by an Independent environmental
consultant who regularly conducts environmental audits for purchasers of
commercial property where the Commercial Real Estate Loan is located, as
determined by the Special Servicer in a manner consistent with the Servicing
Standard. The Special Servicer shall request (with a copy to the Servicer) that
the Advancing Agent to advance the cost of preparation of such environmental
assessments.

(g)The Special Servicer shall take such action with respect to a Mortgaged
Property that is not in compliance with applicable environmental laws as is
directed by the Collateral Manager (or, with respect to a Non-Controlled
Collateral Interest, the holder of the related controlling Companion
Participation); provided, however, that if the Special Servicer determines
pursuant to Section 3.10(e)(i) that any Mortgaged Property is not in compliance
with applicable environmental laws but that it is in the best economic interest
of the Issuer to take such actions as are necessary to bring such Mortgaged
Property in compliance therewith, or if the Special Servicer determines pursuant
to Section 3.10(e)(ii) that the circumstances referred to therein relating to
hazardous materials are present but that it is in the best economic interest of
the Issuer to take such action with respect to the containment, clean‑up or
remediation of hazardous materials affecting such Mortgaged Property as is
required by law or regulation, the Special Servicer shall take such action as it
deems to be in the best economic interest of the Issuer, but only if the Issuer
(or the Note Administrator) has mailed notice to the Noteholders of such
proposed action, which notice shall be prepared by the Special Servicer, and
only if the Issuer (or the Note Administrator) does not receive, within thirty
(30) days of such notification, instructions from the Noteholders entitled to a
majority of the voting rights directing the Special Servicer not to take such
action. Notwithstanding the foregoing, if the Special Servicer reasonably
determines that it is likely that within such thirty (30)‑day period irreparable
environmental harm to such Mortgaged Property would result from the presence of
such hazardous materials and provides a prior written statement to the Issuer
setting forth the basis for such determination, then the Special Servicer may
take such action to remedy such condition as may be consistent with the
Servicing Standard. Neither the Issuer nor the Special Servicer shall be
obligated to take any action or not take any action pursuant to this
Section 3.10(g) at the direction of the Noteholders or the related Companion
Participation Holder, unless the Noteholders or such Companion Participation
Holder agree to indemnify the Issuer and the Special Servicer with respect to
such action or inaction. The Special Servicer shall notify the Advancing Agent
of the need to advance the costs of any such compliance, containment, clean‑up
or remediation as a Servicing Advance.

-48-

--------------------------------------------------------------------------------

 

(h)The Special Servicer shall notify the Servicer of any Mortgaged Property
securing a Serviced Loan which is abandoned or foreclosed that requires
reporting to the IRS and shall provide the Servicer with all information
regarding forgiveness of indebtedness and required to be reported with respect
to any such Mortgaged Property which is abandoned or foreclosed, and the
Servicer shall report to the IRS and the related Obligor, in the manner required
by applicable law, such information, and the Servicer shall report, via IRS Form
1099C, all forgiveness of indebtedness to the extent such information has been
provided to the Servicer by the Special Servicer. The Servicer shall deliver a
copy of any such report to the Issuer and the Collateral Manager.

(i)The costs of any updated Appraisal obtained pursuant to this Section 3.10
shall be paid by the Advancing Agent as a Servicing Advance.

Section 3.11Annual Statement as to Compliance. The Servicer and the Special
Servicer (each a “Reporting Person”) shall each deliver to the Issuer, the Note
Administrator, the Trustee, the Collateral Manager and the 17g‑5 Information
Provider on or before April 30 of each year, beginning with April 30, 2020, an
Officer’s Certificate stating, as to each signatory thereof, (i) that a review
of the activities of the Reporting Person during the preceding calendar year and
of its performance under this Agreement has been made under such Officer’s
supervision, and (ii) that, to the best of such Officer’s knowledge, based on
such review, the Reporting Person has fulfilled all of its obligations under
this Agreement in all material respects throughout such year or, if there has
been a default in the fulfillment of any such obligation, specifying each such
default known to such officer, the nature and status thereof and what action it
proposes to take with respect thereto.

Section 3.12Annual Independent Public Accountants’ Servicing Report. (a) On or
before April 30 of each year, beginning with April 30, 2020, the Servicer, at
its own expense, shall cause a registered public accounting firm (which may also
render other services to the Servicer) that is a member of the American
Institute of Certified Public Accountants to furnish a report to the Issuer, the
Note Administrator, the Trustee, the Collateral Manager and the 17g‑5
Information Provider, regarding the Servicer’s compliance during the prior
calendar year with (a) the applicable servicing criteria in Item 1122 of
Regulation AB set forth on Exhibit B hereto or (b) the minimum servicing
standards identified in the Uniform Single Attestation Program for Mortgage
Bankers.

Section 3.13Title and Management of REO Properties and REO Accounts. (a) In the
event that title to any Mortgaged Property is acquired on behalf of the Relevant
Parties in Interest in foreclosure, by deed in lieu of foreclosure or upon
abandonment or reclamation from bankruptcy, the deed or certificate of sale
shall be taken (x) in the name of a U.S. corporation (or a limited liability
company treated as a corporation for U.S. federal income tax purposes) wholly
owned by the Issuer or (y) in such manner as is required pursuant to the terms
of any related Participation Agreement. The Special Servicer, on behalf of the
Relevant Parties in Interest, shall dispose of any REO Property as soon after
acquiring it as is practicable and feasible in a manner consistent with the
Servicing Standard and as so advised by TRTX in accordance with the REIT
Provisions. The Special Servicer shall manage, conserve, protect and operate
each REO Property for the Relevant Parties in Interest solely for the purpose of
its prompt disposition and sale.

-49-

--------------------------------------------------------------------------------

 

(b)The Special Servicer shall have full power and authority, subject only to the
Servicing Standard, the terms of Section 3.23 hereof, and the other specific
requirements and prohibitions of this Agreement, to do any and all things in
connection with any REO Property, all on such terms and for such period as the
Special Servicer deems to be in the best interests of the Relevant Parties in
Interest and, in connection therewith, the Special Servicer shall agree to the
payment of property management fees that are consistent with general market
standards. The Special Servicer shall request the Advancing Agent to pay such
fees as a Servicing Advance.

(c)The Special Servicer shall segregate and hold all revenues received by it
with respect to any REO Property separate and apart from its own funds and
general assets and shall establish and maintain with respect to any REO Property
a segregated custodial account (a “REO Account”), which shall be an Eligible
Account and shall be entitled “Situs Holdings, LLC, as special servicer, for the
benefit of Wilmington Trust, National Association, as trustee, for the benefit
of the Holders of TRTX 2019-FL3 Notes – REO Account” to be held for the benefit
of the Noteholders, the Preferred Shareholders and the related Companion
Participation Holder. The Special Servicer shall be entitled to withdraw for its
account any interest or investment income earned on funds deposited in the REO
Account to the extent provided in Section 3.04. The Special Servicer shall
deposit or cause to be deposited REO Proceeds in the REO Account within two (2)
Business Days after receipt of such REO Proceeds, and shall withdraw therefrom
funds necessary for the proper operation, management and maintenance of such REO
Property and for other Servicing Advances with respect to such REO Property,
including:

(i)all insurance premiums due and payable in respect of any REO Property;

(ii)all real estate taxes and assessments in respect of any REO Property that
may result in the imposition of a lien thereon and all U.S. federal, state and
local income taxes payable by the owner of the REO Property; and

(iii)all costs and expenses reasonable and necessary to protect, maintain,
manage, operate, repair and restore any REO Property including, if applicable,
the payments of any ground rents in respect of such REO Property.

To the extent that such REO Proceeds are insufficient for the purposes set forth
in clauses (i) through (iii) above (other than income taxes), the Special
Servicer shall request the Advancing Agent to pay such amounts as Servicing
Advances. The Special Servicer may retain in each REO Account reasonable
reserves for repairs, replacements and necessary capital improvements and other
related expenses. The Special Servicer shall withdraw from each REO Account and
remit to the Servicer (i) for deposit into the Collection Account and (ii) for
transfer to the servicer of the Companion Participation in accordance with the
related Participation Agreement, on a monthly basis on or prior to the first
Business Day following each Determination Date, the aggregate of all amounts
received in respect of each REO Property as of such Determination Date that are
then on deposit in such REO Account, provided, however, the Special Servicer may
retain in each REO Account reasonable reserves for repairs, replacements and
necessary capital improvements and other related expenses.

-50-

--------------------------------------------------------------------------------

 

The Special Servicer shall be entitled to enter into an agreement with any
Independent Contractor performing services for it related to its duties and
obligations hereunder. Such agreement shall provide: (A) for indemnification of
the Special Servicer by such Independent Contractor, and nothing in this
Agreement shall be deemed to limit or modify such indemnification; and (B) that
the Independent Contractor’s fees be reasonable. The Special Servicer shall
provide oversight and supervision with regard to the performance of all
contracted services and any Independent Contractor agreement shall be consistent
with and subject to the provisions of this Agreement. Neither the existence of
any Independent Contractor agreement nor any of the provisions of this Agreement
relating to the Independent Contractor shall relieve the Special Servicer of its
obligations to the Issuer hereunder, including without limitation, the Special
Servicer’s obligation to service such REO Property in accordance with the
Servicing Standard.

(d)When and as necessary, the Special Servicer shall send to the Servicer and
the Issuer a statement prepared by the Special Servicer setting forth the amount
of net income or net loss, as determined for U.S. federal income tax purposes,
resulting from the REO Property. To perform its obligations hereunder, the
Special Servicer shall be entitled to retain an Independent accountant or
property manager on behalf of the Issuer for the benefit of the Relevant Parties
in Interest to prepare such statements and the cost of which shall be paid by
and reimbursed to the Advancing Agent as a Servicing Advance.

(e)The parties hereto acknowledge that for so long as the Issuer maintains its
status as a Qualified REIT Subsidiary, and unless otherwise directed by Sub-REIT
(or any subsequent REIT), the Special Servicer intends to conduct its activities
such that any REO Property will qualify as “foreclosure property” within the
meaning of Section 856(e) of the Code with respect to Sub-REIT. In connection
with the foregoing, and unless otherwise directed by Sub-REIT (or any subsequent
REIT), the Special Servicer shall not:

(i)enter into, renew or extend any New Lease, if such New Lease by its terms
will give rise to any income that does not constitute Rents from Real Property;

(ii)permit any amount to be received or accrued under any New Lease, other than
amounts that will constitute Rents from Real Property;

(iii)authorize or permit any construction on any REO Property, other than the
completion of a building or other improvement thereon, and then only if more
than ten percent of the construction of such building or other improvement was
completed before default on the related Commercial Real Estate Loan became
imminent, all within the meaning of Section 856(e)(4)(B) of the Code; or

(iv)Directly Operate or allow any Person to Directly Operate any REO Property on
any date more than ninety (90) days after the acquisition thereof unless such
Person is an Independent Contractor.

-51-

--------------------------------------------------------------------------------

 

Section 3.14Cash Collateral Accounts. In the event that any Asset Documents
(other than with respect to a Non-Serviced Loan) permit or require the related
Obligor to deliver additional or substitute collateral in the form of cash
(“Cash Collateral”) to the holder of such Commercial Real Estate Loan and such
Obligor deposits such Cash Collateral with the Servicer, the Servicer shall
segregate and hold such Cash Collateral separate and apart from its own funds
and general assets and shall establish and maintain with respect to such Cash
Collateral a segregated custodial account, which may be a sub-account of the
Collection Account, to be held for the benefit of the Relevant Parties in
Interest (each, a “Cash Collateral Account”), each of which shall be an Eligible
Account or a sub-account of an Eligible Account and shall be entitled “Situs
Asset Management LLC, as Servicer, on behalf of Wilmington Trust, National
Association, as trustee, for the benefit of the Holders of the TRTX 2019-FL3
Notes, other Secured Parties and the related Companion Participation Holder -
Cash Collateral Account” or such other name as may be required pursuant to the
terms of the related Asset Documents. The Servicer shall deposit or cause to be
deposited any such Cash Collateral in the Cash Collateral Account within two (2)
Business Days after receipt of properly identified funds such Cash Collateral,
and shall hold and disburse such Cash Collateral in accordance with the terms of
the related Asset Documents.

Section 3.15Modification, Waiver, Amendment and Consents. (a) Subject to Section
3.23(b), all (i) modifications, waivers (other than waivers of late payment
charges on Commercial Real Estate Loans, which may be processed by the Servicer)
and consents with respect to the Serviced Loans and (ii) Administrative
Modifications and Criteria-Based Modifications shall be processed by the Special
Servicer; provided that, the right to approve future fundings under any Future
Funding Companion Participation shall be held by the related Companion
Participation Holder. Both the Servicer and the Special Servicer may communicate
directly with the Obligors in connection with any Other Borrower Request or
Major Decision. If the Servicer receives any request for such modification,
waiver (other than waivers of late payment charges and default interest on
Performing Loans) or consent, the Servicer shall forward such request to the
Special Servicer for analysis and processing and the Servicer shall have no
further liability or duty with respect thereto. Subject to the terms of
Section 3.23 hereof and Section 10.10(f) of the Indenture, and in accordance
with the Servicing Standard, the Special Servicer may agree to any modification,
waiver or amendment of any term of, forgive or defer interest on and principal
of, capitalize interest on, permit the release, addition or substitution of
collateral securing any such Commercial Real Estate Loan (but with respect to
substitution of collateral securing any such Commercial Real Estate Loan,
subject to satisfaction of the Rating Agency Condition), convert or exchange
such Commercial Real Estate Loan for any other type of consideration, and/or
permit the release of the related Obligor on or any guarantor of any such
Commercial Real Estate Loan and/or permit any change in the management company
or franchise with respect to any such Commercial Real Estate Loan without the
consent of the Co-Issuers, the Trustee, any Noteholder or any Companion
Participation Holder, subject, however, (other than with respect to an
Administrative Modification or Criteria-Based Modification), to each of the
following limitations, conditions and restrictions:

(i)the Special Servicer has determined that such modification, waiver or
amendment is reasonably likely to produce a greater recovery to the Relevant
Parties in Interest on a present value basis than would liquidation;

-52-

--------------------------------------------------------------------------------

 

(ii)the Special Servicer shall not permit any Obligor to add or substitute any
collateral for an outstanding Commercial Real Estate Loan, which collateral
constitutes real property, unless the Special Servicer shall have first
determined, in its reasonable and good faith judgment, in accordance with the
Servicing Standard, based upon a Phase I environmental assessment (and such
additional environmental testing as the Special Servicer deems necessary and
appropriate) prepared by an Independent environmental consultant who regularly
conducts environmental assessments (and such additional environmental testing),
at the expense of the related Obligor, that such new real property is in
compliance with applicable environmental laws and regulations and that there are
no circumstances or conditions present with respect to such new real property
relating to the use, management or disposal of any hazardous materials for which
investigation, testing, monitoring, containment, clean-up or remediation would
be required under any then-applicable environmental laws and regulations;

(iii)unless a release or substitution is permissible under the related Asset
Document without the consent or approval of the lender, the Special Servicer
shall not release or substitute any Mortgaged Property securing an outstanding
Performing Loan except in the case of a release where (A) the loss of the use of
the Mortgaged Property to be released will not, in the Special Servicer’s good
faith and reasonable judgment, materially and adversely affect the net operating
income being generated by or the use of the related Mortgaged Property,
(B) except in the case of the release of non-material parcels, there is a
corresponding principal paydown of the related Commercial Real Estate Loan in an
amount at least equal to the appraised value of the Mortgaged Property to be
released and (C) the remaining Mortgaged Property and any substitute mortgaged
property is, in the Special Servicer’s good faith and reasonable judgment,
adequate security for the related Commercial Real Estate Loan; and

(iv)the Special Servicer may not modify a Commercial Real Estate Loan to extend
its maturity date beyond the date that is five (5) years prior to the Stated
Maturity Date;

provided that notwithstanding clauses (i) through (iv) above, neither the
Servicer nor the Special Servicer shall be required to oppose the confirmation
of a plan in any bankruptcy or similar proceeding involving an Obligor if in its
reasonable and good faith judgment such opposition would not ultimately prevent
the confirmation of such plan or one substantially similar.

(b)The Special Servicer shall not have any liability to the Issuer, the
Noteholders, any Companion Participation Holder or any other Person if its
analysis and determination that the modification, waiver, amendment or other
action contemplated in Section 3.15(a) is reasonably likely to produce a greater
recovery to the Issuer, the Noteholders, the Preferred Shareholders and, if
applicable, the related Companion Participation Holder on a net present value
basis than would liquidation, should prove to be wrong or incorrect, so long as
the analysis and determination were made on a reasonable basis in good faith and
in accordance with the Servicing Standard by the Special Servicer and the
Special Servicer was not negligent in ascertaining the pertinent facts.

-53-

--------------------------------------------------------------------------------

 

(c)Any payment of interest, which is deferred pursuant to any modification,
waiver or amendment permitted hereunder, shall not, for purposes hereof
(including, without limitation, calculating monthly distributions to
Noteholders, Preferred Shareholders and Companion Participation Holders), be
added to the unpaid principal balance of the related Commercial Real Estate
Loan, notwithstanding that the terms of such Commercial Real Estate Loan or such
modification, waiver or amendment so permit.

(d)The Collateral Manager may, but shall not be required to, direct the Special
Servicer to process (and, upon such direction by the Collateral Manager, the
Special Servicer shall process) any Administrative Modification or
Criteria-Based Modification; provided, however that a Criteria-Based
Modification is only permissible if the Criteria-Based Modification Conditions
are satisfied immediately after giving effect to such Criteria-Based
Modification. No Administrative Modification or Criteria-Based Modification
shall constitute a Major Decision or be subject to consent and/or consultation
rights under this Agreement.

(e)All material modifications, waivers and amendments of the Commercial Real
Estate Loan entered into pursuant to this Section 3.15 shall be in writing.

(f)The Special Servicer shall notify the Issuer, the Servicer, the Trustee, the
Note Administrator, the Collateral Manager, the related Companion Participation
Holder and the 17g‑5 Information Provider, in writing (and to the 17g‑5
Information Provider by email, which email shall contain the information in the
form of an electronic document suitable for posting on the 17g‑5 Information
Provider’s website), of any modification, waiver, material consent or amendment
of any term of any Commercial Real Estate Loan and the date thereof, and shall
deliver to the Custodian, on behalf of the Trustee for deposit in the related
Collateral Interest File, an original counterpart of the agreement relating to
such modification, waiver, material consent or amendment, promptly (and in any
event within ten (10) Business Days) following the execution thereof.

(g)The Special Servicer may (subject to the Servicing Standard), as a condition
to granting any request by an Obligor for consent, modification, waiver or
indulgence or any other matter or thing, the granting of which is within its
discretion pursuant to the terms of the Asset Documents evidencing or securing
the related Commercial Real Estate Loan and is permitted by the terms of this
Agreement and applicable law, require that such Obligor pay to it, to the extent
consistent with applicable law and the Asset Documents, (i) a reasonable and
customary fee for the additional services performed in connection with such
request (which fee shall be deposited in the Collection Account), and (ii) any
related costs and expenses incurred by it.

(h)Any modification, waiver or amendment of or consents or approvals relating to
any Serviced Loan shall be performed by the Special Servicer and not the
Servicer.

(i)The Special Servicer shall provide notice of any Administrative Modification
or Criteria-Based Modification to the 17g-5 Information Provider by email, which
email shall contain the information in the form of an electronic document
suitable for posting on the 17g-5 Information Provider’s website.

-54-

--------------------------------------------------------------------------------

 

(j)If the Collateral Manager determines that a Loan-Level Benchmark Transition
Event has occurred with respect to any Serviced Loan, the Collateral Manager
shall (i) designate the Loan-Level Benchmark Replacement in accordance with the
related Asset Documents in the case of a Loan-Level Benchmark Transition Event
triggered by a Benchmark Transition Event, which shall, if, not in violation of
the terms of the applicable Asset Documents, be the Benchmark Replacement, (ii)
determine, in its sole discretion, if any Loan-Level Benchmark Replacement
Conforming Changes are necessary, (iii) direct the Special Servicer to process
an Administrative Modification to effect any necessary Loan-Level Benchmark
Replacement Conforming Changes and (iv) provide written notice of such
Loan-Level Benchmark Transition Event and the related Loan-Level Benchmark
Replacement to the Special Servicer. Upon receipt of written notice from the
Collateral Manager by the Special Servicer of a Loan-Level Benchmark Transition
Event and the related Loan-Level Benchmark Replacement, the Special Servicer
shall implement the Loan-Level Benchmark Replacement and, to the extent
commercially reasonable, calculate the interest rate applicable to the related
Serviced Loan.

(k)Notwithstanding the foregoing or any other provision herein, the Special
Servicer may take any action with respect to any Commercial Real Estate Loan
requiring the consent, direction or approval of the Issuer, the Collateral
Manager (or, with respect to a Non-Controlled Collateral Interest, the holder of
the related controlling Companion Participation), the Note Administrator or the
Trustee at any other time without such consent, direction or approval if the
Special Servicer determines in accordance with the Servicing Standard, that such
action is required by the Servicing Standard in order to avoid a material
adverse effect on the Relevant Parties in Interest or is in the nature of an
emergency.

(l)With respect to any modification or amendment of a Combined Loan, the related
Mortgage Loan and Mezzanine Loan shall be treated as a single loan, and the
effect of any such modification or amendment shall apply equally to such
Mortgage Loan and Mezzanine Loan.

(m)With respect to any Collateral Interest or Commercial Real Estate Loan,
notwithstanding the terms of any related Asset Documents, if the related Asset
Documents require, as a condition precedent to taking any action, confirmation
from a Rating Agency that such proposed action, or failure to act or other
specified event will not, in and of itself, result in the downgrade or
withdrawal of the then-current rating assigned to any Class of Notes then rated
by such Rating Agency, or any similar requirement, then such action (other than
in the case of an Administrative Modification or a Criteria-Based Modification),
to the extent such condition has not already been waived by the Special
Servicer, may be taken if the Rating Agency Condition is satisfied with respect
to such Rating Agency.

Section 3.16Transfer of Servicing Between Servicer and Special Servicer; Record
Keeping; Asset Status Report. (a) Upon the occurrence of a Special Servicing
Transfer Event with respect to any Serviced Loan of which the Servicer has
notice, the Servicer (or the Special Servicer, if such Special Servicing
Transfer Event occurs due to the Special Servicer’s receipt of notice pursuant
to clause (vii) or (viii) under the definition thereof) shall promptly give
notice thereof to the Special Servicer (or Servicer, as applicable), the Issuer,
the Trustee, the Note Administrator, the Seller, the Collateral Manager, any
related Companion Participation Holder and the Servicer shall use its reasonable
efforts to provide the Special Servicer with all information, documents (but
excluding the original documents constituting the Collateral Interest File) and

-55-

--------------------------------------------------------------------------------

 

records (including records stored electronically on computer tapes, magnetic
discs and the like) relating to such Commercial Real Estate Loan, as applicable,
and reasonably requested by the Special Servicer to enable it to assume its
duties hereunder with respect thereto without acting through a sub-servicer. The
Servicer shall use its reasonable efforts to comply with the preceding sentence
within five (5) Business Days of the date such Commercial Real Estate Loan
becomes a Specially Serviced Loan and in any event shall continue to act as
Servicer and administrator of such Commercial Real Estate Loan until the Special
Servicer has commenced the servicing of such Commercial Real Estate Loan, which
shall occur upon the receipt by the Special Servicer of the information,
documents and records referred to in the preceding sentence; provided, that the
Servicer shall continue to receive payments and make all calculations, and
prepare, or cause to be prepared, all reports, required hereunder with respect
to the Specially Serviced Loans, except for the reports specified herein as
prepared by the Special Servicer, as if no Special Servicing Transfer Event had
occurred and with respect to the REO Properties as if no REO acquisition had
occurred, and to render such services with respect to such Specially Serviced
Loans and REO Properties as are specifically provided for herein; provided,
further, however, that the Servicer shall not be liable for failure to comply
with such duties insofar as such failure results from a failure of the Special
Servicer to provide sufficient information to the Servicer to comply with such
duties or failure by the Special Servicer to otherwise comply with its
obligations hereunder. The Servicer, in its capacity as Servicer, will not have
any responsibility for performance by the Special Servicer, in its capacity as
Special Servicer, of its duties under this Agreement. The Special Servicer, in
its capacity as Special Servicer, will not have any responsibility for the
performance by the Servicer, in its capacity as Servicer, of its duties under
this Agreement. With respect to each such Commercial Real Estate Loan, the
Servicer shall instruct the related Obligor to continue to remit all payments in
respect of such Commercial Real Estate Loan to the Servicer. The Special
Servicer shall remit to the Servicer any such payments received by its pursuant
to the preceding sentence within two (2) Business Days of receipt. The Servicer
shall forward any notices it would otherwise send to the related Obligor of a
Specially Serviced Loan to the Special Servicer who shall send such notice to
the related Obligor.

(b)Upon determining that a Specially Serviced Loan has become a Corrected Loan,
the Special Servicer shall immediately give notice thereof to the Servicer, the
Issuer, the Collateral Manager, any related Companion Participation Holder and
the Seller, and upon delivery of such notice to the Servicer, such Commercial
Real Estate Loan shall cease to be a Specially Serviced Loan in accordance with
the definition of Specially Serviced Loan, the Special Servicer’s obligation to
service such Commercial Real Estate Loan shall terminate and the obligations of
the Servicer to service and administer such Commercial Real Estate Loan as a
Performing Loan shall resume. The Special Servicer shall use its reasonable
efforts to comply with the preceding sentence within five (5) Business Days of
the date such Specially Serviced Loan becomes a Corrected Loan.

(c)In servicing any Specially Serviced Loan, the Special Servicer shall provide
to the Custodian on behalf of the Trustee originals of any documents executed by
the Special Servicer that are included within the definition of “Collateral
Interest File” for inclusion in the related Collateral Interest File (to the
extent such documents are in the possession of the Special Servicer) and shall
provide to the Servicer, copies of any additional related Commercial Real Estate
Loan information, including correspondence with the related Obligor, as well as
copies of any analysis or internal review prepared by or for the benefit of the
Special Servicer.

-56-

--------------------------------------------------------------------------------

 

(d)Not later than two (2) Business Days preceding each date on which the
Servicer is required to furnish reports under Section 4.01 to the Issuer and the
Note Administrator, the Special Servicer shall deliver to the Servicer, with a
copy to the Issuer and the Collateral Manager, (i) the CREFC® Special Servicer
Loan File and (ii) such additional information relating to the Specially
Serviced Loans as the Servicer or the Issuer (or the Collateral Manager acting
on behalf of the Issuer) reasonably requests to enable it to perform its duties
under this Agreement. Such statement and information shall be furnished to the
Servicer in writing and/or in such electronic media as is acceptable to the
Servicer.

(e)Notwithstanding the provisions of the preceding Section 3.16(d), the Servicer
shall maintain ongoing payment records with respect to each of the Specially
Serviced Loans and shall provide the Special Servicer with any information in
its possession reasonably required by the Special Servicer to perform its duties
under this Agreement. The Special Servicer shall provide the Servicer with any
information reasonably required by the Servicer to perform its duties under this
Agreement.

(f)No later than sixty (60) days after a Serviced Loan becomes a Specially
Serviced Loan, the Special Servicer shall deliver to the 17g‑5 Information
Provider, the Servicer, the Issuer, the Collateral Manager (or, with respect to
a Non-Controlled Collateral Interest, a holder of the related controlling
Companion Participation), any related Companion Participation Holder, the Note
Administrator and the Trustee, a report (the “Asset Status Report”) with respect
to such Commercial Real Estate Loan. Such Asset Status Report shall set forth
the following information to the extent reasonably determinable:

(i)the date of transfer of servicing of such Commercial Real Estate Loan to the
Special Servicer;

(ii)a summary of the status of such Specially Serviced Loan and any negotiations
with the related Obligor;

(iii)a discussion of the legal and environmental considerations reasonably known
to the Special Servicer, consistent with the Servicing Standard, that are
applicable to the exercise of remedies as aforesaid and to the enforcement of
any related guaranties or other collateral for the related Commercial Real
Estate Loan and whether outside legal counsel has been retained;

(iv)the most current rent roll and income or operating statement available for
the related Mortgaged Property or the related underlying real property, as
applicable;

(v)the Special Servicer’s recommendations on how such Specially Serviced Loan
might be returned to performing status (including the modification of a monetary
term, and any work-out, restructure or debt forgiveness) and returned to the
Servicer for regular servicing or foreclosed or otherwise realized upon
(including any proposed sale of a Specially Serviced Loan or REO Property);

(vi)a copy of the last obtained Appraisal of the Mortgaged Property;

-57-

--------------------------------------------------------------------------------

 

(vii)the status of any foreclosure actions or other proceedings undertaken with
respect thereto, any proposed workouts with respect thereto and the status of
any negotiations with respect to such workouts, and an assessment of the
likelihood of additional events of default;

(viii)a summary of any proposed actions and an analysis of whether or not taking
such action is reasonably likely to produce a greater recovery on a present
value basis than not taking such action, setting forth the basis on which
Special Servicer made such determination; and

(ix)such other information as the Special Servicer deems relevant in light of
the Servicing Standard.

If within ten (10) Business Days of receiving an Asset Status Report, the Issuer
(or the Collateral Manager acting on behalf of the Issuer) (or, with respect to
a Non-Controlled Collateral Interest, a holder of the related controlling
Companion Participation) does not disapprove of such Asset Status Report in
writing, the Special Servicer shall implement the recommended action as outlined
in such Asset Status Report; provided, however, that such Special Servicer may
not take any action that is contrary to applicable law, this Agreement, the
Servicing Standard (taking into consideration the best interests of the Relevant
Parties in Interest) or the terms of the applicable Asset Documents. If the
Issuer (or the Collateral Manager acting on behalf of the Issuer) (or, with
respect to a Non-Controlled Collateral Interest, a holder of the related
controlling Companion Participation) disapproves such Asset Status Report within
such ten (10) Business Day period, the Special Servicer will revise such Asset
Status Report and deliver to the Issuer, the 17g‑5 Information Provider, the
Collateral Manager (or, with respect to a Non-Controlled Collateral Interest,
the holder of the related controlling Companion Participation), the Trustee, the
Note Administrator and the Servicer a new Asset Status Report as soon as
practicable, but in no event later than twenty (20) Business Days after such
disapproval. The Special Servicer shall revise such Asset Status Report until
the Issuer (or the Collateral Manager acting on behalf of the Issuer) (or, with
respect to a Non-Controlled Collateral Interest, a holder of the related
controlling Companion Participation) fails to disapprove such revised Asset
Status Report in writing within ten (10) Business Days of receiving such revised
Asset Status Report or until the Special Servicer makes a determination
consistent with the Servicing Standard, that such objection is not in the best
interests of the Relevant Parties in Interest.

The Special Servicer may, from time to time, modify any Asset Status Report
(including without limitation, a Final Asset Status Report) it has previously
delivered and implement such report, provided such report shall have been
prepared, reviewed and not rejected pursuant to the terms of this Section, and
in particular, shall modify and resubmit such Asset Status Report to the Issuer
and the Collateral Manager (or, with respect to a Non-Controlled Collateral
Interest, a holder of the related controlling Companion Participation) if
(i) the estimated sales proceeds, foreclosure proceeds, work-out or restructure
terms or anticipated debt forgiveness varies materially from the amount on which
the original report was based or (ii) the related Obligor becomes the subject of
bankruptcy proceedings.

-58-

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, the Special Servicer (i) may, following the
occurrence of an extraordinary event with respect to the related Commercial Real
Estate Loan, take any action set forth in such Asset Status Report before the
expiration of the relevant approval period if the Special Servicer has
determined, in accordance with the Servicing Standard, that failure to take such
action would materially and adversely affect the interests of the Relevant
Parties in Interest and it has made a reasonable effort to contact the Issuer
(or the Collateral Manager acting on behalf of the Issuer) (or, with respect to
a Non-Controlled Collateral Interest, a holder of the related controlling
Companion Participation) and (ii) in any case, shall determine whether such
affirmative disapproval is not in the best interests of the Relevant Parties in
Interest pursuant to the Servicing Standard, and, upon making such
determination, shall implement the recommended action outlined in the Asset
Status Report. The Asset Status Report is not intended to replace or satisfy any
specific consent or approval right which the Issuer or the Collateral Manager
(or, with respect to a Non-Controlled Collateral Interest, the holder of the
related controlling Companion Participation) may have.

The Special Servicer shall have the authority to meet with the Obligor for any
Specially Serviced Loan and take such actions consistent with the Servicing
Standard and the related Asset Status Report. The Special Servicer shall not
take any action inconsistent with the related Asset Status Report, unless such
action would be required in order to act in accordance with the Servicing
Standard, this Agreement, applicable law or the related Asset Documents.

No direction of the Issuer (or the Collateral Manager acting on behalf of the
Issuer) (or, with respect to a Non-Controlled Collateral Interest, a holder of
the related controlling Companion Participation) shall (a) require, permit or
cause the Servicer or the Special Servicer to violate the terms of any
Commercial Real Estate Loan, the Servicing Standard, applicable law or any
provision of this Agreement or (b) materially expand the scope of the Special
Servicer’s, Issuer’s or the Servicer’s responsibilities under this Agreement.

Section 3.17[Reserved.]

Section 3.18[Reserved.]

Section 3.19Repurchase Requests. If the Servicer or the Special Servicer
(i) receives a Repurchase Request, or such a Repurchase Request is forwarded to
the Servicer or Special Servicer by a party to the Indenture in accordance with
Section 7.17 of the Indenture (the Servicer or the Special Servicer, as
applicable, to the extent it receives a Repurchase Request, the “Repurchase
Request Recipient” with respect to such Repurchase Request) or (ii) receives any
withdrawal of a Repurchase Request by the Person making such Repurchase Request,
then the Repurchase Request Recipient shall deliver a notice (which may be by
electronic format so long as a “backup” hard copy of such notice is also
delivered on or prior to the next Business Day) of such Repurchase Request or
withdrawal of a Repurchase Request (each, a “15Ga‑1 Notice”) to the Issuer and
the Seller, in each case within ten (10) Business Days from such Repurchase
Request Recipient’s receipt thereof.

Each 15Ga‑1 Notice shall include (i) the identity of the related Collateral
Interest, (ii) the date the Repurchase Request is received by the Repurchase
Request Recipient or the date any withdrawal of the Repurchase Request is
received by the Repurchase Request Recipient, as applicable, (iii) if known by
the Repurchase Request Recipient, the basis for the Repurchase Request (as
asserted in the Repurchase Request) and (iv) a statement from the Repurchase
Request Recipient as to whether it currently plans to pursue such Repurchase
Request.

-59-

--------------------------------------------------------------------------------

 

A Repurchase Request Recipient shall not be required to provide any information
in a 15Ga‑1 Notice protected by the attorney client privilege or attorney work
product doctrines. The Collateral Interest Purchase Agreement will provide that
(i) any 15Ga‑1 Notice provided pursuant to this Section 3.19 is so provided only
to assist the Seller and Issuer or their respective Affiliates to comply with
Rule 15Ga‑1 under the Exchange Act, Items 1104 and 1121 of Regulation AB and any
other requirement of law or regulation and (ii) (A) no action taken by, or
inaction of, a Repurchase Request Recipient and (B) no information provided
pursuant to this Section 3.19 by a Repurchase Request Recipient, shall be deemed
to constitute a waiver or defense to the exercise of any legal right the
Repurchase Request Recipient may have with respect to the Collateral Interest
Purchase Agreement, including with respect to any Repurchase Request that is the
subject of a 15Ga‑1 Notice.

Section 3.20Investor Q&A Forum and Rating Agency Q&A Forum and Servicer Document
Request Tool. Following receipt of an Inquiry submitted to the Investor Q&A
Forum and forwarded by the Note Administrator to the Collateral Manager, the
Servicer or the Special Servicer, as applicable (based on whether such Inquiry
falls within the scope of such party’s responsibilities hereunder), unless such
party determines not to answer such Inquiry as provided below, such party shall
reply to the Inquiry, which reply of the Collateral Manager, the Servicer or the
Special Servicer, as applicable, shall be delivered to the Note Administrator by
electronic mail. If the Collateral Manager, the Servicer or the Special Servicer
determines, in its respective sole discretion, that (i) the Inquiry is not of a
type described in Section 10.13(a) of the Indenture, (ii) answering any Inquiry
would not be in the best interests of the Issuer or the Noteholders,
(iii) answering any Inquiry would be in violation of applicable law, the
applicable Asset Documents or the Transaction Documents, (iv) answering any
Inquiry would materially increase the duties of, or result in significant
additional cost or expense to, the Note Administrator, the Collateral Manager,
the Servicer or the Special Servicer, as applicable, (v) answering any Inquiry
would reasonably be expected to result in the waiver of an attorney-client
privilege or the disclosure of attorney work product, or (vi) answering any
Inquiry is otherwise, not advisable, it shall not be required to answer such
Inquiry and shall promptly notify the Note Administrator of such determination.

Following receipt of an inquiry submitted to the Rating Agency Q&A Forum and
Servicer Document Request Tool, and forwarded by the 17g-5 Information Provider
to the Servicer or the Special Servicer, as applicable (based on whether such
Inquiry falls within the scope of such party’s responsibilities hereunder),
unless such party determines not to answer such Inquiry as provided below, such
party shall reply to the inquiry, which reply of the Servicer, or the Special
Servicer, as applicable, shall be delivered to the Note Administrator by
electronic mail. If the Servicer or the Special Servicer determines, in its
respective sole discretion, that (i) answering the inquiry would be in violation
of applicable law, Acceptable Servicing Practices, the Indenture, this Agreement
or the applicable Asset Documents, (ii) answering the inquiry would or is
reasonably expected to result in a waiver of an attorney-client privilege or the
disclosure of attorney work product, or (iii) answering the inquiry would
materially increase the duties of, or result in significant additional cost or
expense to, such party, and the performance of such additional duty or the
payment of such additional cost or expense is beyond the scope of its duties
under the Indenture or this Agreement, as applicable, it shall not be required
to answer such Inquiry and shall promptly notify the Note Administrator of such
determination.

-60-

--------------------------------------------------------------------------------

 

Section 3.21Duties under Indenture; Miscellaneous. (a) Each of the Collateral
Manager, the Servicer and the Special Servicer hereby acknowledge that the terms
of the Indenture reference certain duties and functions to be performed by each
of them. Notwithstanding any provision in the Indenture or herein to the
contrary, the Servicer shall not be required to take any enforcement action with
respect to the Commercial Real Estate Loans. To the extent not inconsistent with
the express terms of this Agreement, each of the Collateral Manager, the
Servicer and the Special Servicer hereby agree with respect to the Commercial
Real Estate Loans to perform the duties referenced for them in the Indenture.

(b)The Servicer (based on its own information and information received from the
Special Servicer with respect to any Specially Serviced Loans) shall promptly
upon request forward to the Note Administrator any information in its possession
or reasonably available to it concerning the Collateral Interests to enable the
Note Administrator to prepare any report or perform any duty or function on its
part to be performed under the terms of the Indenture.

(c)The Servicer or the Special Servicer shall return to the Custodian each Asset
Document released from custody pursuant to Section 3.3(h)(iii) of the Indenture
when its need for such documents is finished (except such Asset Documents as are
released in connection with a sale, exchange or other disposition, in each case
only as permitted under the Indenture, of the related Collateral Interest).

(d)Concurrently with the execution of this Agreement, each of the Servicer and
the Special Servicer shall provide the Participation Agent a list of individuals
designated by the Servicer or the Special Servicer, as applicable, as an
authorized representative thereof to give and receive notices, requests and
instructions and to deliver certificates and documents in connection with the
Participation Custodial Agreement on behalf of the Servicer or the Special
Servicer, as applicable, and the specimen signature for each such authorized
representative and revise such information previously given from time to time as
necessary.

Section 3.22[Reserved].

Section 3.23Control and Consultation. (a) The Collateral Manager (or, with
respect to a Non-Controlled Collateral Interest, the holder of the related
controlling Companion Participation) shall have the right to consent to any
Major Decisions with respect to such Collateral Interest and the related
underlying Commercial Real Estate Loan, as the Collateral Manager (or, with
respect to a Non-Controlled Collateral Interest, the holder of the related
controlling Companion Participation) may deem advisable or as to which provision
is otherwise made herein, consult with and direct the Servicer and the Special
Servicer with respect to any other actions to be taken or not taken with respect
to such Collateral Interest and the related underlying Commercial Real Estate
Loan, in each case subject to the Servicer’s or Special Servicer’s, as
applicable, compliance with the Servicing Standard.

(b)Both the Servicer and the Special Servicer may communicate directly with the
Obligors in connection with any Major Decision or Other Borrower Request. If the
Servicer receives any request for a Major Decision or Other Borrower Request
(other than waivers of late payment charges and default interest on Performing
Loans) on the Commercial Real Estate Loans, the Servicer shall promptly forward
such request to the Special Servicer for analysis and processing and the
Servicer shall have no further liability or duty with respect thereto. If the
Special Servicer receives any such request from an Obligor (or from the
Servicer) the Special Servicer shall analyze and process the request subject to
the terms of this Section 3.23. After a Major Decision or Other Borrower Request
(other than waivers of late payment charges and default

-61-

--------------------------------------------------------------------------------

 

interest on Performing Loans) is approved, the Special Servicer shall notify the
Servicer of such approval and when the related transaction closes the Special
Servicer shall promptly provide the Servicer with the information necessary for
the Servicer to update its records to reflect the terms of the transaction. The
Special Servicer (i) shall promptly send the Collateral Manager (or, with
respect to a Non-Controlled Collateral Interest, the holder of the related
controlling Companion Participation) a copy of its written recommendation and
analysis of any proposed Major Decision, together with all information
reasonably necessary to make an informed decision with respect thereto, and
(ii) shall obtain the consent of the Collateral Manager (or, with respect to a
Non-Controlled Collateral Interest, the holder of the related controlling
Companion Participation) prior to making or refraining from making any Major
Decision or providing or denying any waiver or consent with regard to a Major
Decision. If the Collateral Manager (or, with respect to a Non-Controlled
Collateral Interest, the holder of the related controlling Companion
Participation) objects to such proposed Major Decision, it must object in
writing to the Special Servicer and propose an alternative course of action
within ten (10) Business Days after receipt of the written recommendation and
analysis described above. In the event that the Special Servicer has requested
consent for Major Decisions from the Collateral Manager (or, with respect to a
Non-Controlled Collateral Interest, the holder of the related controlling
Companion Participation) and the Collateral Manager (or, with respect to a
Non-Controlled Collateral Interest, the holder of the related controlling
Companion Participation) fails to object to the Special Servicer within such ten
(10) Business Day period then the Special Servicer shall take such action as it
deems appropriate in accordance with the Servicing Standard. In the event that
the Special Servicer determines that the Collateral Manager’s (or, with respect
to a Non-Controlled Collateral Interest, the holder of the related controlling
Companion Participation) alternative proposal is in accordance with the
Servicing Standard, then the Special Servicer shall take such actions as
proposed by the Collateral Manager (or, with respect to a Non-Controlled
Collateral Interest, the holder of the related controlling Companion
Participation). In the event that the Special Servicer determines that the
Collateral Manager’s (or, with respect to a Non-Controlled Collateral Interest,
the holder of the related controlling Companion Participation) alternative
proposal is not in accordance with the Servicing Standard, or if the Collateral
Manager (or, with respect to a Non-Controlled Collateral Interest, the holder of
the related controlling Companion Participation) fails to give notice of the
actions to be taken within such ten (10) Business Day period, then the Special
Servicer shall not be bound the Collateral Manager’s (or, with respect to a
Non-Controlled Collateral Interest, the holder of the related controlling
Companion Participation) determination with respect to such action and shall
take such action or refrain from taking such action, as applicable, as the
Special Servicer determines is in accordance with the Servicing Standard.

(c)[Reserved].

(d)[Reserved].

(e)Subject to Section 3.23(j), the Special Servicer shall recognize the consent
and consultation rights of any Companion Participation Holder in accordance with
applicable Participation Agreement.

(f)With respect to a Non-Controlled Collateral Interest, no holder of the
related controlling Companion Participation shall owe any fiduciary duty to the
Note Administrator, the Trustee, the Servicer, the Special Servicer or any
Noteholder and no such holder shall have any duty or liability to any Noteholder
for any action taken, or for refraining from the taking of any action or the
giving of any consent or failure to give any consent in good faith pursuant to
this Agreement or any such error in judgment. By its acceptance of a Note, each
Noteholder shall be deemed to have confirmed its agreement that with respect to
a Non-Controlled Collateral Interest (i) the holder of the related controlling
Companion Participation may take or refrain from taking

-62-

--------------------------------------------------------------------------------

 

actions, or give or refrain from giving any consents or consult and make
recommendations or refrain from consulting or making recommendations with
respect to the Commercial Real Estate Loans, that favor the interests of any
Noteholder (or holder of a Companion Participation, as applicable) over any
other Noteholder, (ii) the holder of the related controlling Companion
Participation may have special relationships and interests that conflict with
the interests of any Noteholder, (iii) it shall take no action against the
holder of the related controlling Companion Participation or any of its
respective officers, directors, employees, principals or agents as a result of
such special relationships or interests, and (iv) no holder of the related
controlling Companion Participation shall be deemed to have been negligent or
reckless, or to have acted in bad faith or engaged in willful misconduct or to
have recklessly disregarded any exercise of its rights or obligations by reason
of its having acted or refrained from acting, or having given any consent or
having failed to give any consent, solely in the interests of the Noteholders.

(g)The Note Administrator shall upon receipt of notice of any change in the
Collateral Manager (or, with respect to a Non-Controlled Collateral Interest,
the holder of the related controlling Companion Participation) or upon request,
provide the name of the Collateral Manager (or, with respect to a Non-Controlled
Collateral Interest, the holder of the related controlling Companion
Participation) to the Trustee, the Servicer and the Special Servicer.

(h)[Reserved].

(i)For the avoidance of doubt, in the event the Servicer or the Special
Servicer, as applicable, determines, in accordance with the Servicing Standard,
that any direction or refusal to consent by the Collateral Manager (or, with
respect to a Non-Controlled Collateral Interest, the holder of the related
controlling Companion Participation) or any advice from the Collateral Manager
(or, with respect to a Non-Controlled Collateral Interest, the holder of the
related controlling Companion Participation) or any Companion Participation
Holder would cause the Servicer or the Special Servicer, as applicable, to
violate applicable law, the terms of the applicable Asset Documents, or the
terms of this Agreement, including without limitation, the Servicing Standard,
the Servicer or the Special Servicer, as applicable, shall disregard such
direction or refusal to consent or advice, as the case may be, and notify the
Collateral Manager (or, with respect to a Non-Controlled Collateral Interest,
the holder of the related controlling Companion Participation) or the applicable
Companion Participation Holder of its determination, along with a reasonably
detailed explanation of the basis therefor.

(j)To the extent that the Collateral Manager (or, with respect to a
Non-Controlled Collateral Interest, the holder of the related controlling
Companion Participation) has the right hereunder to give its consent or make a
decision with respect to any servicing matter, in the event that the Servicer or
the Special Servicer, as applicable, determines in accordance with the Servicing
Standard that immediate action is necessary to protect the interests of the
Issuer, the Servicer or the Special Servicer, as applicable, may take such
action without waiting for the Collateral Manager’s (or, with respect to a
Non-Controlled Collateral Interest, the holder of the related controlling
Companion Participation)’s response.

-63-

--------------------------------------------------------------------------------

 

Section 3.24[Reserved].

Section 3.25Certain Matters Related to the Participated Loans. (a) Allocation of
Servicing Advances, Servicing Expenses, and Indemnification Amounts. Any
Servicing Advance, Servicing Expense or indemnification amount with respect to a
Participated Loan shall be reimbursed, subject to the related Participation
Agreement, on a pro rata and pari passu basis (based on the outstanding
principal balance thereof) from amounts allocable to each related Participation.
To the extent that the Issuer bears more than its allocable share of Servicing
Advances, Servicing Expenses or indemnification amounts with respect to any
Commercial Real Estate Loan, the Servicer shall (i) promptly notify the related
Companion Participation Holder and (ii) use commercially reasonable efforts in
accordance with the Servicing Standard to exercise on behalf of the Issuer any
rights under the related Participation Agreement to obtain reimbursement from
the related Companion Participation Holder for the portion of such amount
allocable to such holder’s Companion Participation. Notwithstanding the
foregoing, any Servicing Advance, Servicing Expense or indemnification amount
that the Servicer or the Special Servicer determines in its reasonable judgment
to only relate to the Pari Passu Participation and not to any related Companion
Participation, shall not be allocated to such Companion Participation.

(b)Participation Holder Register. The Servicer shall maintain the register of
participants in accordance with the terms of each Participation Agreement (each,
a “Participation Holder Register”). The Servicer shall record on the applicable
Participation Holder Register the names and contact information (including
addresses, email addresses and telephone numbers) of the holders of the related
Participations, the outstanding balances and/or Future Funding Amounts held by
such holders and the wire transfer instructions for such holders, to the extent
such information is provided in writing to the Servicer by the applicable holder
in accordance with the related Participation Agreement. The initial
Participation Holder Register is set forth on Exhibit E attached hereto. The
Servicer shall update each Participation Holder Register upon any transfer or
reallocation in accordance with the terms of the related Participation Agreement
or upon written notice from any holder of record on the Participation Holder
Register with any change applicable to such holder (including name, contact
information and wire transfer instructions). Each Companion Participation Holder
has agreed to inform the Servicer of its name, address, taxpayer identification
number and wiring instructions (to the extent the foregoing information is not
already contained in the related Participation Agreement) and of any transfer
thereof (together with any instruments of transfer). Each Companion
Participation Holder is required pursuant to the terms of the related
Participation Agreement to inform the Servicer of any future funding with
respect to its Future Funding Companion Participation. Promptly upon receipt of
notice from the Special Servicer of a reallocation in accordance with the
related Participation Agreement, the Servicer shall reflect any such increase on
the Participation Holder Register and shall provide a copy of such updated
register to the Participation Agent, the Issuer, the Collateral Manager and the
related Companion Participation Holder.

In no event shall the Servicer be obligated to pay any party the amounts payable
to a Companion Participation Holder hereunder other than the Person listed as
the applicable Companion Participation Holder on the applicable Participation
Holder Register. In the event that a Companion Participation Holder transfers
its Companion Participation without notice to the Servicer, the Servicer shall
have no liability whatsoever for any misdirected payment on such Companion
Participation and shall have no obligation to recover and redirect such payment.

-64-

--------------------------------------------------------------------------------

 

Each Participation Holder Register shall be made available by the Servicer to
the Note Administrator, the Trustee, the Seller and any related Companion
Participation Holder upon request by any such Person. The Servicer shall
promptly provide the names and addresses of any Companion Participation Holder
to any party hereto, any related Companion Participation Holder or any successor
thereto upon written request, and any such party or successor may, without
further investigation, conclusively rely upon such information. The Servicer
shall have no liability to any Person for the provision of any such names and
addresses.

(c)Payments to Companion Participation Holders. With respect to each Companion
Participation, any amounts payable to the related Companion Participation Holder
shall be transferred to the servicer of the Companion Participation (as
specified in a written notice from Companion Participation Holder to the
Servicer) in accordance with the related Participation Agreement within two (2)
Business Days after receipt of properly identified funds.

(d)The Special Servicer (with respect to any Specially Serviced Loan or REO Loan
and with respect to matters it is processing with respect to any Performing
Loan) or the Servicer (with respect to any Performing Loan other than matters
being processed by the Special Servicer), as applicable, shall take all actions
relating to the servicing and/or administration of, the preparation and delivery
of reports and other information with respect to, the Commercial Real Estate
Loan or any related REO Property required to be performed by the Issuer (as
holder of a Pari Passu Participation) or contemplated to be performed by a
servicer, in any case pursuant to and as contemplated by the related
Participation Agreement and/or any related mezzanine intercreditor agreement. In
addition, notwithstanding anything herein to the contrary, the following
considerations shall apply with respect to the servicing of a Serviced Loan:

(i)none of the Servicer, the Special Servicer, the Collateral Manager, the
Trustee, the Note Administrator or the Advancing Agent shall make any Interest
Advance with respect to any Companion Participation; and

(ii)the Servicer and the Special Servicer shall (other than in the case of an
Administrative Modification or a Criteria-Based Modification) each consult with
and obtain the consent of the related Companion Participation Holder to the
extent required by the related Participation Agreement.

The Special Servicer (with respect to any Specially Serviced Loan or REO Loan
and with respect to matters it is processing with respect to any Performing
Loan) or the Servicer (with respect to any Performing Loan other than matters
being processed by the Special Servicer), as applicable, shall timely provide to
each applicable Companion Participation Holder any reports or notices required
to be delivered to such Companion Participation Holder pursuant to the related
Participation Agreement, and the Special Servicer shall cooperate with the
Servicer in preparing/delivering any such report or notice with respect to
special servicing matters.

The parties hereto recognize and acknowledge the respective rights of each
Companion Participation Holder under the related Participation Agreement.

-65-

--------------------------------------------------------------------------------

 

Any reference to servicing any of the Commercial Real Estate Loans in accordance
with any of the related Asset Documents shall also mean in accordance with the
related Participation Agreement.

(e)Notwithstanding anything herein to the contrary, with respect to any
Participated Loan, the Companion Participation Holder shall be entitled to
exercise any of its rights to the extent expressly set forth in the applicable
Participation Agreement, in accordance with the terms of such Participation
Agreement and this Agreement.

(f)Notices, Reports and Information. With respect to each Serviced Loan, the
Servicer or the Special Servicer, as applicable, shall provide each Companion
Participation Holder (or its designee or representative), any reports, notices
or information required to be delivered to such Companion Participation Holder
pursuant to the related Participation Agreement and otherwise provided by the
Servicer or the Special Servicer, as applicable, hereunder within the same time
frame and to the same extent it is required to provide such reports, notices or
information and materials to the Note Administrator or the Collateral Manager,
as applicable, hereunder.

Section 3.26Ongoing Future Advance Estimates. (a)Pursuant to the Indenture, the
Note Administrator and the Trustee, on behalf of the Noteholders and the Holders
of the Preferred Shares, will be directed by the Issuer to (i) enter into the
Future Funding Agreement and the Future Funding Account Control Agreement,
pursuant to which the Seller will agree to pledge certain collateral described
therein in order to secure certain future funding obligations of the Affiliated
Future Funding Companion Participation Holders as holders of the Future Funding
Companion Participations under the Participation Agreements and (ii) administer
the rights of the Note Administrator and the secured party, as applicable, under
the Future Funding Agreement and the Future Funding Account Control Agreement.
In the event an Access Termination Notice (as defined in the Future Funding
Agreement) has been sent by the Note Administrator to the related account bank
and for so long as such Access Termination Notice is not withdrawn by the Note
Administrator, the Note Administrator will be required, pursuant to the
direction of the Issuer or the Special Servicer on its behalf, to direct the use
of funds on deposit in the Future Funding Controlled Reserve Account pursuant to
the terms of the Future Funding Agreement. Neither the Trustee nor the Note
Administrator will have any obligation to ensure that the Seller is depositing
or causing to be deposited all amounts into the Future Funding Controlled
Reserve Account that are required to be deposited therein pursuant to the Future
Funding Agreement.

(b)Pursuant to the Future Funding Agreement, on the Closing Date, (i) TRTX shall
deliver its Largest One Quarter Future Advance Estimate to the Collateral
Manager, the Special Servicer, the Servicer and the Note Administrator and (ii)
the Future Funding Indemnitor shall deliver to the Collateral Manager, the
Special Servicer, the Servicer, the Note Administrator and the 17g-5 Information
Provider a certification of a responsible financial officer of the Future
Funding Indemnitor that the Future Funding Indemnitor has Segregated Liquidity
at least equal to the Largest One Quarter Future Advance Estimate. Thereafter,
so long as any Future Funding Companion Participation is held by an Affiliated
Future Funding Companion Participation Holder and any future advance obligations
remain outstanding under such Future Funding Companion Participation, no later
than the 18th day (or, if such day is not a Business Day, the next succeeding
Business Day) of the calendar month preceding the beginning of each calendar
quarter, the Future Funding Indemnitor shall deliver (which may be by email) to
the Collateral Manager, the Special Servicer, the Servicer, the Note
Administrator and the 17g-5 Information Provider a certification of a
responsible financial officer of the Future Funding Indemnitor that the Future
Funding Indemnitor has Segregated Liquidity equal to the greater of (i) the
Largest One Quarter Future Advance Estimate or (ii) the controlling Two Quarter
Future Advance Estimate for the immediately following two calendar quarters.

-66-

--------------------------------------------------------------------------------

 

(c)Pursuant to the Future Funding Agreement, for so long as any Future Funding
Companion Participation is held by an Affiliated Future Funding Companion
Participation Holder and so long as any future advance obligations remain
outstanding under such Future Funding Companion Participation and, except as
otherwise provided in clause (a) above, by (x) no earlier than thirty-five (35)
days prior to, and (y) no later than the fifth (5th) day of, the calendar-month
preceding the beginning of each calendar quarter, the Seller is required to
deliver to the Collateral Manager, the Note Administrator and the Future Funding
Indemnitor (i) a Two Quarter Future Advance Estimate for the immediately
following two calendar quarters and (ii) such supporting documentation and other
information (including any relevant calculations) as is reasonably necessary for
the Servicer to perform its obligations described below. The Servicer shall,
within ten (10) days after receipt of the Two Quarter Future Advance Estimate
and supporting documentation from the Seller, (A) review Seller’s Two Quarter
Future Advance Estimate and such supporting documentation and other information
provided by the Seller in connection therewith, (B) consult with the Seller with
respect thereto and make such inquiry, and request such additional information
(and the Seller shall promptly respond to each such request for consultation,
inquiry or request for information), in each case as is commercially reasonable
for the Servicer to perform its obligations described in the following subclause
(C), and (C) by written notice to the Note Administrator, the Seller and the
Future Funding Indemnitor substantially in the form of Exhibit D hereto, either
(1) confirm that nothing has come to the attention of the Servicer in the
documentation provided by the Seller that in the reasonable opinion of the
Servicer would support a determination of a Two Quarter Future Advance Estimate
that is at least 25% higher than Seller’s Two Quarter Future Advance Estimate
for such period and shall state that Seller’s Two Quarter Future Advance
Estimate for such period shall control or (2) deliver its own Two Quarter Future
Advance Estimate for such period. If the Servicer’s Two Quarter Future Advance
Estimate is at least 25% higher than Seller’s Two Quarter Future Advance
Estimate for any period, then the Servicer’s Two Quarter Future Advance Estimate
for such period shall control; otherwise, Seller’s Two Quarter Future Advance
Estimate for such period shall control.

(d)The Seller shall provide the Servicer with the current operating budget for
the Mortgaged Property securing each Commercial Real Estate Loan for which the
related Future Funding Companion Participation is held by an Affiliated Future
Funding Companion Participation Holder within thirty (30) days following the
Closing Date, and shall provide the Servicer with copies of any updates to such
budgets, and shall provide the Servicer with any other documentation and
information reasonably requested by the Servicer with respect to any such Future
Funding Companion Participation from time to time.

The Servicer may conclusively rely on any and all documents and information
provided to the Servicer with respect to any Future Funding Companion
Participation, including the supporting documentation (including any accretive
costs, expenditures or other amounts provided by the Seller) and additional
information provided by the Seller pursuant to this Section 3.26, without any
further investigation or inquiry obligation (except for any investigation or
inquiry in subclause (B) of clause (c) above necessary to perform its
obligations under subclause (C) of clause (c) above). The Servicer shall not,
under any circumstances, be required or permitted (w) to perform site
inspections, (x) consult with parties other than the Seller (including, any
borrowers or property managers), (y) confirm or otherwise investigate any
accretive costs, expenditures or other similar amounts provided by the Seller,
or (z) request information not reasonably available to the Seller.

-67-

--------------------------------------------------------------------------------

 

(e)No Two Quarter Future Advance Estimate will be required to be made by the
Seller or the Servicer for a calendar quarter if, by the fifth (5th) day of the
calendar-month preceding the beginning of such calendar quarter, the Future
Funding Indemnitor delivers (which may be by email) to the Collateral Manager,
the Servicer, the Servicer, the Note Administrator and the 17g-5 Information
Provider a certificate of a responsible financial officer of the Future Funding
Indemnitor certifying that (i) the Future Funding Indemnitor has Segregated
Liquidity equal to at least 100% of the aggregate amount of outstanding future
advance obligations (subject to the same exclusions as the calculation of the
Two Quarter Future Advance Estimate) under the Future Funding Companion
Participations held by Affiliated Future Funding Companion Participation Holders
or (ii) no such future funding obligations remain outstanding under the Future
Funding Companion Participations held by Affiliated Future Funding Companion
Participation Holders. All certifications regarding Segregated Liquidity, any
Two Quarter Future Advance Estimates, or any notices from the Servicer described
in clauses (b) and (c) above shall be emailed to the Note Administrator at
trustadministrationgroup@wellsfargo.com and cts.cmbs.bond.admin@wellsfargo.com
or such other email address as provided by the Note Administrator.

(f)Notwithstanding the provisions of Section 9.03, all estimates,
certifications, documents and other information to be provided to the Servicer
pursuant to this Section 3.26 shall be provided to the Servicer electronically
by email addressed to SAMNotice@situsamc.com, TedWright@situsamc.com, and
TyphaniPhillips@situsamc.com, with a subject reference to “TRTX 2019-FL3” (or
similar reference). Further, any budgets, calculations or other numeric
information delivered to the Servicer shall be delivered in Microsoft Excel
format or in a format as the parties may agree upon from time to time.

-68-

--------------------------------------------------------------------------------

 

Article IV

STATEMENTS AND REPORTS

Section 4.01Reporting by the Servicer and the Special Servicer. (a) On or before
2:00 p.m. (New York time), one (1) Business Day before the Remittance Date, the
Servicer shall deliver to the Issuer, the Collateral Manager and the Note
Administrator the CREFC® Loan Periodic Update File.

(b)The Servicer will provide the Issuer and the Collateral Manager with on-line
access to all information with respect to the Commercial Real Estate Loans via
CMSView or any successor facility or system, as applicable, subject to such
reasonable policies, procedures and limitations as the parties may agree upon
from time to time.

(c)Each year, beginning in the calendar year of this Agreement, to the extent
the Servicer has the information necessary to prepare such reports and returns,
the Servicer shall prepare and file the reports of foreclosures and abandonments
of any Mortgaged Property securing a Serviced Loan and the annual information
returns with respect to each Obligor’s debt service payments under the Serviced
Loans as required by Sections 6050J and 6050H, respectively, of the Code.

(d)One (1) Business Day after each Determination Date, the Special Servicer
shall provide the Servicer with the CREFC® Special Servicer Loan File and any
CREFC® Investor Reporting Package reports customarily prepared by the Special
Servicer. On or before 2:00 p.m. on the Remittance Date, the Servicer shall
forward such CREFC® Special Servicer Loan File and such other reports prepared
by the Special Servicer, together with the reports and files in the CREFC®
Investor Reporting Package (other than the CREFC® Comparative Financial Status
Report, CREFC® NOI Adjustment Worksheet and CREFC® Operating Statement Analysis
Report) customarily prepared by the Servicer, to the Note Administrator, the
Collateral Manager and any related Companion Participation Holder (if the
related Participated Loan is a Serviced Loan). The Note Administrator shall
complete the CREFC® Investor Reporting Package and, to the extent such items
have been delivered to the Note Administrator by the Servicer, make the CREFC®
Investor Reporting Package (and any underlying operating statements and rent
rolls) available to Noteholders pursuant to Section 10.12(a) of the Indenture.

(e)Commencing with respect to the calendar year ending December 31, 2019 (as to
annual information) and the calendar quarter ending on March 31, 2020 (as to
quarterly information), the Servicer, in the case of any Performing Loan, and
the Special Servicer, in the case of any Specially Serviced Loan or REO
Property, shall (i) make reasonable efforts to collect promptly from the related
Obligor quarterly and annual operating statements and rent rolls of the related
real property, financial statements of such Obligor and any other documents or
reports required to be delivered under the terms of the related Asset Documents,
if delivery of such items is required pursuant to the terms of the related Asset
Documents and (ii) promptly (A) review and analyze such items as may be
collected, (B) prepare or update, on a quarterly and annual basis, CREFC® NOI
Adjustment Worksheets, CREFC® Operating Statement Analysis Reports and CREFC®
Comparative Financial Status Reports based on such analysis; and (C) in the case
of the Special Servicer, deliver copies of such prepared written reports and
collected operating statements

-69-

--------------------------------------------------------------------------------

 

and rent rolls to the Servicer. The Servicer, with respect to each Performing
Loan (and with respect to Specially Serviced Loans and REO Properties, if the
Special Servicer has delivered the related CREFC® Operating Statement Analysis
Report, CREFC® NOI Adjustment Worksheet, CREFC® Comparative Financial Status
Reports and operating statements to the Servicer), shall deliver or make
available copies (in electronic format) of each CREFC® Operating Statement
Analysis Report, CREFC® NOI Adjustment Worksheet, CREFC® Comparative Financial
Status Reports and, upon request, the related operating statements (in each
case, promptly following the initial preparation and each material revision
thereof) to the Note Administrator.

(f)Unless otherwise specifically stated herein, if the Servicer is required to
deliver any statement, report or information under any provisions of this
Agreement, the Servicer may satisfy such obligation by (i) physically delivering
a paper copy of such statement, report or information, (ii) delivering such
statement, report or information in a commonly used electronic format, or (iii)
subject to such reasonable policies, procedures and limitations as the parties
may agree upon from time to time, making such statement, report or information
available on the Servicer’s Internet website, unless this Agreement expressly
specifies a particular method of delivery; except that delivery of the reports
provided in Section 4.01(d) above and any other reports that are required to be
posted by the Note Administrator to its internet website pursuant to the terms
of the Indenture shall be delivered electronically to the Note Administrator in
a method acceptable to the Servicer and the Note Administrator.

(g)Except as provided in this Section 4.01 or elsewhere in this Agreement,
neither the Servicer nor the Special Servicer, as the case may be, shall be
required to provide any other report without its prior written consent, which
will not be unreasonably withheld.

(h)Notwithstanding anything in this Agreement to the contrary, none of the
Servicer, the Special Servicer, the Collateral Manager, the Trustee or the Note
Administrator shall have any obligation under this Agreement or the Indenture to
provide any information or reports necessary comply with the reporting
requirements of the EU Securitization Laws.

Article V

SERVICER AND SPECIAL SERVICER COMPENSATION AND EXPENSES

Section 5.01Servicing Compensation. (a) As consideration for servicing the
Commercial Real Estate Loans subject to this Agreement, the Servicer shall be
entitled to a Servicing Fee for each Collateral Interest and Companion
Participation (including any Specially Serviced Loan or REO Loan) remaining
subject to this Agreement during any calendar month or part thereof; provided
that any Servicing Fee allocable to a Companion Participation shall be payable
only in respect of the principal balance of such Companion Participation and
only from collections in respect of the Commercial Real Estate Loan that are
allocated to such Companion Participation; provided, further, that for so long
as the Servicer or an affiliate of the Servicer is servicing the Companion
Participation pursuant to another servicing agreement (other than this
Agreement) with the holder of such Companion Participation or the Servicer has
entered into a sub-servicing agreement with a sub-servicer, which sub-servicer
or an affiliate of such sub-servicer is also servicing such Companion
Participation pursuant to another servicing agreement with the holder of such
Companion Participation, the Servicer hereby waives any Servicing Fee payable on
such Companion Participation under this Agreement and such Servicing Fee on such
Companion

-70-

--------------------------------------------------------------------------------

 

Participation shall not be due and payable hereunder. For purposes of the
foregoing proviso, the Servicer shall be entitled to conclusively rely on a
certification or representation by a sub-servicer as to whether or not such
sub-servicer or an affiliate of such sub-servicer is also servicing such
Companion Participation pursuant to another servicing agreement with the holder
of such Companion Participation. The Servicing Fee shall be payable monthly on
the Remittance Date (or earlier pursuant to the related Participation Agreement)
of each month and shall be computed on the basis of the same outstanding
principal balance and for the period with respect to which any related interest
payment on the related Collateral Interest or, unless waived as set forth above,
on the Companion Participation or distribution on the related Collateral
Interest or, unless waived as set forth above, on the Companion Participation is
computed. The Servicer may pay itself the Servicing Fee on the Remittance Date
(or earlier pursuant to the related Participation Agreement) of each month from
amounts on deposit in the Collection Account or such other funds permitted under
the related Participation Agreement. To the extent that amounts on deposit in
the Collection Account on the Remittance Date are insufficient to pay the
Servicing Fee allocated to any Serviced Loan or related REO Loan, the Issuer
shall pay any such shortfall to the Servicer within ten (10) Business Days after
the Issuer’s receipt of an itemized invoice therefor. The right to receive the
Servicing Fee may not be transferred in whole or in part except in connection
with (i) delegation in respect of servicing of a Commercial Real Estate Loan in
respect of which there is a Companion Participation to a sub-servicer, which
sub-servicer or an affiliate of such sub-servicer is also the servicer under the
related servicing agreement (if any), or (ii) the transfer of all of the
Servicer’s responsibilities and obligations under and as permitted pursuant to
this Agreement.

(b)As further compensation for its activities hereunder, the Servicer shall be
entitled to retain, and shall not be required to deposit in the Collection
Account pursuant to Section 3.03, amounts constituting Additional Servicing
Compensation with respect to the Commercial Real Estate Loans.

(c)The Servicer shall be required to pay all expenses related to the Servicer’s
internal costs, consisting of overhead and employee costs and expenses incurred
by it in connection with its servicing activities hereunder and shall not be
entitled to reimbursement thereof except as specifically provided for herein.

Section 5.02Servicing Advances; Servicer Expenses. (a) The Special Servicer or
the Servicer shall, in the first instance, have the right to determine, in
accordance with the Servicing Standard, the necessity for all Servicing
Advances. With respect to the Serviced Loans only, the Advancing Agent at the
direction of the Special Servicer or the Servicer, as applicable, shall advance
all such funds as are necessary for the purpose of effecting the payment of
(i) real estate taxes, assessments and other similar items that are or may
become a lien on a Mortgaged Property or REO Property, (ii) ground rents (if
applicable), (iii) premiums on Insurance Policies, in each instance if and to
the extent Escrow Payments collected from the related Obligor (or related REO
Proceeds, if applicable) are insufficient to pay such item when due and the
related Obligor has failed to pay such item on a timely basis and (iv) all other
customary, reasonable and necessary out-of-pocket expenses paid or incurred by
the Servicer or the Special Servicer in connection with the servicing (or
special servicing, as applicable) and administering of the Serviced Loans; and
provided, however, that the particular advance would not, if made, constitute a
Nonrecoverable Servicing Advance; and provided, further, however, that with
respect to the payment of real estate taxes, assessments and similar items, the
Advancing Agent shall not be required to make such advance until the later of
(x) five (5) Business Days after the Special Servicer or the Servicer has
received confirmation that such item has not been paid or (y) the date prior to
the date after which any penalty or interest would accrue in respect of such
taxes or assessments.

-71-

--------------------------------------------------------------------------------

 

(b)The Special Servicer and the Collateral Manager shall give the Advancing
Agent, the Servicer and the Issuer no less than five (5) Business Days’ written
(facsimile or electronic) notice before the date on which the Advancing Agent is
requested to make any Servicing Advance with respect to a given Specially
Serviced Loan; provided, however, that only two (2) Business Days’ written
(facsimile or electronic) notice shall be required in respect of Servicing
Advances required to be made on an emergency or urgent basis; provided, further,
that the Special Servicer shall not be entitled to make such a request (other
than for Servicing Advances required to be made on an urgent or emergency basis)
more frequently than twice per calendar month (although such request may relate
to more than one Servicing Advance). The Advancing Agent or the Servicer, as
applicable, may pay to the Special Servicer the aggregate amount of such
Servicing Advances listed on a monthly request, in which case the Special
Servicer shall provide the Servicer with such information in its possession as
the Servicer may reasonably request to enable the Servicer to determine whether
a requested Servicing Advance would constitute a Nonrecoverable Servicing
Advance. Any request by the Special Servicer that the Advancing Agent or the
Servicer make a Servicing Advance shall be deemed to be a determination by the
Special Servicer that such requested Servicing Advance is not a Nonrecoverable
Servicing Advance, and the Advancing Agent and the Servicer shall be entitled to
conclusively rely on such determination; provided that the determination that
such requested Servicing Advance is not a Nonrecoverable Servicing Advance shall
not be binding on the Servicer and the Special Servicer’s determination that a
Servicing Advance is required to be made in accordance with the Servicing
Standard shall not be binding on the Advancing Agent.

The Servicer shall give the Advancing Agent, the Issuer and the Collateral
Manager no less than five (5) Business Days’ written (facsimile or electronic)
notice before the date on which the Advancing Agent is requested to make any
Servicing Advance with respect to a given Performing Loan; provided, however,
that only two (2) Business Days’ written (facsimile or electronic) notice shall
be required in respect of Servicing Advances required to be made on an emergency
or urgent basis; provided, further, that the Servicer shall not be entitled to
make such a request (other than for Servicing Advances required to be made on an
urgent or emergency basis) more frequently than twice per calendar month
(although such request may relate to more than one Servicing Advance). The
Advancing Agent may pay to the Servicer the aggregate amount of such Servicing
Advances listed on a monthly request, in which case the Servicer shall provide
the Advancing Agent with such information in its possession as the Advancing
Agent may reasonably request to enable the Advancing Agent to determine whether
a requested Servicing Advance would constitute a Nonrecoverable Servicing
Advance. Any request by the Servicer that the Advancing Agent make a Servicing
Advance shall be deemed to be a determination by the Servicer that such
requested Servicing Advance is not a Nonrecoverable Servicing Advance, and the
Advancing Agent shall be entitled to conclusively rely on such determination;
provided, that the determination that such requested Servicing Advance is not a
Nonrecoverable Servicing Advance shall not be binding on the Advancing Agent but
the Servicer’s determination that a Servicing Advance is required to be made in
accordance with the Servicing Standard is binding on the Advancing Agent.

(c)Notwithstanding anything to the contrary contained in this Agreement, in the
event that the Advancing Agent fails to make in a timely manner any Servicing
Advance that the Servicer or the Special Servicer has determined is required in
accordance with the Servicing Standard, and the Advancing Agent has not
determined that such Servicing Advance would be a Nonrecoverable Servicing
Advance:

-72-

--------------------------------------------------------------------------------

 

(i)the Note Administrator shall (x) terminate the Advancing Agent hereunder and
under the Indenture and, if the Special Servicer is an Affiliate of, or the same
entity as, the Advancing Agent, terminate the Special Servicer pursuant to
Section 7.02, (y) use reasonable efforts for ninety (90) days after such
termination to replace the Advancing Agent hereunder and under the Indenture in
accordance with the applicable procedures set forth in the Indenture, subject to
satisfaction of the Rating Agency Condition, and (z) if the Special Servicer is
an Affiliate of, or the same entity as, the Advancing Agent, terminate the
Special Servicer and replace the Special Servicer in accordance with the
procedures set forth in Section 6.03 of this Agreement (but, for the avoidance
of doubt, the Note Administrator shall not be responsible for making any
Servicing Advance); and

(ii)within five (5) Business Days of the Servicer’s receipt of written notice of
the Advancing Agent’s failure to make a required Servicing Advance that the
Advancing Agent has not determined to be a Nonrecoverable Servicing Advance, the
Servicer shall promptly make such Servicing Advance, but subject to the
Servicer’s determination that such Servicing Advance is not a Nonrecoverable
Servicing Advance; provided that the Servicer shall be required to make
Servicing Advances pursuant to this Section 5.02(c)(ii) only until a successor
Advancing Agent is appointed, subject to satisfaction of the Rating Agency
Condition. After the Advancing Agent has been removed pursuant to this Section
5.02(c), the Servicer shall be primarily responsible for making Servicing
Advances hereunder, in the manner set forth in this Section 5.02 until a
successor Advancing Agent is appointed, subject to satisfaction of the Rating
Agency Condition. Any successor Advancing Agent’s long-term senior unsecured
debt shall be rated at least “A2” by Moody’s and “A” by DBRS (if rated by DBRS,
or if not rated by DBRS, an equivalent (or higher) rating by any two other
NRSROs (which may include Moody’s)), and whose short-term senior unsecured debt
rating is at least “P-1” from Moody’s.

(d)The Advancing Agent or the Servicer, as applicable, each at its own option
and in its sole discretion, as applicable, instead of obtaining reimbursement
for any Nonrecoverable Servicing Advance immediately, may elect to refrain from
obtaining such reimbursement for such portion of the Nonrecoverable Servicing
Advance during the period ending on the then-current Determination Date for
successive one-month periods for a total period not to exceed 12 months (with
the consent of the Collateral Manager). If the Advancing Agent or Servicer, as
applicable, makes such an election at its sole option to defer reimbursement
with respect to all or a portion of a Nonrecoverable Servicing Advance (and
interest thereon), then such Nonrecoverable Servicing Advance (and interest
thereon) or portion thereof shall continue to be fully reimbursable in any
subsequent one-month period.

(e)On the first Business Day after the Determination Date for the related
Remittance Date, the Advancing Agent or the Special Servicer shall report to the
Servicer if the Advancing Agent or the Special Servicer determines that any
Servicing Advance previously made by the Advancing Agent or the Servicer is a
Nonrecoverable Servicing Advance. The Servicer shall be entitled to conclusively
rely on such a determination, and such determination shall be binding upon the
Servicer, but shall in no way limit the ability of the Servicer in the absence
of such determination to make its own determination that any Servicing Advance
is a Nonrecoverable Servicing Advance. All such Servicing Advances shall be
reimbursable in the first instance from related collections from the Obligors
and further as provided in Section 3.03(b) and Section 3.03(c).

-73-

--------------------------------------------------------------------------------

 

(f)Notwithstanding anything herein to the contrary, no Servicing Advance shall
be required hereunder if such Servicing Advance would, if made, constitute a
Nonrecoverable Servicing Advance. Except as set forth in Section 5.02(c)(ii),
the Servicer shall have no obligation under this Agreement to make any Servicing
Advances. Notwithstanding anything to the contrary contained in this
Section 5.02, the Servicer may in its reasonable judgment elect (but shall not
be required) to make a payment from amounts on deposit in the Collection Account
(which shall be deemed first made from amounts distributable as interest
collections and then from all other amounts comprising principal collections) to
pay for certain expenses set forth below notwithstanding that the Servicer (or
Special Servicer, as applicable) has determined that a Servicing Advance with
respect to such expenditure would be a Nonrecoverable Servicing Advance (unless,
with respect to Specially Serviced Loans or REO Loans, the Special Servicer has
notified the Servicer to not make such expenditure), where making such
expenditure would prevent (i) the related Mortgaged Property (or REO Property)
from being uninsured or being sold at a tax sale or (ii) any event that would
cause a loss of the priority of the lien of the related Mortgage or security
instrument, or the loss of any security for the related Commercial Real Estate
Loan; provided that in each instance, the Servicer or the Special Servicer, as
applicable, determines in accordance with the Servicing Standard (as evidenced
by an Officer’s Certificate delivered to the Issuer) that making such
expenditure is in the best interest of the Relevant Parties in Interest.

(g)At such time as it is reimbursed for any Servicing Advance out of the
Collection Account pursuant to Section 3.03(b), the Advancing Agent and the
Servicer, as the case may be, shall be entitled to receive, out of any amounts
then on deposit in the Collection Account in accordance with the provisions of
Section 3.03(b) interest at the Advance Rate in effect from time to time,
accrued on the amount of such Servicing Advance from the date made to, but not
including, the date of reimbursement. The Servicer shall reimburse the Advancing
Agent or itself, as the case may be, for any outstanding Servicing Advance as
soon as practically possible after receipt of payments from the related Obligor
that represent reimbursement of such Servicing Advances, Liquidation Proceeds,
Insurance and Condemnation Proceeds and REO Proceeds of the Commercial Real
Estate Loan, Mortgaged Property or REO Property for which such Servicing Advance
was made or if such Servicing Advance has been determined to be a Nonrecoverable
Servicing Advance, from general collections in respect of all of the Commercial
Real Estate Loans as reimbursement for such Servicing Advance.

(h)Neither the Servicer nor the Advancing Agent shall have any liability to the
Issuer, the Noteholders, any Companion Participation Holder or any other Person
if its determination that a Servicing Advance made or to be made is a
Nonrecoverable Servicing Advance should prove to be wrong or incorrect, so long
as such determination in the case of the Advancing Agent was made on a
reasonable basis in good faith or, in the case of the Servicer was made in
accordance with the Servicing Standard.

(i)The Servicer shall not be obligated to make Interest Advances.

-74-

--------------------------------------------------------------------------------

 

Section 5.03Special Servicing Compensation. (a) As compensation for its
activities hereunder, the Special Servicer shall be entitled to receive the
Special Servicing Fee with respect to each Specially Serviced Loan and REO Loan;
provided that any Special Servicing Fee allocable to a Companion Participation
shall be paid only from amounts allocated to such Companion Participation in
accordance with the related Participation Agreement. As to each Specially
Serviced Loan and REO Loan, the Special Servicing Fee shall accrue from time to
time at the Special Servicing Fee Rate and shall be computed on the basis of the
stated principal balance of such Specially Serviced Loan and in the same manner
as interest is calculated on the Specially Serviced Loans and, in connection
with any partial month interest payment, for the same period respecting which
any related interest payment due on such Specially Serviced Loan or deemed to be
due on such REO Loan is computed. The Special Servicing Fee with respect to any
Specially Serviced Loan or REO Loan shall cease to accrue if a Liquidation Event
occurs in respect thereof. The Special Servicing Fee shall be payable monthly,
on an asset-by-asset basis, in accordance with the provisions of
Section 3.03(b). The right to receive the Special Servicing Fee may not be
transferred in whole or in part except in connection with the transfer of all of
the Special Servicer’s responsibilities and obligations under this Agreement.
The Special Servicer shall be required to pay all expenses related to the
Special Servicer’s internal costs consisting as overhead and employees expenses
incurred by it in connection with its servicing activities hereunder and shall
not be entitled to reimbursement thereof except as specifically provided for
herein.

(b)The Special Servicer shall be entitled to a Workout Fee with respect to each
Corrected Loan at the Workout Fee Rate on such Commercial Real Estate Loan for
so long as it remains a Corrected Loan; provided that any Workout Fee allocable
to a Companion Participation shall be paid only from amounts allocated to such
Companion Participation in accordance with the related Participation Agreement.
The Workout Fee with respect to any Corrected Loan will cease to be payable if
such Commercial Real Estate Loan again becomes a Specially Serviced Loan;
provided that a new Workout Fee will become payable if and when such Specially
Serviced Loan again becomes a Corrected Loan. If the Special Servicer is
terminated or resigns, it shall retain the right to receive any and all Workout
Fees payable in respect of Commercial Real Estate Loans that became Corrected
Loans prior to the time of such termination or resignation, except the Workout
Fees will no longer be payable if the Commercial Real Estate Loan subsequently
becomes a Specially Serviced Loan. If the Special Servicer resigns or is
terminated (other than for cause), it will receive any Workout Fees payable on
Specially Serviced Loans for which the resigning or terminated Special Servicer
had cured the event of default through a modification, restructuring or workout
negotiated by the Special Servicer and evidenced by a signed writing with
respect to which one (1) scheduled payment has been made, but which had not as
of the time the Special Servicer resigned or was terminated become a Corrected
Loan solely because the Obligor had not had sufficient time to make three (3)
consecutive timely Monthly Payments and which subsequently becomes a Corrected
Loan as a result of the Obligor making such three (3) consecutive timely Monthly
Payments. The successor Special Servicer will not be entitled to any portion of
such Workout Fees to which the predecessor Special Servicer is entitled pursuant
to the preceding sentence. The Special Servicer shall be entitled to a
Liquidation Fee with respect to each Specially Serviced Loan as to which the
Special Servicer receives any Liquidation Proceeds or Insurance and Condemnation
Proceeds subject to the exceptions set forth in the definition of Liquidation
Fee (such Liquidation Fee to be paid out of such Liquidation Proceeds, Insurance
and Condemnation Proceeds); provided that any Liquidation Fee allocable to a
Companion Participation shall be paid only from amounts allocated to such
Companion Participation in accordance with the related Participation Agreement.
Notwithstanding anything to the contrary

-75-

--------------------------------------------------------------------------------

 

described above, no Liquidation Fee will be payable based on, or out of,
Liquidation Proceeds received in connection with (w) the repurchase of any
Commercial Real Estate Loan by the Seller for a breach of representation or
warranty or for defective or deficient Commercial Real Estate Loan documentation
so long as such repurchase is completed within the period (including any
extension thereof) provided for such repurchase in the Collateral Interest
Purchase Agreement (x) the purchase of any Defaulted Collateral Interest or
Credit Risk Collateral Interest by the Collateral Manager pursuant to Section
12.1(b) of the Indenture, (y) the sale of Commercial Real Estate Loans pursuant
to Section 12.1 of the Indenture, or (z) the purchase of a Specially Serviced
Loan or REO Property by any lender or Companion Participation Holder pursuant to
any purchase option. If, however, Liquidation Proceeds or Insurance and
Condemnation Proceeds are received with respect to any Corrected Loan and the
Special Servicer is properly entitled to a Workout Fee, such Workout Fee will be
payable based on and out of the portion of such Liquidation Proceeds and
Insurance and Condemnation Proceeds that constitute principal and/or interest on
such Commercial Real Estate Loan. Notwithstanding anything herein to the
contrary, the Special Servicer shall be entitled to receive only a Liquidation
Fee or a Workout Fee, but not both, with respect to proceeds on any Commercial
Real Estate Loan.

(c)Additionally, the Special Servicer will be entitled to reimbursement of
expenses, as permitted under this Agreement. In underwriting, processing and
closing, any approved Obligor request, including any Administrative Modification
or Criteria-Based Modification, the Special Servicer shall be entitled to
utilize the services of the Collateral Manager and shall be entitled to make
such arrangements with respect to the compensation of such parties from the
related amendment fees, assumption fees, modification fees, waiver fees, consent
fees and similar fees collected from the related Obligor as the Special Servicer
deems appropriate. Notwithstanding the utilization of the Collateral Manager,
the Special Servicer shall remain obligated to perform its duties hereunder.

(d)As further compensation for its activities hereunder, the Special Servicer
shall be entitled to retain, and shall not be required to deposit in the
Collection Account pursuant to Section 3.03 or any REO Account pursuant to
Section 3.13, amounts constituting Additional Special Servicing Compensation
with respect to the Commercial Real Estate Loans.

Article VI

THE SERVICER AND THE ISSUER

Section 6.01No Assignment; Merger or Consolidation. Except as otherwise provided
for in this Section or in Section 2.02 or 6.03(c), neither the Servicer nor the
Special Servicer may assign this Agreement or any of its rights, powers, duties
or obligations hereunder; provided, however, that the Servicer or the Special
Servicer may assign this Agreement to a Qualified Affiliate upon satisfaction of
the Rating Agency Condition and the written consent of the Issuer (or the
Collateral Manager acting on behalf of the Issuer).

The Servicer or the Special Servicer may be merged or consolidated with or into
any Person, or transfer all or substantially all of its assets to any Person, in
which case any Person resulting from any merger or consolidation to which it
shall be a party, or any Person succeeding to its business, shall be the
successor of the Servicer or the Special Servicer hereunder, and shall be deemed
to have assumed all of the liabilities of the Servicer or the Special Servicer
hereunder.

-76-

--------------------------------------------------------------------------------

 

Section 6.02Liability and Indemnification. None of the Servicer, the Special
Servicer, the Trustee, the Note Administrator, the Collateral Manager nor their
Affiliates nor any of the managers, members, directors, officers, employees or
agents thereof shall be under any liability to either the Issuer or the
Co-Issuer or any third party (including the Noteholders) for taking or
refraining from taking any action, in good faith pursuant to or in connection
with this Agreement, or for errors in judgment; provided, however, that none of
the Servicer, the Special Servicer, the Note Administrator, the Collateral
Manager or the Trustee or any such Person will be protected against any breach
of its representations or warranties (if any) made in this Agreement or any
liability that would otherwise be imposed by reason of willful misfeasance, bad
faith or negligence in the performance of its duties hereunder. The Servicer,
the Special Servicer, the Note Administrator, the Collateral Manager or the
Trustee, as the case may be, and any director, officer, manager, member,
employee or agent thereof may rely in good faith on any document of any kind
which, prima facie, is properly executed and submitted by any appropriate Person
respecting any matters arising hereunder. The Servicer, the Special Servicer,
the Note Administrator, the Collateral Manager or the Trustee, as the case may
be, and any member, manager, director, officer, employee or agent thereof shall
be indemnified and held harmless by the Issuer and the Co-Issuer against any
loss, liability or expense incurred, including reasonable attorneys’ fees,
including in connection with the enforcement of such indemnity, in connection
with any claim, legal action, investigation or proceeding relating to this
Agreement, the performance hereunder by, or any specific action which the
Issuer, the Co-Issuer, the Servicer, the Special Servicer, the Note
Administrator, the Collateral Manager or the Trustee authorized, requested or
advised the Servicer, the Special Servicer, the Note Administrator, the
Collateral Manager or the Trustee, as the case may be, to perform pursuant to
this Agreement, as such are incurred, except for any loss, liability or expense
incurred by reason of the willful misfeasance, bad faith, or negligence in the
performance of the duties of the Servicer, the Special Servicer, the Note
Administrator, the Collateral Manager or the Trustee, as the case may be, or
breach of the Servicer’s, the Special Servicer’s, the Note Administrator’s, the
Collateral Manager’s or the Trustee’s, as the case may be, representations and
warranties set forth in Section 7.01. Any such indemnification shall be payable
from any amounts on deposit in the Collection Account (other than in the case of
the Note Administrator and the Trustee) and pursuant to the Priority of Payments
under the Indenture.

In the event that the Servicer, the Special Servicer, the Note Administrator,
the Collateral Manager or the Trustee, as the case may be, sustains any loss,
liability or expense which results from any overcharges to Obligors under the
Commercial Real Estate Loans, to the extent that such overcharges were collected
by the Servicer or the Special Servicer, as the case may be, and remitted to the
Issuer, the Issuer (or the Collateral Manager acting on behalf of the Issuer)
shall promptly remit such overcharge to the related Obligor or other Obligors
after the Issuer’s receipt of written notice from the Servicer or the Special
Servicer, as the case may be, regarding such overcharge.

The Issuer and any director, officer, employee or agent thereof shall be
indemnified and held harmless by the Servicer, the Special Servicer, the Note
Administrator, the Collateral Manager or the Trustee, as the case may be,
against any loss, liability or expense incurred, including reasonable attorneys’
fees, including in connection with the enforcement of this indemnity, by reason
of (i) the willful misfeasance, bad faith or negligence in the performance of
the duties of the Servicer, the Special Servicer, the Note Administrator (in
each of its capacities under the Indenture except in its capacity as Designated
Transaction Representative), the Collateral Manager or the Trustee, as
applicable, hereunder or (ii) a breach of the representations and warranties of
the Servicer or the Special Servicer set forth in Section 7.01.

-77-

--------------------------------------------------------------------------------

 

Each of the Servicer and the Special Servicer, severally and not jointly, shall
indemnify and hold harmless each of the Trustee and the Note Administrator from
and against any claims, losses, damages, penalties, fines, forfeitures,
reasonable legal fees and expenses, including the costs of enforcing this
indemnity, and related costs, judgments and other costs and expenses incurred by
the Trustee or the Note Administrator, as the case may be, that arise out of or
are based upon the negligence, bad faith, fraud or willful misconduct on the
part of the Servicer or the Special Servicer, as the case may be, in the
performance of its obligations under this Agreement or its negligent disregard
of its obligations and duties under this Agreement.

Each of the Trustee and the Note Administrator (in each of its capacities under
the Indenture except in its capacity as Designated Transaction Representative),
severally and not jointly, shall indemnify and hold harmless each of the
Servicer and the Special Servicer from and against any claims, losses, damages,
penalties, fines, forfeitures, reasonable legal fees and expenses, including the
costs of enforcing this indemnity, and related costs, judgments and other costs
and expenses incurred by the Servicer or the Special Servicer, as the case may
be, that arise out of or are based upon the negligence, bad faith, fraud or
willful misconduct on the part of the Trustee or the Note Administrator (in each
of its capacities under the Indenture except in its capacity as Designated
Transaction Representative), as the case may be, in the performance of its
obligations under this Agreement or the Indenture or its negligent disregard of
its obligations and duties under this Agreement or the Indenture.

Each of the Servicer and the Special Servicer shall be entitled to the same
rights, protections, immunities and indemnities afforded to each herein in
connection with any matter contained in the Indenture.

Neither the Servicer nor the Special Servicer shall be responsible for any delay
or failure in performance resulting from acts beyond its control (such acts
include but are not limited to acts of God, strikes, lockouts, riots and acts of
war); provided that such delay or failure is not also a result of its own
negligence, bad faith or willful misconduct. Additionally, neither the Servicer
nor the Special Servicer shall be liable for the actions or omissions of the
Issuer, the Co-Issuer, the Collateral Manager (or, with respect to a
Non-Controlled Collateral Interest, the holder of the related controlling
Companion Participation), the Trustee, the Note Administrator, the Servicer (in
the case of the Special Servicer), the Special Servicer (in the case of the
Servicer), and without limiting the foregoing, neither the Servicer nor the
Special Servicer shall be under any obligation to verify compliance by any party
hereto with the terms of the Indenture (other than itself) or to verify or
independently determine the accuracy of information received by it from the
Trustee or Note Administrator (or from any selling institution, agent bank,
trustee or similar source) with respect to the Commercial Real Estate Loans or
Collateral Interests.

The provisions of this Section shall survive any termination of the rights and
obligations of the Servicer, the Special Servicer, the Note Administrator or the
Trustee hereunder.

Section 6.03Eligibility; Successor, the Servicer or the Special Servicer. (a)
The Issuer, the Collateral Manager, the Servicer and the Special Servicer shall
each be liable in accordance herewith only to the extent of the obligations
specifically and respectively imposed upon and undertaken by the Issuer, the
Collateral Manager, the Servicer and the Special Servicer herein.

-78-

--------------------------------------------------------------------------------

 

(b)(i) Subject to the provisions of Sections 6.03(f) and 7.03, within thirty
(30) days of the Servicer or the Special Servicer receiving a notice of
termination pursuant to Section 7.02, the Issuer (or the Collateral Manager
acting on behalf of the Issuer) shall retain a successor servicer or special
servicer, as applicable (subject to the satisfaction of the Rating Agency
Condition), or (ii) on or after the date the Issuer receives the resignation of
the Servicer or the Special Servicer in accordance with Section 8.01(a), the
resigning Servicer or Special Servicer, as the case may be, shall identify and
retain a successor servicer or special servicer who shall assume the Servicer’s
or Special Servicer’s duties pursuant to Section 6.03(c), subject to
satisfaction of the Rating Agency Condition. Such successor servicer or special
servicer, as the case may be, shall be collectively referred to herein as
“Successor.” The Successor shall be the successor in all respects to the
Servicer or Special Servicer, as the case may be, in its capacity as Servicer or
Special Servicer under this Agreement and the transactions set forth or provided
for herein and shall have all the rights and powers and be subject to all the
responsibilities, duties and liabilities relating thereto placed on the Servicer
or Special Servicer, as the case may be, accruing after such termination or
resignation; provided, however, that any failure to perform such duties or
responsibilities caused by the Servicer’s or Special Servicer’s failure to
comply with Section 7.01 shall not be considered a default by the Successor
hereunder. In its capacity as Successor, the Successor shall have the same
limitation of liability herein granted to the Servicer or Special Servicer, as
the case may be. In connection with any such appointment and assumption, the
Issuer (or the Collateral Manager acting on behalf of the Issuer) may make such
arrangements for the compensation of such Successor as it and such Successor
shall agree; provided, however, that no compensation shall be in excess of that
permitted the Servicer or Special Servicer, as the case may be, hereunder. If no
Successor servicer or special servicer, as the case may be, shall have been so
appointed and have accepted appointment within thirty (30) days after the
Servicer or Special Servicer receives notice of termination in accordance with
Section 8.01, the Issuer (or the Collateral Manager acting on behalf of the
Issuer) may petition any court of competent jurisdiction for the appointment of
a Successor servicer or special servicer, as the case may be. Except as provided
in Section 6.03(c) herein, until the Successor is appointed and has accepted
such appointment, the Servicer or the Special Servicer shall continue to serve
as Servicer or Special Servicer hereunder, as applicable, and shall have all the
rights, benefits and powers and be subject to all the responsibilities, duties
and liabilities relating thereto placed on the Servicer or Special Servicer, as
the case may be, hereunder. Once appointed, the Servicer or the Special
Servicer, as the case may be, shall cooperate with the Successor to take such
reasonable action, consistent with this Agreement, to effectuate any such
succession.

(c)Subject to the provisions of Section 6.01, neither the Servicer nor the
Special Servicer shall resign from the obligations and duties hereby imposed on
it, except in the event that (i) its duties hereunder are no longer permissible
under applicable law or are in material conflict by reason of applicable law
with any other activities carried on by it or (ii) a successor servicer or
special servicer that is a Qualified Servicer, as applicable, has assumed the
Servicer’s or the Special Servicer’s, as applicable, responsibilities and
obligations, and the Rating Agency Condition has been satisfied with respect to
appointment of a successor servicer or special servicer. Any determination under
clause (i) of the immediately preceding sentence permitting the resignation of
the Servicer shall be evidenced by an opinion of counsel to such effect
delivered to the Issuer, the Note Administrator and the Trustee and the 17g‑5
Information Provider. Except for a resignation described above in
Section 6.03(c)(i), no resignation by the Servicer or the Special Servicer under
this Agreement shall become effective until the Successor, in accordance with
Section 6.03(b), shall have assumed the Servicer’s or Special Servicer’s, as the
case may be, responsibilities and obligations. Resignation under
Section 6.03(c)(i) shall be effective within thirty (30) days of such notice.

-79-

--------------------------------------------------------------------------------

 

(d)The Collateral Manager will have the right to designate any successor
Servicer appointed under this Agreement; provided, however, that if the
Collateral Manager does not appoint a successor Servicer (including that the
assumption by such successor Servicer becomes effective) within sixty (60) days
from notice of termination or resignation, as applicable, the Servicer may
appoint such successor Servicer.

Article VII

REPRESENTATIONS AND WARRANTIES; TERMINATION EVENTS

Section 7.01Representations and Warranties. (a) The Servicer hereby makes the
following representations and warranties to each of the other parties hereto:

(i)Due Organization, Qualification and Authority. The Servicer is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Texas, and is licensed in each state to the extent
necessary to ensure the enforceability of each Commercial Real Estate Loan and
to perform its duties and obligations under this Agreement in accordance with
the terms of this Agreement; the Servicer has the full power, authority and
legal right to execute and deliver this Agreement and to perform in accordance
herewith; the Servicer has duly authorized the execution, delivery and
performance of this Agreement and has duly executed and delivered this
Agreement; this Agreement constitutes the valid, legal, binding obligation of
the Servicer, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, receivership, moratorium or other laws relating to or affecting
the rights of creditors generally and by general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law);

(ii)No Conflicts. Neither the execution and delivery of this Agreement, nor the
fulfillment of or compliance with the terms and conditions of this Agreement by
the Servicer, (v) conflicts with or results in a breach of any of the terms,
conditions or provisions of the Servicer’s certificate of formation, as amended,
or limited liability company agreement, as amended, (w) conflicts with or
results in a breach of any agreement or instrument to which the Servicer is now
a party or by which it (or any of its properties) is bound, or constitutes a
default or results in an acceleration under any of the foregoing if compliance
therewith is necessary (1) to ensure the enforceability of any Commercial Real
Estate Loan, or (2) for the Servicer to perform its obligations under this
Agreement in accordance with the terms hereof, (x) conflicts with or results in
a breach of any legal restriction if compliance therewith is necessary (1) to
ensure the enforceability of any Commercial Real Estate Loan, or (2) for the
Servicer to perform its obligations under this Agreement in accordance with the
terms hereof, (y) results in the violation of any law, rule, regulation, order,
judgment or decree to which the Servicer or its property is subject if
compliance therewith is necessary (1) to ensure the enforceability of any
Commercial Real Estate Loan, or (2) for the Servicer to perform its obligations
under this Agreement in accordance with the terms hereof or (z) results in the
creation or imposition of any lien, charge or encumbrance that would have a
material adverse effect upon any of its properties pursuant to the terms of any
mortgage, contract, deed of trust or other instrument, or materially impairs the
ability of (1) the Issuer and the Companion Participation Holder to realize on
the Commercial Real Estate Loans, or (2) the Servicer to perform its obligations
hereunder;

-80-

--------------------------------------------------------------------------------

 

(iii)No Litigation Pending. There is no action, suit, or proceeding pending or,
to Servicer’s knowledge, threatened against the Servicer which, either in any
one instance or in the aggregate, would draw into question the validity of this
Agreement or the Commercial Real Estate Loans, or would be likely to impair
materially the ability of the Servicer to perform its duties and obligations
under the terms of this Agreement;

(iv)No Consent Required. No consent, approval, authorization or order of, or
registration or filing with, or notice to, any court or governmental agency or
body having jurisdiction or regulatory authority over the Servicer is required
for (x) the Servicer’s execution and delivery of this Agreement, or (y) the
consummation of the transactions of the Servicer contemplated by this Agreement,
or, to the extent required, such consent, approval, authorization, order,
registration, filing or notice has been obtained, made or given (as applicable),
except that the Servicer may not be duly qualified to transact business as a
foreign limited liability company or licensed in one or more states if such
qualification or licensing is not necessary (1) to ensure the enforceability of
any Commercial Real Estate Loan, or (2) for the Servicer to perform its
obligations under this Agreement in accordance with the terms hereof;

(v)No Default/Violation. The Servicer is not in default with respect to any
order or decree of any court or any order, regulation or demand of any federal,
state, municipal or governmental agency, which, in the judgment of the Servicer,
will have consequences that would materially and adversely affect the financial
condition or operations of the Servicer or its properties taken as a whole or
its performance hereunder;

(vi)E&O Insurance. The Servicer currently maintains a fidelity bond and errors
and omissions insurance or self-insures, in either case meeting the requirements
of Section 3.05(c);

(b)The Special Servicer hereby makes the following representations and
warranties to the each of the other parties hereto:

(i)Due Organization, Qualification and Authority. The Special Servicer is a
limited liability company duly organized, validly existing and in good standing
under the laws of the State of Delaware, and is duly qualified to transact
business as a foreign limited liability company, in good standing and licensed
in each state to the extent necessary to ensure the enforceability of each
Commercial Real Estate Loan and to perform its duties and obligations under this
Agreement in accordance with the terms of this Agreement; the Special Servicer
has the full power, authority and legal right to execute and deliver this
Agreement and to perform in accordance herewith; the Special Servicer has duly
authorized the execution, delivery and performance of this Agreement and has
duly executed and delivered this Agreement; this Agreement constitutes the
valid, legal, binding obligation of the Special Servicer, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
receivership, moratorium or other laws relating to or affecting the rights of
creditors generally and by general principles of equity (regardless of whether
such enforcement is considered in a proceeding in equity or at law);

-81-

--------------------------------------------------------------------------------

 

(ii)No Conflicts. Neither the execution and delivery of this Agreement, nor the
fulfillment of or compliance with the terms and conditions of this Agreement by
the Special Servicer, (v) conflicts with or results in a breach of any of the
terms, conditions or provisions of the Special Servicer’s certificate of
formation, as amended, or limited liability company agreement, as amended,
(w) conflicts with or results in a breach of any agreement or instrument to
which the Special Servicer is now a party or by which it (or any of its
properties) is bound, or constitutes a default or results in an acceleration
under any of the foregoing if compliance therewith is necessary (1) to ensure
the enforceability of any Commercial Real Estate Loan, or (2) for the Special
Servicer to perform its obligations under this Agreement in accordance with the
terms hereof, (x) conflicts with or results in a breach of any legal restriction
if compliance therewith is necessary (1) to ensure the enforceability of any
Commercial Real Estate Loan, or (2) for the Special Servicer to perform its
obligations under this Agreement in accordance with the terms hereof,
(y) results in the violation of any law, rule, regulation, order, judgment or
decree to which the Special Servicer or its property is subject if compliance
therewith is necessary (1) to ensure the enforceability of any Commercial Real
Estate Loan, or (2) for the Special Servicer to perform its obligations under
this Agreement in accordance with the terms hereof or (z) results in the
creation or imposition of any lien, charge or encumbrance that would have a
material adverse effect upon any of its properties pursuant to the terms of any
mortgage, contract, deed of trust or other instrument, or materially impairs the
ability of (1) the Issuer and the Companion Participation Holder to realize on
the Commercial Real Estate Loans, or (2) the Special Servicer to perform its
obligations hereunder;

(iii)No Litigation Pending. There is no action, suit, or proceeding pending or,
to Special Servicer’s knowledge, threatened against the Special Servicer which,
either in any one instance or in the aggregate, would draw into question the
validity of this Agreement or the Commercial Real Estate Loans, or would be
likely to impair materially the ability of the Special Servicer to perform its
duties and obligations under the terms of this Agreement;

(iv)No Consent Required. No consent, approval, authorization or order of, or
registration or filing with, or notice to, any court or governmental agency or
body having jurisdiction or regulatory authority over the Special Servicer is
required for (x) the Special Servicer’s execution and delivery of this
Agreement, or (y) the consummation of the transactions of the Special Servicer
contemplated by this Agreement, or, to the extent required, such consent,
approval, authorization, order, registration, filing or notice has been
obtained, made or given (as applicable), except that the Special Servicer may
not be duly qualified to transact business as a foreign limited liability
company or licensed in one or more states if such qualification or licensing is
not necessary (1) to ensure the enforceability of any Commercial Real Estate
Loan, or (2) for the Special Servicer to perform its obligations under this
Agreement in accordance with the terms hereof.

(v)No Default/Violation. The Special Servicer is not in default with respect to
any order or decree of any court or any order, regulation or demand of any
federal, state, municipal or governmental agency, which, in the judgment of the
Special Servicer, will have consequences that would materially and adversely
affect the financial condition or operations of the Special Servicer or its
properties taken as a whole or its performance hereunder;

-82-

--------------------------------------------------------------------------------

 

(vi)E&O Insurance. The Special Servicer currently maintains a fidelity bond and
errors and omissions insurance or self-insures, in either case meeting the
requirements of Section 3.05(c) hereof.

(c)The Issuer hereby makes the following representations and warranties to the
each of the other parties hereto:

(i)Due Authority. The Issuer has the full power, authority and legal right to
execute and deliver this Agreement and to perform in accordance herewith; the
Issuer has duly authorized the execution, delivery and performance of this
Agreement and has duly executed and delivered this Agreement; the Issuer has the
right to authorize the Servicer to perform the actions contemplated herein; this
Agreement constitutes the valid, legal, binding obligation of the Issuer, except
as enforceability may be limited by bankruptcy, insolvency, reorganization,
receivership, moratorium or other laws relating to or affecting the rights of
creditors generally and by general principles of equity (regardless of whether
such enforcement is considered in a proceeding in equity or at law).

(ii)Non-Exempt Person. The Issuer is a Non-Exempt Person.

(iii)Anti-Money Laundering/International Trade Law Compliance. As of the date of
this Agreement, each Remittance Date or Payment Date under Section 3.02 or
Section 3.03, and at all times until the Agreement has been terminated and all
amounts hereunder have been paid in full, that: (A) no Covered Entity (1) is a
Sanctioned Person, (2) has any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law, (3) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law or (4) engages in any dealings or
transactions prohibited by any Anti-Terrorism Law, (B) the proceeds of this
Agreement will not be used to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any Law, (C) the funds used to pay the Servicer are not
derived from any unlawful activity; and (D) each Covered Entity is in compliance
with, and no Covered Entity engages in any dealings or transactions prohibited
by, any Laws, including but not limited to any Anti-Terrorism Laws. The Issuer
covenants and agrees that it shall immediately notify the Servicer in writing
upon the occurrence of a Reportable Compliance Event.

(iv)Ownership of Collateral Interests. The Issuer is the beneficial owner of the
Collateral Interests and has the right to perform the actions contemplated
herein.

-83-

--------------------------------------------------------------------------------

 

(v)No Conflicts. Neither the execution and delivery of this Agreement, nor the
fulfillment of or compliance with the terms and conditions of this Agreement by
the Issuer: (v) conflicts with or results in a breach of any of the terms,
conditions or provisions of the Issuer’s governing documents, (w) conflicts with
or results in a breach of any agreement or instrument to which the Issuer is now
a party or by which it (or any of its properties) is bound, or constitutes a
default or results in an acceleration under any of the foregoing if compliance
therewith is necessary (1) to ensure the enforceability of any Commercial Real
Estate Loan, or (2) for the Issuer to perform its obligations under this
Agreement in accordance with the terms hereof, (x) conflicts with or results in
a breach of any legal restriction if compliance therewith is necessary (1) to
ensure the enforceability of any Commercial Real Estate Loan, or (2) for the
Issuer to perform its obligations under this Agreement in accordance with the
terms hereof, (y) results in the violation of any law, rule, regulation, order,
judgment or decree to which the Issuer or its property is subject if compliance
therewith is necessary (1) to ensure the enforceability of any Commercial Real
Estate Loan, or (2) for the Issuer to perform its obligations under this
Agreement in accordance with the terms hereof or (z) results in the creation or
imposition of any lien, charge or encumbrance that would have a material adverse
effect upon any of its properties pursuant to the terms of any mortgage,
contract, deed of trust or other instrument, or materially impairs the ability
of (1) the Issuer and the Companion Participation Holder to realize on the
Commercial Real Estate Loans, or (2) the Issuer to perform its obligations
hereunder.

(vi)No Litigation Pending. There is no action, suit, or proceeding pending or,
to Issuer’s knowledge, threatened against the Issuer which, either in any one
instance or in the aggregate, would draw into question the validity of this
Agreement or the Commercial Real Estate Loans, or would be likely to impair
materially the ability of the Issuer to perform its duties and obligations under
the terms of this Agreement.

(vii)No Consent Required. No consent, approval, authorization or order of, or
registration or filing with, or notice to, any court or governmental agency or
body having jurisdiction or regulatory authority over the Issuer is required for
(x) the Issuer’s execution and delivery of this Agreement, or (y) the
consummation of the transactions of the Issuer contemplated by this Agreement,
or, to the extent required, such consent, approval, authorization, order,
registration, filing or notice has been obtained, made or given (as applicable),
except that the Issuer may not be duly qualified to transact business as a
foreign company or licensed in one or more states if such qualification or
licensing is not necessary (1) to ensure the enforceability of any Commercial
Real Estate Loan, or (2) for the Issuer to perform its obligations under this
Agreement in accordance with the terms hereof.

(viii)No Default/Violation. The Issuer is not in default with respect to any
order or decree of any court or any order, regulation or demand of any federal,
state, municipal or governmental agency, which default would materially and
adversely affect the ability of the Issuer to perform its obligations hereunder.

(ix)Commercial or Multifamily Loans. The Commercial Real Estate Loans relate to
or are comprised of only commercial or multifamily loans, the proceeds of which
loans were used primarily for commercial or multifamily purposes and not for
personal, single family or single household purposes.

(d)The Collateral Manager hereby makes the following representations and
warranties to each of the other parties hereto:

-84-

--------------------------------------------------------------------------------

 

(i)Due Organization and Authority. The Collateral Manager is a limited
partnership, during organized validly existing and in good standing under the
laws of Delaware. The Collateral Manager has the full power, authority and legal
right to execute and deliver this Agreement and to perform in accordance
herewith; the Collateral Manager has duly authorized the execution, delivery and
performance of this Agreement and has duly executed and delivered this
Agreement; this Agreement constitutes the valid, legal, binding obligation of
the Collateral Manager, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, receivership, moratorium or other laws relating to
or affecting the rights of creditors generally and by general principles of
equity (regardless of whether such enforcement is considered in a proceeding in
equity or at law).

(ii)No Conflicts. Neither the execution and delivery of this Agreement, nor the
fulfillment of or compliance with the terms and conditions of this Agreement by
the Collateral Manager, (a) conflicts with or results in a breach of any of the
terms, conditions or provisions of the Collateral Manager’s certificate of
formation, as amended, or limited liability company agreement, as amended,
(b) conflicts with or results in a breach of any agreement or instrument to
which the Collateral Manager is now a party or by which it (or any of its
properties) is bound, or constitutes a default or results in an acceleration
under any of the foregoing if compliance therewith is necessary (1) to ensure
the enforceability of any Commercial Real Estate Loan, or (2) for the Collateral
Manager to perform its obligations under this Agreement in accordance with the
terms hereof, (c) conflicts with or results in a breach of any legal restriction
if compliance therewith is necessary (1) to ensure the enforceability of any
Commercial Real Estate Loan, or (2) for the Collateral Manager to perform its
obligations under this Agreement in accordance with the terms hereof,
(d) results in the violation of any law, rule, regulation, order, judgment or
decree to which the Collateral Manager or its property is subject if compliance
therewith is necessary (1) to ensure the enforceability of any Commercial Real
Estate Loan, or (2) for the Collateral Manager to perform its obligations under
this Agreement in accordance with the terms hereof, or (e) results in the
creation or imposition of any lien, charge or encumbrance that would have a
material adverse effect upon any of its properties pursuant to the terms of any
mortgage, contract, deed of trust or other instrument, or materially impairs the
ability of (1) the Issuer to realize on the Commercial Real Estate Loans, or
(2) the Collateral Manager to perform its obligations hereunder.

(iii)No Litigation Pending. There is no action, suit, or proceeding pending or,
to Collateral Manager’s knowledge, threatened against the Collateral Manager
which, either in any one instance or in the aggregate, would draw into question
the validity of this Agreement or the Commercial Real Estate Loans, or would be
likely to impair materially the ability of the Collateral Manager to perform its
duties and obligations under the terms of this Agreement.

(iv)No Consent Required. No consent, approval, authorization or order of, or
registration or filing with, or notice to, any court or governmental agency or
body having jurisdiction or regulatory authority over the Collateral Manager is
required for (x) the Collateral Manager’s execution and delivery of this
Agreement, or (y) the consummation of the transactions of the Collateral Manager
contemplated by this Agreement, or, to the extent required, such consent,
approval, authorization, order, registration, filing or notice has been
obtained, made or given (as applicable), except that the Collateral Manager may
not be duly qualified to transact business as a foreign limited liability
company or licensed in one or more states if such qualification or licensing is
not necessary (1) to ensure the enforceability of any Commercial Real Estate
Loan, or (2) for the Collateral Manager to perform its obligations under this
Agreement in accordance with the terms hereof.

-85-

--------------------------------------------------------------------------------

 

(v)No Default/Violation. The Collateral Manager is not in default with respect
to any order or decree of any court or any order, regulation or demand of any
federal, state, municipal or governmental agency, which default would materially
and adversely affect the ability of the Collateral Manager to perform its
obligations hereunder.

(e)The representations and warranties of the Collateral Manager, the Servicer,
the Special Servicer and the Issuer set forth in this Section 7.01 shall survive
until the termination of this Agreement.

Section 7.02Servicer Termination Event. Any one of the following events shall be
a “Servicer Termination Event”:

(a)any failure (i) by the Servicer to remit to the Note Administrator the amount
required to be so remitted by the Servicer on any Remittance Date pursuant to
Section 3.03(b)(x) of this Agreement, which continues unremedied by the Servicer
by 11:00 a.m. New York Time on the following Business Day, (ii) by the Special
Servicer to remit to the Issuer or its nominee any payment required to be so
remitted by the Servicer or the Special Servicer, as the case may be, under the
terms of this Agreement, when and as due which continues unremedied by the
Servicer or the Special Servicer, as the case may be, for a period of two (2)
Business Days after the date on which such remittance was due, or (iii) by the
Servicer to remit to the Seller or a Companion Participation Holder any payment
required to be so remitted by the Servicer under the terms of this Agreement,
when and as due which continues unremedied by the Servicer for a period of two
(2) Business Days after the date on which such remittance was due; or

(b)any failure by the Advancing Agent to make a Servicing Advance in a
circumstance that Section 5.02(c) of this Agreement requires termination of the
Special Servicer;

(c)any failure on the part of the Servicer or the Special Servicer, as the case
may be, duly to observe or perform in any material respect any other of the
covenants or agreements on the part of the Servicer or the Special Servicer, as
the case may be, contained in this Agreement, or any representation or warranty
set forth by the Servicer or the Special Servicer, as the case may be, in
Section 7.01 shall be untrue or incorrect in any material respect, and, in
either case, such failure or breach materially and adversely affects the value
of any Commercial Real Estate Loan or the priority of the lien on any Commercial
Real Estate Loans or the interest of the Issuer therein, which in either case
continues unremedied for a period of thirty (30) days after the date on which
written notice of such failure or breach, requiring the same to be remedied,
shall have been given to the Servicer or the Special Servicer, as the case may
be, by the Issuer (or the Collateral Manager acting on behalf of the Issuer) (or
such extended period of time approved by the Issuer (or the Collateral Manager
acting on behalf of the Issuer); provided that the Servicer or the Special
Servicer, as the case may be, is diligently proceeding in good faith to cure
such failure or breach); or

(d)a decree or order of a court or agency or supervisory authority having
jurisdiction in respect of the Servicer or the Special Servicer, as the case may
be, for the commencement of an involuntary case under any present or future
federal or state bankruptcy, insolvency or similar law, for the appointment of a
conservator or receiver or liquidator in any insolvency, readjustment of debt,
marshaling of assets and liabilities or similar proceedings, or for the
winding-up or liquidation of its affairs shall have been entered against the
Servicer or the Special Servicer, as the case may be, and such decree or order
shall remain in force undischarged or unstayed for a period of sixty (60) days;
or

-86-

--------------------------------------------------------------------------------

 

(e)the Servicer or the Special Servicer, as the case may be, shall consent to
the appointment of a conservator or receiver or liquidator in any insolvency,
readjustment of debt, marshalling of assets and liabilities or similar
proceedings of or relating to the Servicer or the Special Servicer, as the case
may be, or relating to all or substantially all of such entity’s property; or

(f)the Servicer or the Special Servicer, as the case may be, shall admit in
writing its inability to pay its debts generally as they become due, file a
petition to take advantage of any applicable federal or state bankruptcy,
insolvency or similar law, make an assignment for the benefit of its creditors
or voluntarily suspend payment of its obligations; or

(g)the Servicer or the Special Servicer, as the case may be, receives actual
knowledge that any Rating Agency has (A) qualified, downgraded or withdrawn its
rating or ratings of one or more Classes of Notes, or (B) placed one or more
Classes of Notes on “watch status” in contemplation of a rating downgrade or
withdrawal (and such qualification, downgrade, withdrawal or “watch status”
placement has not been withdrawn by such Rating Agency within sixty (60) days of
the date that the Servicer or the Special Servicer, as the case may be, obtained
such actual knowledge) and, in the case of either of clauses (A) or (B) above,
publicly citing servicing concerns with the Servicer or the Special Servicer, as
the case may be, as the sole or material factor in such rating action; or

(h)the Servicer or, following removal or resignation of the Special Servicer,
any successor to the Special Servicer, ceases to be a Qualified Servicer,

then, and in each and every case, so long as the applicable Servicer Termination
Event has not been remedied, (i) the Issuer (or the Trustee acting on behalf of
the Issuer) may, or (ii) in the case of a Servicer Termination Event with
respect to the Special Servicer that materially and adversely affects any
Companion Participation Holder, the Issuer shall, at the direction of such
Companion Participation Holder, or (iii) in the case of a Servicer Termination
Event with respect to the Special Servicer under clause (b) above, the Note
Administrator shall, by notice in writing to the Servicer (if such Servicer
Termination Event is with respect to the Servicer) or the Special Servicer (if
such Servicer Termination Event is with respect to the Special Servicer), as the
case may be, in addition to whatever rights the Issuer may have at law or in
equity, including injunctive relief and specific performance, terminate all of
the rights and obligations of the Servicer or the Special Servicer, as the case
may be, under this Agreement and in and to the Commercial Real Estate Loans and
the proceeds thereof, without the Issuer (or the Collateral Manager acting on
behalf of the Issuer) incurring any penalty or fee of any kind whatsoever in
connection therewith; provided, however, that such termination shall be without
prejudice to any rights of the Servicer or the Special Servicer, as the case may
be, relating to the payment of its Servicing Fees, Special Servicing Fees,
Additional Servicing Compensation and the reimbursement of any Servicing Advance
or Servicing Expense which have been made by it under the terms of this
Agreement through and including the date of such termination. Except as
otherwise expressly provided in this Agreement, no remedy provided for by this
Agreement shall be exclusive of any other remedy, and each and every remedy
shall be cumulative and in addition to any other remedy, and no delay or
omission to exercise any right or remedy shall impair any such right or remedy
or shall be deemed to be a waiver of any Event of Default. On or after the
receipt by the Servicer or the Special Servicer, as the case may be, of such
written notice of termination from the Issuer (or the Collateral Manager acting
on

-87-

--------------------------------------------------------------------------------

 

behalf of the Issuer), all authority and power of the Servicer or the Special
Servicer, as the case may be, under this Agreement, whether with respect to the
Commercial Real Estate Loans, any Participations or otherwise, shall pass to and
be vested in the Trustee, and the Servicer or the Special Servicer, as
applicable, agrees to cooperate with the Trustee in effecting the termination of
the responsibilities and rights hereunder of the Servicer or the Special
Servicer, including, without limitation, the transfer of the Servicing Files and
the funds held in the Accounts as set forth in Section 8.01.

The Issuer (or the Collateral Manager acting on behalf of the Issuer) may waive
any Servicer Termination Event (other than a Servicer Termination Event under
clause (b), (g), or (h) above), as the case may be, in the performance of its
obligations hereunder and its consequences provided that no waiver shall be
effective without the consent of the Note Administrator, which may be withheld
in its sole discretion. Upon any such waiver of a past default, such default
shall cease to exist, and any Servicer Termination Event arising therefrom shall
be deemed to have been remedied for every purpose of this Agreement. No such
waiver shall extend to any subsequent or other default or impair any right
consequent thereon except to the extent expressly so waived.

Section 7.03Termination of the Special Servicer by the Collateral Manager. The
Collateral Manager (or, with respect to a Non-Controlled Collateral Interest,
the holder of the related controlling Companion Participation) shall be entitled
to terminate the rights and obligations of the Special Servicer under this
Agreement with respect to such Serviced Loan, with or without cause, upon ten
(10) Business Days’ notice to the Issuer, Special Servicer, the Servicer, the
Note Administrator and the Trustee; provided that (a) such removal is subject to
Section 5.03 and Section 6.02 hereof, (b) all applicable costs and expenses of
any such termination made by the Collateral Manager (or, with respect to a
Non-Controlled Collateral Interest, the holder of the related controlling
Companion Participation) without cause shall be paid by the Collateral Manager
(or, with respect to a Non-Controlled Collateral Interest, the holder of the
related controlling Companion Participation), (c) all applicable accrued and
unpaid Special Servicing Fees or Additional Servicing Compensation and Servicing
Expenses owed to the Special Servicer are paid in full, (d) the terminated
Special Servicer shall retain the right to receive any applicable Liquidation
Fees or Workout Fees earned by it and payable to it in accordance with the terms
hereof and (e) satisfaction of the Rating Agency Condition with respect to the
appointment of any successor thereto; provided, however, that, if a Commercial
Real Estate Loan was being administered by the Special Servicer at the time of
termination, the terminated Special Servicer and the successor Special Servicer
shall agree to apportion the applicable Liquidation Fee, if any, between
themselves in a manner that reflects their relative contributions in earning the
fee.

Section 7.04[Reserved].

Section 7.05[Reserved].

Section 7.06[Reserved].

-88-

--------------------------------------------------------------------------------

 

Section 7.07Note Administrator/Trustee Termination Event. As used herein, a
“Note Administrator/Trustee Termination Event” means any one of the following:

(a)any failure on the part of the Note Administrator or the Trustee, as
applicable, duly to observe or perform in any material respect any of the
covenants or agreements on the part of the Note Administrator or Trustee, as
applicable, contained in this Agreement, or any representation or warranty set
forth by the Trustee in Section 7.01 shall be untrue or incorrect in any
material respect, and, in either case, such failure or breach materially and
adversely affects the value of any Commercial Real Estate Loan or the priority
of the lien on any Commercial Real Estate Loans or the interest of the Issuer
therein, which in either case continues unremedied for a period of thirty (30)
days after the date on which written notice of such failure or breach, requiring
the same to be remedied, shall have been given to the Note Administrator or the
Trustee, as applicable, by the Issuer (or the Collateral Manager acting on
behalf of the Issuer) (or such extended period of time approved by the Issuer
(or the Collateral Manager acting on behalf of the Issuer); provided that the
Note Administrator or the Trustee, as applicable, is diligently proceeding in
good faith to cure such failure or breach); or

(b)a decree or order of a court or agency or supervisory authority having
jurisdiction in respect of the Note Administrator or the Trustee, as applicable,
for the commencement of an involuntary case under any present or future federal
or state bankruptcy, insolvency or similar law, for the appointment of a
conservator or receiver or liquidator in any insolvency, readjustment of debt,
marshalling of assets and liabilities or similar proceedings, or for the
winding-up or liquidation of its affairs shall have been entered against the
Note Administrator or the Trustee, as applicable, and such decree or order shall
remain in force undischarged or unstayed for a period of sixty (60) days; or

(c)the Note Administrator or the Trustee, as applicable, shall consent to the
appointment of a conservator or receiver or liquidator in any insolvency,
readjustment of debt, marshalling of assets and liabilities or similar
proceedings of or relating to the Note Administrator or the Trustee, as
applicable, or relating to all or substantially all of its property; or

(d)the Note Administrator or the Trustee, as applicable, shall admit in writing
its inability to pay its debts generally as they become due, file a petition to
take advantage of any applicable federal or state bankruptcy, insolvency or
similar law, make an assignment for the benefit of its creditors or voluntarily
suspend payment of its obligations; or

(e)the Trustee no longer qualifies as a Qualified Trustee or the Note
Administrator no longer satisfies the standards set forth in the definition of
Qualified Trustee.

So long as a Note Administrator/Trustee Termination Event with respect to the
Note Administrator or the Trustee, as applicable, shall not have been remedied,
the Issuer (or the Collateral Manager acting on behalf of the Issuer) may, by
notice in writing to the Note Administrator or the Trustee, as applicable, in
addition to whatever rights the Issuer may have at law or in equity, including
injunctive relief and specific performance, terminate all of the rights and
obligations of the Note Administrator or the Trustee, as applicable, under this
Agreement and in and to the Commercial Real Estate Loans and the proceeds
thereof, without the Issuer (or the Collateral Manager acting on behalf of the
Issuer) incurring any penalty or fee of any kind

-89-

--------------------------------------------------------------------------------

 

whatsoever in connection therewith; provided, however, that such termination
shall be without prejudice to any rights of the Note Administrator or the
Trustee, as applicable, relating to the payment of any compensation due
hereunder or the reimbursement of any Servicing Advance or Servicing Expense
which have been made by it under the terms of this Agreement through and
including the date of such termination. Except as otherwise expressly provided
in this Agreement, no remedy provided for by this Agreement shall be exclusive
of any other remedy, and each and every remedy shall be cumulative and in
addition to any other remedy, and no delay or omission to exercise any right or
remedy shall impair any such right or remedy or shall be deemed to be a waiver
of any Note Administrator/Trustee Termination Event. On or after the receipt by
the Note Administrator or the Trustee, as applicable, of such written notice of
termination from the Issuer (or the Collateral Manager acting on behalf of the
Issuer), all authority and power of the Note Administrator or the Trustee, as
applicable, under this Agreement, whether with respect to the Commercial Real
Estate Loans or otherwise, shall pass to and be vested in the Issuer, and the
Note Administrator or the Trustee, as applicable, agrees to cooperate with the
Issuer (or the Collateral Manager acting on behalf of the Issuer) in effecting
the termination of the responsibilities and rights hereunder of the Note
Administrator or the Trustee, as applicable.

The Issuer (or the Collateral Manager acting on behalf of the Issuer) may waive
any default by the Note Administrator or the Trustee, as applicable, in the
performance of its obligations hereunder and its consequences. Upon any such
waiver of a past default, such default shall cease to exist, and any Note
Administrator/Trustee Termination Event or Event of Default arising therefrom
shall be deemed to have been remedied for every purpose of this Agreement. No
such waiver shall extend to any subsequent or other default or impair any right
consequent thereon except to the extent expressly so waived.

Section 7.08Trustee to Act; Appointment of Successor. (a) No appointment of a
successor to the Servicer or the Special Servicer hereunder shall be effective
until the assumption by such successor of all the Servicer’s or Special
Servicer’s responsibilities, duties and liabilities hereunder.

(b)Notwithstanding anything herein to the contrary, the Trustee may, if it shall
be unwilling to so act, or shall, if it is unable to so act or if the
Noteholders entitled to a majority of the voting rights so request in writing to
the Trustee or if the Trustee is not a Qualified Servicer, promptly appoint a
Qualified Servicer as the successor to the Servicer or Special Servicer, as the
case may be, of all of the responsibilities, duties and liabilities of the
Servicer or the Special Servicer, as the case may be, hereunder. Pending
appointment of a successor to the Servicer or the Special Servicer, as the case
may be, hereunder, unless the Trustee shall be prohibited by law from so acting
or is unable to act, the Trustee shall act in such capacity as hereinabove
provided. In connection with any such appointment and assumption described
herein, the Trustee may make such arrangements for the compensation of such
successor out of payments on the Commercial Real Estate Loans or otherwise as it
and such successor shall agree; provided, however, the Trustee is hereby
authorized to make arrangements for payment of increased compensation (including
in the event that the Trustee or an affiliate of the Trustee is the successor
Servicer or Special Servicer) at whatever market rate is reasonably necessary to
identify and retain an acceptable successor Servicer or Special Servicer, as the
case may be. Any such increased compensation shall be an expense of the Issuer.

-90-

--------------------------------------------------------------------------------

 

Section 7.09Closing Conditions; Issuer Covenants.

(a)Contemporaneously with the execution of this Agreement and from time to time
as necessary during the term of the Agreement, the Issuer and any Companion
Participation Holder shall deliver to each of the Servicer and the Special
Servicer, with a copy to the Note Administrator, evidence satisfactory to each
of the Servicer and the Special Servicer substantiating that it is not a
Non-Exempt Person and that the Servicer and the Special Servicer is not
obligated under applicable law to withhold Taxes on sums paid to it with respect
to the Commercial Real Estate Loans or otherwise under this Agreement. Without
limiting the effect of the foregoing, provided it is a Qualified REIT Subsidiary
at the time of the execution of this Agreement, (A) the Issuer shall satisfy the
requirements of the preceding sentence by furnishing to each of the Servicer and
the Special Servicer, with a copy to the Note Administrator, an Internal Revenue
Service Form W-9 and (B) if the Issuer ceases to be a Qualified REIT Subsidiary
or entity disregarded as separate from a REIT (for U.S. federal income tax
purpose), then the Issuer shall satisfy the requirements of the preceding
sentence by furnishing to each of the Servicer and the Special Servicer, with a
copy to the Note Administrator, an Internal Revenue Service Form W-8ECI, Form
W-8EXP, Form W-8IMY (with appropriate statements), Form W-8BEN-E or successor
forms, as may be required from time to time, duly executed by the Issuer, as
evidence of such Issuer’s exemption from the withholding of United States tax
with respect thereto. Each of the Servicer and the Special Servicer shall not be
obligated to make any payments hereunder to the Issuer or any Companion
Participation Holder until the Issuer or such Companion Participation Holder, as
the case may be, shall have furnished to each of the Servicer and the Special
Servicer the requested forms, certificates, statements or documents.

(b)The obligations of each of the Servicer and the Special Servicer under this
Agreement or any transaction contemplated hereby shall be subject to Issuer’s
compliance with all Laws, including Anti-Terrorism Laws, and the continued
truthfulness and completeness of Issuer’s representations and warranties found
in Section 7.01(c)(ii) and (iii).

Section 7.10Collateral Manager Termination Event.

As used herein, a “Collateral Manager Termination Event” means any one of the
following:

(a)any failure by the Collateral Manager to timely make any payment or
reimbursement, as the case may be, under the terms of this Agreement when and as
due, which continues unremedied by the Collateral Manager for a period of
two (2) Business Days after the date on which such payment or reimbursement was
due.

(b)any failure on the part of the Collateral Manager duly to observe or perform
in any material respect any of the covenants or agreements on the part of the
Collateral Manager contained in this Agreement, or any representation or
warranty set forth by the Collateral Manager in Section 7.01 shall be untrue or
incorrect in any material respect, and, in either case, such failure or breach
materially and adversely affects the value of any Commercial Real Estate Loan or
the priority of the lien on any Commercial Real Estate Loans or the interest of
the Issuer therein, which in either case continues unremedied for a period of
thirty (30) days after the date on which written notice of such failure or
breach, requiring the same to be remedied, shall have been given to the
Collateral Manager by the Issuer (or such extended period of time approved by
the Issuer; provided that the Collateral Manager is diligently proceeding in
good faith to cure such failure or breach); or

-91-

--------------------------------------------------------------------------------

 

(c)a decree or order of a court or agency or supervisory authority having
jurisdiction in respect of the Collateral Manager for the commencement of an
involuntary case under any present or future federal or state bankruptcy,
insolvency or similar law, for the appointment of a conservator or receiver or
liquidator in any insolvency, readjustment of debt, marshaling of assets and
liabilities or similar proceedings, or for the winding‑up or liquidation of its
affairs shall have been entered against Collateral Manager and such decree or
order shall remain in force undischarged or unstayed for a period of sixty (60)
days; or

(d)the Collateral Manager shall consent to the appointment of a conservator or
receiver or liquidator in any insolvency, readjustment of debt, marshaling of
assets and liabilities or similar proceedings of or relating to the Collateral
Manager or relating to all or substantially all of its property; or

(e)the Collateral Manager shall admit in writing its inability to pay its debts
generally as they become due, files a petition to take advantage of any
applicable federal or state bankruptcy, insolvency or similar law, make an
assignment for the benefit of its creditors or voluntarily suspends payment of
its obligations,

(f)the Collateral Manager receives actual knowledge that any Rating Agency has
(A) qualified, downgraded or withdrawn its rating or ratings of one or more
Classes of Notes, or (B) placed one or more Classes of Notes on “watch status”
in contemplation of a rating downgrade or withdrawal (and such “watch status”
placement has not been withdrawn by such Rating Agency within sixty days of the
date that the Collateral Manager obtained such actual knowledge) and, in the
case of either of clauses (A) or (B) above, citing servicing concerns with the
Collateral Manager or the Collateral Manager, as the case may be, as the sole or
material factor in such rating action,

then, and in each and every case, so long as a Collateral Manager Termination
Event shall not have been remedied, the Issuer may, by notice in writing to the
Collateral Manager in addition to whatever rights the Issuer may have at law or
in equity, including injunctive relief and specific performance, terminate all
of the rights and obligations of the Collateral Manager under this Agreement and
in and to the Commercial Real Estate Loans and the proceeds thereof, without the
Issuer incurring any penalty or fee of any kind whatsoever in connection
therewith; provided, however, that such termination shall be without prejudice
to any rights of the Collateral Manager relating to the reimbursement of any
Servicing Expense which have been made by it under the terms of this Agreement
through and including the date of such termination. Except as otherwise
expressly provided in this Agreement, no remedy provided for by this Agreement
shall be exclusive of any other remedy, and each and every remedy shall be
cumulative and in addition to any other remedy, and no delay or omission to
exercise any right or remedy shall impair any such right or remedy or shall be
deemed to be a waiver of any Event of Default. On or after the receipt by the
Collateral Manager of such written notice of termination from the Issuer, all
authority and power of the Collateral Manager under this Agreement, whether with
respect to the Commercial Real Estate Loans or otherwise, shall pass to and be
vested in the Issuer, and the Collateral Manager agrees to cooperate with the
Issuer in effecting the termination of the responsibilities and rights hereunder
of the Collateral Manager.

-92-

--------------------------------------------------------------------------------

 

(g)The Issuer may waive any Collateral Manager Termination Event. Upon any such
waiver of a past default, such default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been remedied for every
purpose of this Agreement. No such waiver shall extend to any subsequent or
other default or impair any right consequent thereon except to the extent
expressly so waived.

Section 7.11 Post-Closing Performance Conditions.

The Servicer, the Special Servicer and the Issuer agree to cooperate with
reasonable requests made by the Servicer or the Special Servicer or the Issuer,
as applicable, after signing this Agreement to the extent reasonably necessary
for the other to comply with laws and regulations applicable to financial
institutions in connection with this transaction (e.g., the USA PATRIOT Act,
OFAC and related regulations).

Article VIII

TERMINATION; TRANSFER OF COLLATERAL INTERESTS

Section 8.01Termination of Agreement. (a) Subject to the appointment of a
Successor and the acceptance of such appointment by such Successor pursuant to
Section 6.03(b), this Agreement may be terminated by the Issuer, at the
direction of the Collateral Manager, with respect to any or all of the
Commercial Real Estate Loans only (i) upon thirty (30) days written notice to
the Servicer or without cause upon thirty (30) days written notice to the
Special Servicer or (ii) in connection with a transfer described in Section 8.02
upon thirty (30) days prior written notice. Subject to the appointment of a
Successor and the acceptance of such appointment by such Successor pursuant to
Section 6.03(c), the Servicer or the Special Servicer, as the case may be, may
resign from its duties and obligations hereunder with respect to any Commercial
Real Estate Loans, without cause, upon thirty (30) days written notice to the
Issuer.

(b)Termination pursuant to this Section or as otherwise provided herein shall be
without prejudice to any rights of the Issuer, the Note Administrator, the
Trustee, the Servicer, the Special Servicer or any Companion Participation
Holder, as the case may be, which may have accrued through the date of
termination hereunder. Upon such termination, the Servicer shall (i) remit all
funds in the related Accounts to the Issuer or such other Person designated by
the Issuer, net of accrued Servicing Fees, Additional Servicing Compensation,
Special Servicing Fees, Workout Fees or Liquidation Fees and Servicing Advances
or Servicing Expenses through the termination date to which the Servicer and/or
Special Servicer would be entitled to payment or reimbursement hereunder,
(ii) deliver all related Servicing Files to the successor servicer or to Persons
designated by the Trustee; and (iii) fully cooperate with the Trustee, the Note
Administrator and any new servicer or special servicer to effectuate an orderly
transition of Servicing or Special Servicing of the related Commercial Real
Estate Loans. Upon such termination, any Servicing Fees, Special Servicing Fees,
Workout Fees, Liquidation Fees, Additional Servicing Compensation, Servicing
Advances (with interest thereon at the Advance Rate), Servicing Expenses (with
interest thereon at the Advance Rate) which remain unpaid or unreimbursed after
the Servicer or the Special Servicer, as the case may be, has netted out such
amounts pursuant to the preceding sentence, shall be remitted by the Issuer to
the Servicer or the Special Servicer, as the case may be, within ten (10)
Business Days after the Issuer’s receipt of an itemized invoice therefor to the
extent the Servicer or the Special Servicer is terminated without cause.

-93-

--------------------------------------------------------------------------------

 

Section 8.02Transfer of Collateral Interests. (a) The Servicer or the Special
Servicer, as the case may be, acknowledges that any or all of the Collateral
Interests may be sold, transferred, assigned or otherwise conveyed by the Issuer
to any third party pursuant to the terms and conditions of this Agreement and
the Indenture without the consent or approval of the Servicer or the Special
Servicer, as the case may be. Any such transfer shall constitute a termination
of this Agreement with respect to such Commercial Real Estate Loan and any
Companion Participation, subject to the Issuer’s notice requirements under
Section 8.01(a). The Issuer acknowledges that the Servicer or the Special
Servicer, as the case may be, shall not be obligated to perform Servicing or
Special Servicing, as applicable, with respect to such transferred Collateral
Interests (or the related Commercial Real Estate Loans) for any such third party
unless and until the Servicer or the Special Servicer, as applicable, and such
third party execute a servicing agreement having terms which are mutually
agreeable to the Servicer or the Special Servicer, as applicable, and such third
party; provided, however, no such third party shall be obligated to engage the
Servicer or the Special Servicer, as the case may be, to perform Servicing or
Special Servicing with respect to the transferred Collateral Interests (or the
related Commercial Real Estate Loans) (or be liable for any of the obligations
of Issuer hereunder).

(b)Until the Servicer or the Special Servicer, as the case may be, receives
written notice from the Issuer of the sale, transfer, assignment or conveyance
of one or more Collateral Interests, the Issuer shall be presumed to be the
owner and holder of such Collateral Interests, the Servicer or the Special
Servicer, as the case may be, shall continue to earn Servicing Fees, Special
Servicing Fees, Workout Fees or Liquidation Fees, Additional Servicing
Compensation and any other compensation hereunder with respect to such
Collateral Interests (or any related Companion Participations as provided
herein) and the Servicer shall continue to remit payments and other collections
in respect of such Collateral Interests to the Issuer or the Note Administrator,
as applicable, pursuant to the terms and provisions hereof.

Article IX

MISCELLANEOUS PROVISIONS

Section 9.01Amendment; Waiver. This Agreement contains the entire agreement
between the parties relating to the subject matter hereof, and no term or
provision hereof may be amended or waived except from time to time by:

(a)The mutual agreement of the Issuer, the Collateral Manager, the Note
Administrator, the Trustee, the Advancing Agent, the Servicer and the Special
Servicer, without the consent of any of the Noteholders or the Rating Agencies,
(i) to cure any ambiguity, (ii) to correct or supplement any provision herein
which may be inconsistent with any other provision herein or in the Offering
Memorandum, (iii) to add any other provisions with respect to matters or
questions arising under this Agreement or (iv) for any other purpose provided,
that such action shall not adversely affect in any material respect the
interests of any Noteholder without the consent of such Noteholder.

-94-

--------------------------------------------------------------------------------

 

(b)The Issuer, the Collateral Manager, the Note Administrator, the Trustee, the
Servicer and the Special Servicer, and with the written consent of the
Noteholders evidencing, in the aggregate, not less than a majority of the Voting
Rights of the Noteholders for the purpose of adding any provisions to or
changing in any manner or eliminating any provisions of this Agreement that
materially and adversely affect the rights of the Noteholders; provided,
however, that no such amendment shall (i) reduce in any manner the amount of,
delay the timing of or change the manner in which payments received on or with
respect to the Commercial Real Estate Loans are required to be distributed with
respect to any Underlying Note without the consent of the Noteholders,
(ii) adversely affect in any material respect the interests of the holders of a
Class of Notes in a manner other than as set forth in (i) above without the
consent of the holders of such Class of Notes evidencing, in the aggregate, not
less than 51% of the Voting Rights of such Class of Notes, (iii) reduce the
aforesaid percentages of Voting Rights of the Notes, the holders of which are
required to consent to any such amendment without the consent of 51% of the
holders of any affected Class of Notes of then outstanding or, (iv) alter the
obligations of the Issuer to make an advance or to alter the Servicing Standard
set forth herein.

(c)It shall not be necessary for the consent of Noteholders under this Section
to approve the particular form of any proposed amendment, but it shall be
sufficient if such consent shall approve the substance thereof. The manner of
obtaining such consents and of evidencing the authorization of the execution
thereof by Noteholders shall be subject to such reasonable regulations as the
Issuer may prescribe.

(d)In connection with any proposed amendment hereto, the Trustee, the Note
Administrator, the Servicer and the Special Servicer (i) shall each be entitled
to receive such officer’s certificates as required for amendments to and
pursuant to this Agreement, and (ii) shall not be required to enter into any
amendment that affects its obligations, rights, or indemnities hereunder.

(e)No amendment of this Agreement shall adversely affect in any material respect
the interests of any Companion Participation Holder without the consent of such
Companion Participation Holder.

(f)Promptly after the execution of any amendment to this Agreement, the Issuer
or the Note Administrator shall furnish a copy of such amendment to each
Noteholder and the 17g‑5 Information Provider pursuant to the terms of the
Indenture.

(g)The parties to this Agreement shall be entitled to rely upon an Officer’s
Certificate of the Issuer in determining whether or not the Holders would be
materially or adversely affected by such change (after giving notice of such
change to the Holders). Such determination shall be conclusive and binding on
all present and future Holders. None of the parties to this Agreement shall be
liable for any such determination made in good faith.

Section 9.02Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, and the obligations, rights
and remedies of the parties hereunder shall be determined in accordance with
such laws, without giving effect to principles of conflicts of laws.

-95-

--------------------------------------------------------------------------------

 

Section 9.03Notices. All demands, notices and communications hereunder shall be
in writing and addressed in each case as follows:

 

(a)

if to the Issuer, at:

TRTX 2019-FL3 Issuer, Ltd.
888 Seventh Avenue, 35th Floor
New York, New York 10106
Attention: Deborah Ginsberg
Facsimile number: (212) 405-8626
Email: dginsberg@tpg.com;

with a copy to:

TRTX 2019-FL3 Issuer, Ltd.
888 Seventh Avenue, 35th Floor
New York, New York 10106
Attention: Jason Ruckman
Facsimile number: (212) 430-7525
Email: jruckman@tpg.com;

 

(b)

if to the Servicer, at

Situs Asset Management LLC
5065 Westheimer Road, Suite 700E
Houston, Texas 77056
Attention: Managing Director
Telecopy No.: 713-328-4497
Email address: samnotice@situsamc.com

With copies to:

Situs Asset Management LLC
101 Montgomery Street, Suite 2250
San Francisco, California 94104
Attention: George Wisniewski
Email Address: GeorgeWisniewski@situsamc.com

 

(c)

if to the Collateral Manager, at

TPG RE Finance Trust Management, L.P.
888 Seventh Avenue, 35th Floor
New York, New York 10106
Attention: Deborah Ginsberg
Facsimile number: (212) 405-8626
Email: dginsberg@tpg.com;

-96-

--------------------------------------------------------------------------------

 

with a copy to:

TPG RE Finance Trust Management, L.P.
888 Seventh Avenue, 35th Floor
New York, New York 10106
Attention: Jason Ruckman
Facsimile number: (212) 430-7525
Email: jruckman@tpg.com

 

(d)

if to the Note Administrator, at

Wells Fargo Bank, National Association
Corporate Trust Services
9062 Old Annapolis Road
Columbia, Maryland 21045-1951
Attention: Corporate Trust Services – TRTX 2019-FL3

with a copy by email to:

trustadministrationgroup@wellsfargo.com and cts.cmbs.bond.admin@wellsfargo.com

 

(e)

if to the Trustee, at

Wilmington Trust, National Association
1100 North Market Street
Wilmington, Delaware 19890
Attention: CMBS Trustee – TRTX 2019-FL3
Facsimile number: (302) 636-6196

with a copy to:

E-mail: cmbstrustee@wilmingtontrust.com

 

(f)

if to the Special Servicer, at

Situs Holdings, LLC
101 Montgomery Street, Suite 2250
San Francisco, California 94104
Attention: Stacey Ciarlanti;
E-mail: staceyciarlanti@situsamc.com;

-97-

--------------------------------------------------------------------------------

 

with a copy to:

Situs Group, LLC
5065 Westheimer, Suite 700E
Houston, Texas 77056
Attention: Legal Department
E-mail: legal@situsamc.com;

 

(g)

if to the Advancing Agent, at

TRTX Master CLO Loan Seller, LLC,
888 Seventh Avenue, 35th Floor
New York, New York 10106
Attention: Deborah Ginsberg
Facsimile number: (212) 405-8626
Email: dginsberg@tpg.com;

with a copy to:

TRTX Master CLO Loan Seller, LLC,
888 Seventh Avenue, 35th Floor
New York, New York 10106
Attention: Jason Ruckman
Facsimile number: (212) 430-7525
Email: jruckman@tpg.com;

 

 

(h)

if to the Participation Agent, at

Wells Fargo Bank, National Association
9062 Old Annapolis Road
Columbia, Maryland 21045
Attention: Corporate Trust Services, CRE-CLO Desk – TRTX 2019-FL3 – Custodial
Participation Agent
Email: cts.cmbs.admin@wellsfargo.com

with a copy to:

Email: trustadministrationgroup@wellsfargo.com; and


 

(i)

if to the initial Companion Participation Holders, at the addresses set forth on
Exhibit E hereto.

Any of the above-referenced Persons may change its address for notices hereunder
by giving notice of such change to the other Persons. All notices and demands
shall be deemed to have been given at the time of the delivery at the address of
such Person for notices hereunder if personally delivered, mailed by certified
or registered mail, postage prepaid, return receipt requested, or sent by
overnight courier or telecopy; provided, however, that any notice delivered
after normal business hours of the recipient or on a day which is not a Business
Day shall be deemed to have been given on the next succeeding Business Day.

-98-

--------------------------------------------------------------------------------

 

To the extent that any demand, notice or communication hereunder is given to the
Servicer or the Special Servicer, as the case may be, by a Responsible Officer
of the Issuer, such Responsible Officer shall be deemed to have the requisite
power and authority to bind the Issuer with respect to such communication, and
the Servicer or the Special Servicer, as the case may be, may conclusively rely
upon and shall be protected in acting or refraining from acting upon any such
communication. To the extent that any demand, notice or communication hereunder
is given to the Issuer by a Responsible Officer of the Servicer, the Special
Servicer, the Trustee or the Note Administrator, as the case may be, such
Responsible Officer shall be deemed to have the requisite power and authority to
bind such party with respect to such communication, and the Issuer may
conclusively rely upon and shall be protected in acting or refraining from
acting upon any such communication.

Section 9.04Severability of Provisions. If one or more of the provisions of this
Agreement shall be for any reason whatever held invalid or unenforceable, such
provisions shall be deemed severable from the remaining covenants, agreements
and provisions of this Agreement and such invalidity or unenforceability shall
in no way affect the validity or enforceability of such remaining provisions or
the rights of any parties thereunder. To the extent permitted by law, the
parties hereto hereby waive any provision of law that renders any provision of
this Agreement invalid or unenforceable in any respect.

Section 9.05Inspection and Audit Rights. (a) The Servicer and the Special
Servicer, as the case may be, agree that, on reasonable prior notice, it will
permit any agent or representative of the Issuer, during the normal business
hours, to examine all the books of account, records, reports and other papers of
the Servicer and the Special Servicer, as the case may be, relating to the
Commercial Real Estate Loans, to make copies and extracts therefrom, to cause
such books to be audited by accountants selected by the Issuer, and to discuss
matters relating to the Commercial Real Estate Loans with the officers,
employees and accountants of the Servicer and the Special Servicer (and by this
provision the Servicer and the Special Servicer hereby authorize such
accountants to discuss with such agents or representatives such matters), all at
such reasonable times and as often as may be reasonably requested. Any expense
incident to the exercise by the Issuer of any right under this Section shall be
borne by the Issuer.

(b)The Special Servicer shall, on reasonable prior notice, permit any agent or
representative of the Collateral Manager, the Note Administrator and the Trustee
during normal business hours, to examine all the books of account, records,
reports and other papers of the Special Servicer relating to the Specially
Serviced Loans and to generally review the Special Servicer’s operational
practices in respect of Specially Serviced Loans to formulate an opinion as to
whether or not those operational practices generally satisfy the Servicing
Standard under this Agreement.

Section 9.06[Reserved].

Section 9.07Binding Effect; No Partnership; Counterparts. The provisions of this
Agreement shall be binding upon and inure to the benefit of the respective
successors and permitted assigns of the parties hereto. Nothing herein contained
shall be deemed or construed to create a partnership or joint venture between
the parties hereto and the services of the parties hereto other than the Issuer
shall be rendered as an Independent Contractor for the Issuer. For the purpose
of facilitating the execution of this Agreement as herein provided and for other
purposes, this

-99-

--------------------------------------------------------------------------------

 

Agreement may be executed simultaneously in any number of counterparts, each of
which counterparts shall be deemed to be an original, and such counterparts
shall constitute but one and the same instrument. Delivery of an executed
counterpart of a signature page of this Agreement in Portable Document Format
(PDF) or by facsimile transmission shall be as effective as delivery of a
manually executed original counterpart to this Agreement.

Section 9.08Protection of Confidential Information. The Servicer and the Special
Servicer shall keep confidential and shall not divulge to any party, without the
Issuer’s prior written consent, any information pertaining to the Commercial
Real Estate Loans or the Obligors except to the extent that (a) it is
appropriate for the Servicer and the Special Servicer to do so (i) in working
with legal counsel, auditors, other advisors, taxing authorities, regulators or
other governmental agencies or in connection with performing its obligations
hereunder, (ii) in accordance with the Servicing Standard or (iii) when required
by any law, regulation, ordinance, administrative proceeding, governmental
agency, court order or subpoena or (b) the Servicer or the Special Servicer, as
the case may be, is disseminating general statistical information relating to
the assets (including the Commercial Real Estate Loans) being serviced by the
Servicer or the Special Servicer, as the case may be, so long as the Servicer or
the Special Servicer does not identify the Obligors. Unless prohibited by law,
statute, rule or court order, Servicer or the Special Servicer, as the case may
be, shall promptly notify Issuer of any such disclosure pursuant to
clause (iii); provided, however, the Servicer or the Special Servicer, as the
case may be, shall still make such disclosure absent a court order directing it
to stop or terminate such disclosure.

Section 9.09General Interpretive Principles. For purposes of this Agreement,
except as otherwise expressly provided or unless the context otherwise requires:

(a)the terms defined in this Agreement have the meanings assigned to them in
this Agreement and include the plural as well as the singular, and the use of
any gender herein shall be deemed to include the other gender;

(b)accounting terms not otherwise defined herein have the meanings assigned to
them in accordance with generally accepted accounting principles;

(c)references herein to an “Article,” “Section,” or other subdivision without
reference to a document are to the designated Article, Section or other
applicable subdivision of this Agreement;

(d)reference to a Section, subsection, paragraph or other subdivision without
further reference to a specific Section is a reference to such Section,
subsection, paragraph or other subdivision, as the case may be, as contained in
the same Section in which the reference appears;

(e)the words “herein,” “hereof,” “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular provision;

(f)the term “include” or “including” shall mean without limitation by reason of
enumeration; and

(g)the Article, Section and subsection headings herein are for convenience of
reference only, and shall not limit or otherwise affect the meaning of the
provisions contained therein.

-100-

--------------------------------------------------------------------------------

 

Section 9.10Further Agreements. Each party hereto agrees: (a) to execute and
deliver to the other such additional documents, instruments or agreements as may
be reasonably requested by the other parties hereto and as may be necessary or
appropriate to effectuate the purposes of this Agreement;

(b)that neither the Servicer nor the Special Servicer, as the case may be, shall
be responsible for any federal, state or local securities reporting requirements
related to servicing for the Commercial Real Estate Loans; and

(c)that neither the Servicer nor the Special Servicer, as the case may be, shall
be (and cannot be) performing any broker-dealer activities.

Section 9.11Rating Agency Notices. (a) The Issuer shall deliver written notice
of the following events to (i) DBRS, Inc., 333 West Wacker Drive, Suite 1800,
Chicago, Illinois 60606, Facsimile No.: (312) 332-3492, Attention: Commercial
Mortgage Surveillance (or by electronic mail at cmbs.surveillance@dbrs.com) and
(ii) Moody’s Investor Services, Inc., 7 World Trade Center, 250 Greenwich
Street, New York, New York 10007, Attention: CRE CDO Surveillance, (or by
electronic mail at moodys_cre_cdo_monitoring@moodys.com), or such other address
that any Rating Agency shall designate in the future, promptly following the
occurrence thereof: (a) any amendment to this Agreement or any other documents
included in the Indenture, (b) any Event of Default, (c) the removal of the
Servicer or the Special Servicer or any successor servicer as Servicer or
successor special servicer as Special Servicer, (d) any inspection results
received in writing (whether structural, environmental or otherwise) of any
Mortgaged Property, (e) final payment to the Noteholders or (f) any change in a
property manager. In addition, the Monthly Reports, the CREFC® Investor
Reporting Package and the CREFC® Special Servicer Loan File and such other
reports provided for hereunder or under the Indenture shall be made available to
the Rating Agencies at the time such documents are required to be delivered
pursuant to the Indenture. The Servicer or the Special Servicer and the Issuer
also shall furnish such other information regarding the Commercial Real Estate
Loans as may be reasonably requested by the Rating Agencies to the extent such
party has or can obtain such information without unreasonable effort or expense.
Notwithstanding the foregoing, the failure to deliver such notices or copies
shall not constitute a Servicer Termination Event under this Agreement.

(b)All information and notices required to be delivered to the Rating Agencies
pursuant to this Agreement or requested by the Rating Agencies in connection
herewith, shall first be provided in electronic format to the 17g‑5 Information
Provider in compliance with the terms of the Indenture (who shall post such
information to the 17g‑5 Website in accordance with Section 14.13 of the
Indenture). The Servicer may (but is not required to) provide information and
notices directly to the Rating Agencies the earlier of (a) upon notice that the
information is posted to the 17g‑5 Website and (b) at the same time the
information or notice was provided to the 17g‑5 Information Provider in
accordance with the procedures in Section 14.13 of the Indenture.

-101-

--------------------------------------------------------------------------------

 

(c)Each party hereto, insofar as it may communicate with any Rating Agency
pursuant to any provision of this Agreement, each other party to this Agreement,
agrees to comply (and to cause each and every sub-servicer, subcontractor,
vendor or agent for such Person and each of its officers, directors and
employees to comply) with the provisions relating to communications with the
Rating Agencies set forth in this Section 9.11 and shall not deliver to the
Rating Agencies any report, statement, request or other information relating to
the Notes or the Commercial Real Estate Loans other than in compliance with such
provisions.

(d)The Collateral Manager, the Servicer and the Special Servicer shall be
permitted (but not obligated) to orally communicate with the Rating Agencies
regarding any of the Asset Documents and any other matters related to the
Commercial Real Estate Loans, the related Mortgaged Properties, the related
mortgagors or any other matters relating to this Agreement; provided that such
party summarizes the information provided to the Rating Agencies in such
communication in writing and provides the 17g-5 Information Provider with such
written summary in accordance with the procedures set forth herein the same day
such communication takes place; provided, further, that the summary of such oral
communications shall not identity which Rating Agency the communication was
with. The 17g-5 Information Provider shall post such written summary on the
17g-5 Information Provider’s Website in accordance with the procedures set forth
in the Indenture.

(e)None of the foregoing restrictions in this Section 9.11 prohibit or restrict
oral or written communications, or providing information, between the Servicer
or Special Servicer, on the one hand, and any Rating Agency, on the other hand,
with regard to (i) such Rating Agency’s review of the ratings, if any, it
assigns to such party, (ii) such Rating Agency’s approval, if any, of such party
as a commercial mortgage master, special or primary servicer or (iii) such
Rating Agency’s evaluation of such party’s servicing operations in general;
provided, however, that such party shall not provide any information relating to
the Notes or the Commercial Real Estate Loans to any Rating Agency in connection
with any such review and evaluation by such Rating Agency unless (x) borrower,
property or deal specific identifiers are redacted, (y) such information has
already been provided to the 17g‑5 Information Provider and has been uploaded
onto the 17g‑5 Website or (z) the Rating Agency confirms in writing that it does
not intend to use such information in undertaking credit rating surveillance
with respect to the Notes.

Section 9.12Limited Recourse and Non-Petition. (a) Notwithstanding any other
provision of this Agreement, the Servicer, the Special Servicer, the Collateral
Manager, the Note Administrator, the Advancing Agent and the Trustee hereby
agree and acknowledge that the obligations of the Issuer under this Agreement
are limited recourse obligations of the Issuer payable solely from the
Commercial Real Estate Loans as contemplated hereby or in accordance with the
Priority of Payments (as defined in the Indenture), and, following realization
of all of the Commercial Real Estate Loans, all obligations of the Issuer and
all claims of the Servicer, the Special Servicer, the Collateral Manager, the
Advancing Agent, the Note Administrator and the Trustee against the Issuer under
this Agreement shall be extinguished and shall not thereafter revive. Each of
the Servicer, the Special Servicer, the Collateral Manager, the Advancing Agent,
the Note Administrator and the Trustee hereby agrees and acknowledges that the
Issuer’s obligations hereunder will be solely the corporate obligations of the
Issuer, and that none of the Servicer, the Special Servicer, the Collateral
Manager, the Advancing Agent, the Note Administrator or the Trustee will have
any recourse to any of the directors, officers, employees, shareholders or
Affiliates of the Issuer with respect to any claims, losses, damages,
liabilities, indemnities or other obligations in connection with any transaction
contemplated hereby.

-102-

--------------------------------------------------------------------------------

 

(b)Notwithstanding any other provision of this Agreement, the Servicer, the
Special Servicer, the Collateral Manager, the Advancing Agent and the Trustee
hereby agree not to file, cause the filing of or join in any petition in
bankruptcy against the Issuer for the non-payment to the Servicer, the Special
Servicer, the Collateral Manager, or the Trustee of any amounts due pursuant to
this Agreement until at least one year and one day, or, if longer, the
applicable preference period then in effect (including any period established
pursuant to the laws of the Cayman Islands), after the payment in full of all
Notes.

(c)The provisions of this Section 9.12 shall survive the termination of this
Agreement for any reason whatsoever.

Section 9.13Capacity of Trustee and Note Administrator. It is expressly
understood and agreed by the parties hereto that (i) this Agreement is executed
and delivered by each of the Trustee and the Note Administrator, not
individually or personally, but solely in its respective capacity as trustee and
note administrator on behalf of the Issuer, in the exercise of the powers and
authority conferred and vested in it under the Indenture for the Issuer, and
pursuant to the direction of the Issuer, (ii) each of the representations,
undertakings and agreements by the Trustee and the Note Administrator, as
applicable, is made and intended for the purpose of binding only the Issuer and
there shall be no recourse against any of the Trustee or the Note Administrator
in its individual capacity hereunder, (iii) nothing herein contained shall be
construed as creating any liability for the Trustee or the Note Administrator,
individually or personally, to perform any covenant (either express or implied)
contained herein, and all such liability, if any, is hereby expressly waived by
the parties hereto, and such waiver shall bind any third party making a claim by
or through one of the parties hereto, (iv) under no circumstances shall the
Trustee or Note Administrator be liable for the payment of any indebtedness or
expenses of the Issuer, or be liable for the breach or failure of any
obligation, representation, warranty or covenant made or undertaken by the
Issuer under this Agreement or any other agreement including the Indenture for
the Trust or any related document; and (v) the Trustee and the Note
Administrator shall not have any obligations or duties under this Agreement
except as expressly set forth herein, no implied duties on the part of the
Trustee or the Note Administrator shall be read into this Agreement, and nothing
herein shall be construed to be an assumption by the Trustee or the Note
Administrator of any duties or obligations of any party to this Agreement, the
Indenture or any related document, the duties of the Trustee and the Note
Administrator being solely those set forth in the related Servicing Agreement
and/or Indenture, as applicable.

Each of the Trustee and the Note Administrator shall be entitled to all the
rights, protections, immunities, and indemnities under the Indenture as if
specifically set forth herein.

Section 9.14Third-Party Beneficiaries. The parties to this Agreement acknowledge
that the Seller and each Companion Participation Holder is an intended
third-party beneficiary in respect of the rights afforded it under this
Agreement and may directly enforce such rights.

[SIGNATURE PAGES FOLLOW]

 

-103-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Issuer, the Collateral Manager, the Servicer, the
Special Servicer, the Note Administrator, the Trustee and the Advancing Agent
have caused this Agreement to be duly executed by their respective officers
thereunto duly authorized as of the date first above written.

 

With respect to the Issuer only, executed as a Deed by

TRTX 2019-FL3 ISSUER, LTD., as Issuer

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------

 

 

TPG RE FINANCE TRUST MANAGEMENT,

L.P., as Collateral Manager

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Trustee

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Note Administrator

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------

 

 

TRTX MASTER CLO LOAN SELLER, LLC, as Advancing Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------

 

 

SITUS ASSET MANAGEMENT LLC, as Servicer

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------

 

 

SITUS HOLDINGS, LLC, as Special Servicer

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

COLLATERAL INTEREST SCHEDULE

#

Property Name

Collateral Interest Cut-off Date Balance

Collateral Interest Type

1

Florida Multifamily Collection

$110,000,000

Pari Passu Participation

2

Lenox Park Portfolio

$90,000,000

Pari Passu Participation

3

Kirby Collection

$80,000,000

Pari Passu Participation

4

888 Broadway

$70,000,000

Pari Passu Participation/Mezzanine

5

Westin Charlotte

$70,000,000

Pari Passu Participation

6

212 Clayton

$69,400,000

Pari Passu Participation

7

Jersey City Portfolio II

$65,000,000

Pari Passu Participation

8

Rockville Town Center

$65,000,000

Pari Passu Participation

9

Summerly at Zanjero

$61,200,000

Whole Mortgage Loan

10

500 Station Boulevard

$61,000,000

Pari Passu Participation

11

Hilton Garden Inn Mountain View

$60,000,000

Whole Mortgage Loan

12

The Curtis

$59,000,000

Pari Passu Participation

13

Greyson

$53,375,465

Pari Passu Participation

14

Walnut Creek Executive Center

$50,502,935

Pari Passu Participation

15

Southeast Office Portfolio

$50,000,000

Pari Passu Participation

16

Southern Virginia Portfolio

$39,500,000

Pari Passu Participation

17

Quadrangle

$37,807,781

Pari Passu Participation

18

Alister and Emerson Apartments

$30,017,788

Pari Passu Participation

19

City Center Square

$28,389,828

Pari Passu Participation

20

Corporate Business Center

$27,824,445

Pari Passu Participation

21

Colton Corporate Center

$26,810,929

Pari Passu Participation

22

Algarita Apartments

$25,500,000

Pari Passu Participation

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

APPLICABLE SERVICING CRITERIA IN ITEM 1122 OF REGULATION AB

The assessment of compliance to be delivered shall address, at a minimum, the
criteria identified below as “Applicable Servicing Criteria” (with each
Applicable Party(ies) deemed to be responsible for the items applicable to the
functions it is performing). In addition, this Exhibit B shall not be construed
to impose on any Person any servicing duty that is not otherwise imposed on such
Person under the main body of the Servicing Agreement of which this Exhibit B
forms a part or to require an assessment of the criterion that is not
encompassed by the servicing duties of the applicable party that are set forth
in the main body of the Servicing Agreement.

 

Applicable Servicing Criteria

Applicable Party(ies)

Reference

Criteria

 

 

General Servicing Considerations

 

1122(d)(1)(i)

Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.

Servicer

1122(d)(1)(ii)

If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.

Servicer

1122(d)(1)(iii)

Any requirements in the transaction agreements to maintain a back-up servicer
for the loans are maintained.

N/A

1122(d)(1)(iv)

A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.

Servicer

 

Cash Collection and Administration

 

1122(d)(2)(i)

Payments on loans are deposited into the appropriate custodial bank accounts and
related bank clearing accounts no more than two business days following receipt,
or such other number of days specified in the transaction agreements.

Servicer


1122(d)(2)(ii)

Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.

N/A

1122(d)(2)(iii)

Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.

Servicer


 

--------------------------------------------------------------------------------

 

Applicable Servicing Criteria

Applicable Party(ies)

Reference

Criteria

 

1122(d)(2)(iv)

The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.

Servicer


1122(d)(2)(v)

Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.

Servicer


1122(d)(2)(vi)

Unissued checks are safeguarded so as to prevent unauthorized access.

Servicer


1122(d)(2)(vii)

Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including custodial accounts and related bank clearing
accounts. These reconciliations are (A) mathematically accurate, (B) prepared
within 30 calendar days after the bank statement cutoff date, or such other
number of days specified in the transaction agreements, (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.

Servicer


 

Investor Remittances and Reporting

 

1122(d)(3)(i)

Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements, (B) provide information calculated in accordance with the terms
specified in the transaction agreements, (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of loans
serviced by the Servicer.

N/A

 

1122(d)(3)(ii)

Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.

N/A

1122(d)(3)(iii)

Disbursements made to an investor are posted within two business days to the
Servicer’s investor records or Note Administrator’s investor records, or such
other number of days specified in the transaction agreements.

N/A

B-2

--------------------------------------------------------------------------------

 

Applicable Servicing Criteria

Applicable Party(ies)

Reference

Criteria

 

1122(d)(3)(iv)

Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.

N/A

 

Loan Administration

 

1122(d)(4)(i)

Collateral or security on loans is maintained as required by the transaction
agreements or related loan documents.

N/A


1122(d)(4)(ii)

Loan and related documents are safeguarded as required by the transaction
agreements.

N/A

1122(d)(4)(iii)

Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.

N/A

1122(d)(4)(iv)

Payments on loans, including any payoffs, made in accordance with the related
loan documents are posted to the Servicer’s obligor records maintained no more
than two business days after receipt, or such other number of days specified in
the transaction agreements, and allocated to principal, interest or other items
(e.g., escrow) in accordance with the related loan documents.

Servicer

1122(d)(4)(v)

The Servicer’s records regarding the loans agree with the Servicer’s records
with respect to an obligor’s unpaid principal balance.

Servicer

1122(d)(4)(vi)

Changes with respect to the terms or status of an obligor’s loans (e.g., loan
modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related pool loan
documents.

N/A

1122(d)(4)(vii)

Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.

N/A


 

1122(d)(4)(viii)

Records documenting collection efforts are maintained during the period a loan
is delinquent in accordance with the transaction agreements. Such records are
maintained on at least a monthly basis, or such other period specified in the
transaction agreements, and describe the entity’s activities in monitoring
delinquent loans including, for example, phone calls, letters and payment
rescheduling plans in cases where delinquency is deemed temporary (e.g., illness
or unemployment).

Servicer

1122(d)(4)(ix)

Adjustments to interest rates or rates of return for loans with variable rates
are computed based on the related loan documents.

Servicer

B-3

--------------------------------------------------------------------------------

 

Applicable Servicing Criteria

Applicable Party(ies)

Reference

Criteria

 

1122(d)(4)(x)

Regarding any funds held in trust for an obligor (such as escrow accounts): (A)
such funds are analyzed, in accordance with the obligor’s loan documents, on at
least an annual basis, or such other period specified in the transaction
agreements, (B) interest on such funds is paid, or credited, to obligors in
accordance with applicable loan documents and state laws; and (C) such funds are
returned to the obligor within 30 calendar days of full repayment of the related
loans, or such other number of days specified in the transaction agreements.

Servicer

1122(d)(4)(xi)

Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the Servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.

Servicer

1122(d)(4)(xii)

Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the Servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.

Servicer

1122(d)(4)(xiii)

Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the Servicer, or such other number of
days specified in the transaction agreements.

Servicer

1122(d)(4)(xiv)

Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.

Servicer

1122(d)(4)(xv)

Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.

N/A

 

 

B-4

--------------------------------------------------------------------------------

 

EXHIBIT C

[Reserved]

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D

Form of Servicer’s Two Quarter Future Advance Estimate

[Date]

 

Servicer:

 

SAMNotice@situsamc.com;

 

 

TedWright@situsamc.com; and

 

 

TyphaniPhillips@situsamc.com

 

 

 

Collateral Manager

 

dginsberg@tpg.com; and

 

 

jruckman@tpg.com

 

 

 

Seller and Future Funding Indemnitor:

 

dginsberg@tpg.com; and

 

 

jruckman@tpg.com

 

 

 

Note Administrator:

 

trustadministrationgroup@wellsfargo.com; and

 

 

cts.cmbs.bond.admin@wellsfargo.com

 

 

 

17g-5 Information Provider

 

17g5informationprovider@wellsfargo.com

 

 

 

Re:

 

TRTX 2019-FL3 Issuer, Ltd. – Two Quarter Future Advance Estimate

 

Ladies and Gentlemen:

This notification is delivered pursuant to Section 3.26 of the Servicing
Agreement entered into in connection with the above referenced transaction.
Capitalized terms used but not defined herein have the respective meanings set
forth in the Servicing Agreement. The period covered by this notification is
from ________ to ________ (the “Relevant Period”).

Check One:

______

Nothing has come to the attention of the Servicer in the documentation provided
by the Seller that in the reasonable opinion of the Servicer would support a
determination of a Two Quarter Future Advance Estimate for the Relevant Period
that is at least 25% higher than Seller’s Two Quarter Future Advance Estimate
for the Relevant Period. In accordance with Section 3.26 of the Servicing
Agreement, Seller’s Two Quarter Future Advance Estimate is the controlling
estimate for the Relevant Period.

 

______

The Servicer’s Two Quarter Future Advance Estimate for the Relevant Period is
$______________. In accordance with Section 3.26 of the Servicing Agreement, the
Servicer’s Two Quarter Future Advance Estimate is the controlling estimate for
the Relevant Period.

 

--------------------------------------------------------------------------------

 

 

SITUS ASSET MANAGEMENT LLC, as Servicer

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

E-2

--------------------------------------------------------------------------------

 

EXHIBIT E

PARTICIPATION HOLDER REGISTER

 

#

Property

Name

Collateral Interest

Principal Balance

Companion

Participation(s)

Principal Balance

Outstanding Future

Funding Amount

Initial Companion

Participation

Holder(s)

Initial Pari Passu

Participation Holder

1.

Florida Multifamily Collection

$110,000,000

A-1: $86,044,624

$10,455,376

TPG RE Finance 11, Ltd.

TRTX 2019-FL3 Issuer, Ltd.

2.

Lenox Park Portfolio

$90,000,000

A-1: $14,790,561

$55,209,439

TPG RE Finance 1, Ltd.

TRTX 2019-FL3 Issuer, Ltd.

A-2: $63,000,000

TRTX 2018-FL2 Issuer, Ltd.

3.

Kirby Collection

$80,000,000

A-1: $60,297,056

$19,702,944

TPG RE Finance 1, Ltd.

TRTX 2019-FL3 Issuer, Ltd.

4.

888 Broadway

$70,000,000

A-1-S-1: $59,541,405

$40,901,591

TPG RE Finance 1, Ltd.

TRTX 2019-FL3 Issuer, Ltd.

A-1-M-1: $29,557,004

TPG RE Finance 1, Ltd.

5.

Westin Charlotte

$70,000,000

A-1: $44,608,144

$6,391,856

TPG RE Finance 11, Ltd.

TRTX 2019-FL3 Issuer, Ltd.

A-3: $59,000,000

TRTX 2018-FL2 Issuer, Ltd.

6.

212 Clayton

$69,400,000

A-1: $162,914

$437,086

TPG RE Finance 11, Ltd.

TRTX 2019-FL3 Issuer, Ltd.

7.

Jersey City Portfolio II

$65,000,000

A-1: $29,788,531

$5,984,469

TPG RE Finance 1, Ltd.

TRTX 2019-FL3 Issuer, Ltd.

 

 

 

A-2: $65,000,000

 

TRTX 2018-FL2 Issuer, Ltd.

 

 

--------------------------------------------------------------------------------

 

#

Property

Name

Collateral Interest

Principal Balance

Companion

Participation(s)

Principal Balance

Outstanding Future

Funding Amount

Initial Companion

Participation

Holder(s)

Initial Pari Passu

Participation Holder

8.

Rockville Town Center

$65,000,000

A-1: $16,285,000

$0

TPG RE Finance 1, Ltd.

TRTX 2019-FL3 Issuer, Ltd.

9.

500 Station Boulevard

$61,000,000

A-1: $26,651,125

$500,000

TPG RE Finance 12, Ltd.

TRTX 2019-FL3 Issuer, Ltd.

10.

The Curtis

$59,000,000

A-1: $34,994,551

$9,255,449

TPG RE Finance 2, Ltd.

TRTX 2019-FL3 Issuer, Ltd.

A-3: $70,000,000

TRTX 2018-FL2 Issuer, Ltd.

11.

Greyson

$53,375,465

A-1: $277,002

$800,814

TPG RE Finance 18, LLC

TRTX 2019-FL3 Issuer, Ltd.

12.

Walnut Creek Executive Center

$50,502,935

A-1: $0

$3,737,065

TPG RE Finance 11, Ltd.

TRTX 2019-FL3 Issuer, Ltd.

13.

Southeast Office Portfolio

$50,000,000

A-1: $73,940,040

$11,037,000

TPG RE Finance 2, Ltd.

TRTX 2019-FL3 Issuer, Ltd.

14.

Southern Virginia Portfolio

$39,500,000

A-1: $0

$9,000,000

TPG RE Finance 18, LLC

TRTX 2019-FL3 Issuer, Ltd.

15.

Quadrangle

$37,807,781

A-1: $238,345

$5,044,644

TPG RE Finance 1, Ltd.

TRTX 2019-FL3 Issuer, Ltd.

16.

Alister and Emerson Apartments

$30,017,788

A-1: $550,206

$1,432,005

TPG RE Finance 11, Ltd.

TRTX 2019-FL3 Issuer, Ltd.

17.

City Center Square

$28,389,828

A-1: $1,438,258

$30,371,914

TPG RE Finance 1, Ltd.

TRTX 2019-FL3 Issuer, Ltd.

18.

Corporate Business Center

$27,824,445

A-1: $0

$5,975,555

TPG RE Finance 1, Ltd.

TRTX 2019-FL3 Issuer, Ltd.

E-2

--------------------------------------------------------------------------------

 

#

Property

Name

Collateral Interest

Principal Balance

Companion

Participation(s)

Principal Balance

Outstanding Future

Funding Amount

Initial Companion

Participation

Holder(s)

Initial Pari Passu

Participation Holder

19.

Colton Corporate Center

$26,810,929

A-1: 1,193,984

$8,727,599

TPG RE Finance 2, Ltd.

TRTX 2019-FL3 Issuer, Ltd.

20.

Algarita Apartments

$25,500,000

A-1: $0

$1,240,000

TPG RE Finance 1, Ltd.

TRTX 2019-FL3 Issuer, Ltd.

 

E-3

--------------------------------------------------------------------------------

 

Companion Participation Holders

 

Name

Address

Wire Instructions

TRTX 2018-FL2 Issuer, Ltd.

TPG RE Finance 1, Ltd.

TPG RE Finance 2, Ltd.

TPG RE Finance 11, Ltd.

TPG RE Finance 18, LLC

c/o TPG RE Finance Trust Management, L.P.

888 Seventh Avenue, 35th Floor, 10106

New York, New York 10106
Attention: Deborah Ginsberg
Facsimile number: (212) 405-8626
Email: dginsberg@tpg.com

N/A

 

 

 

 

E-4